Exhibit 10.1
EXECUTION VERSION
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of October 26, 2009,
(amending and restating the Amended and Restated Credit Agreement, dated as of
June 8, 2007
as further amended or otherwise modified as of the date hereof)
among
FERRO CORPORATION
and
CERTAIN OF ITS DESIGNATED SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO,
as the Borrowers,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS
FROM TIME TO TIME PARTY HERETO,
as the Lenders,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as the Term Loan Administrative Agent,
PNC BANK, NATIONAL ASSOCIATION,
as the Revolving Loan Administrative Agent
NATIONAL CITY BANK,
as the Collateral Agent,
KEYBANK NATIONAL ASSOCIATION,
as the Documentation Agent
and
CITIGROUP GLOBAL MARKETS, INC.,
as the Syndication Agent
CREDIT SUISSE SECURITIES (USA) LLC
and
NATIONAL CITY BANK,
as Joint Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 
       
SECTION 1.1 Defined Terms
    2  
SECTION 1.2 Use of Defined Terms
    34  
SECTION 1.3 Cross-References
    34  
SECTION 1.4 Accounting and Financial Determinations
    34  
SECTION 1.5 Exchange Rates; Currency Equivalents
    35  
SECTION 1.6 Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts
    35  
SECTION 1.7 American Legal Terms
    36  
 
        ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT

 
       
SECTION 2.1 Commitments
    36  
SECTION 2.2 Reduction of the Commitment Amounts
    38  
SECTION 2.3 Borrowing Procedures
    38  
SECTION 2.4 Continuation and Conversion Elections
    40  
SECTION 2.5 Alternate Currency Loans
    40  
SECTION 2.6 Funding
    41  
SECTION 2.7 Issuance Procedures
    42  
SECTION 2.8 Registers; Notes
    45  
SECTION 2.9 Designated Borrowers
    46  
SECTION 2.10 Defaulting Lenders
    47  
 
        ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 
       
SECTION 3.1 Repayments and Prepayments; Application
    49  
SECTION 3.2 Interest Provisions
    56  
SECTION 3.3 Fees
    57  
 
        ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS

 
       
SECTION 4.1 LIBO Rate Lending Unlawful
    58  
SECTION 4.2 Deposits Unavailable
    58  
SECTION 4.3 Increased LIBO Rate Loan Costs, etc
    59  
SECTION 4.4 Funding Losses
    59  
SECTION 4.5 Increased Capital Costs
    59  
SECTION 4.6 Taxes
    60  
SECTION 4.7 Payments, Computations; Proceeds of Collateral, etc
    61  
SECTION 4.8 Sharing of Payments
    63  
SECTION 4.9 Setoff
    63  
SECTION 4.10 Removal of Lenders
    63  
SECTION 4.11 Guaranty by the Company
    64  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page ARTICLE V
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSION

 
       
SECTION 5.1 Effectiveness
    66  
SECTION 5.2 All Credit Extensions
    66  
 
        ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 
       
SECTION 6.1 Organization, etc
    67  
SECTION 6.2 Due Authorization, Non-Contravention, etc
    67  
SECTION 6.3 Government Approval, Regulation, etc
    67  
SECTION 6.4 Validity, etc
    67  
SECTION 6.5 Financial Information
    67  
SECTION 6.6 No Material Adverse Change
    68  
SECTION 6.7 Litigation, Labor Controversies, etc
    68  
SECTION 6.8 Subsidiaries
    68  
SECTION 6.9 Ownership of Properties
    68  
SECTION 6.10 Taxes; Other Laws
    68  
SECTION 6.11 Pension and Welfare Plans
    69  
SECTION 6.12 Environmental Warranties
    69  
SECTION 6.13 Accuracy of Information
    70  
SECTION 6.14 Regulations U and X
    70  
SECTION 6.15 Solvency
    70  
 
        ARTICLE VII
COVENANTS

 
       
SECTION 7.1 Affirmative Covenants
    71  
SECTION 7.2 Negative Covenants
    76  
 
        ARTICLE VIII
EVENTS OF DEFAULT

 
       
SECTION 8.1 Listing of Events of Default
    84  
SECTION 8.2 Action if Bankruptcy
    86  
SECTION 8.3 Action if Other Event of Default
    86  
 
        ARTICLE IX
THE AGENTS

 
       
SECTION 9.1 Actions
    86  
SECTION 9.2 Funding Reliance, etc
    87  
SECTION 9.3 Exculpation
    87  
SECTION 9.4 Successor
    87  
SECTION 9.5 Loans by the Agents
    88  
SECTION 9.6 Credit Decisions
    88  
SECTION 9.7 Copies, etc
    88  
SECTION 9.8 Reliance by the Agents
    88  
SECTION 9.9 Defaults
    89  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 9.10 Posting of Approved Electronic Communications
    89  
SECTION 9.11 Joint Lead Arrangers, Documentation Agent and Syndication Agent
    90  
 
        ARTICLE X
MISCELLANEOUS PROVISIONS

 
       
SECTION 10.1 Waivers, Amendments, etc
    90  
SECTION 10.2 Notices; Time
    91  
SECTION 10.3 Payment of Costs and Expenses
    92  
SECTION 10.4 Indemnification
    92  
SECTION 10.5 Survival
    93  
SECTION 10.6 Severability
    94  
SECTION 10.7 Headings
    94  
SECTION 10.8 Execution in Counterparts, Effectiveness, etc
    94  
SECTION 10.9 Governing Law; Entire Agreement
    94  
SECTION 10.10 Successors and Assigns
    94  
SECTION 10.11 Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes
    94  
SECTION 10.12 Other Transactions
    97  
SECTION 10.13 Forum Selection and Consent to Jurisdiction
    97  
SECTION 10.14 Waiver of Jury Trial
    98  
SECTION 10.15 Patriot Act
    98  
SECTION 10.16 Judgment Currency
    98  
SECTION 10.17 Confidentiality
    98  
SECTION 10.18 Counsel Representation
    99  
SECTION 10.19 Effect of Amendment and Restatement of the Existing Credit
Agreement
    100  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
SCHEDULE I
  -   Disclosure Schedule
SCHEDULE II
  -   Percentages; LIBOR Office; Domestic Office
SCHEDULE III
  -   Mortgaged Properties  
EXHIBIT A-1
  -   Form of Original Revolving Loan Note
EXHIBIT A-2
  -   Form of Extended Revolving Loan Note
EXHIBIT A-3
  -   Form of Original Term Loan Note
EXHIBIT A-4
  -   Form of New Term Loan Note
EXHIBIT A-5
  -   Form of Swingline Note
EXHIBIT B-1
  -   Form of Borrowing Request
EXHIBIT B-2
  -   Form of Issuance Request
EXHIBIT C
  -   Form of Continuation/Conversion Notice
EXHIBIT D
  -   Form of Lender Assignment Agreement
EXHIBIT E
  -   Form of Compliance Certificate
EXHIBIT F
  -   Conformed Copy of Subsidiary Guaranty (Domestic)
EXHIBIT G
  -   Conformed Copy of Pledge and Security Agreement
EXHIBIT H
  -   Conformed Copy of Collateral Sharing Agreement
EXHIBIT I-1
  -   Form of Designated Borrower Request and Assumption Agreement
EXHIBIT 1-2
  -   Form of Designated Borrower Notice
EXHIBIT J
  -   Form of Affirmation and Consent
EXHIBIT K
  -   Form of First Restatement Effective Date Certificate
EXHIBIT L
  -   Form of Second Restatement Effective Date Certificate

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 26,
2009, is among FERRO CORPORATION, an Ohio corporation (the “Company”), certain
Subsidiaries of the Company from time to time party hereto (each a “Designated
Borrower” and together with the Company, each a “Borrower” and collectively the
“Borrowers”), the various financial institutions and other Persons from time to
time party hereto (the “Lenders”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“CS”),
as the administrative agent for the Term Loan Lenders (in such capacity, the
“Term Loan Administrative Agent”), PNC BANK, NATIONAL ASSOCIATION (“PNC Bank”),
as the administrative agent for the Revolving Loan Lenders (in such capacity,
the “Revolving Loan Administrative Agent”, and together with the Term Loan
Administrative Agent, each an Administrative Agent and collectively the
“Administrative Agents”), NATIONAL CITY BANK (“National City”), as the
collateral agent for the Secured Parties (in such capacity, the “Collateral
Agent”), KEYBANK NATIONAL ASSOCIATION as the documentation agent (in such
capacity, the “Documentation Agent”), and CITIGROUP GLOBAL MARKETS, INC., as the
syndication agent (in such capacity, the “Syndication Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
June 8, 2007 (as the same may have been amended or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”), among the Borrowers, the
lenders party thereto (the “Existing Lenders”), CS, as administrative agent for
the Existing Lenders with a commitment to make Term Loans thereunder, National
City, as administrative agent for the Existing Lenders with an Original
Revolving Loan Commitment (as defined below) thereunder and as the collateral
agent, and the other agents, the Existing Lenders committed to extend to the
Borrowers a $300,000,000 revolving credit facility to make revolving loans (the
“Original Revolving Loans”) (such term and each other capitalized term used but
not defined in the preamble and the recitals having the meanings provided in
Section 1.1), and provided term loans to the Borrowers in the aggregate
principal amount of $305,000,000 (the “Original Term Loans”, and collectively
with the Original Revolving Loans, the “Original Loans”);
     WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended on the Second Restatement Effective Date to, among other things, create
new tranches of Commitments and Loans on and subject to the terms and conditions
of this Agreement and pay fees, costs and expenses related thereto (the
foregoing, together with the Equity Offering (as defined below) and all other
transactions related hereto, collectively, the “Transaction”);
     WHEREAS, the Borrowers have requested, and the Lenders (including certain
of the Existing Lenders) have agreed (subject to the terms of this Agreement),
that the Existing Credit Agreement be amended to read as set forth in this
Agreement, and it has been agreed by the parties to the Existing Credit
Agreement that the Original Loans that are not being repaid and other
“Obligations” (under, and as defined in, the Existing Credit Agreement) shall be
governed by and deemed to be outstanding under this Agreement with the intent
that the terms of this Agreement shall supersede the terms of the Existing
Credit Agreement (each of which shall hereafter have no further effect upon the
parties thereto); provided that any Rate Protection Agreements with any one or
more Existing Lenders (or their respective Affiliates) shall continue unamended
and in full force and effect; and
     WHEREAS, all Obligations are and shall continue to be secured by all
collateral on which a Lien is granted to the Collateral Agent pursuant to any
Loan Document.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1 Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):
     “Account” means any account (as that term is defined in Section 9-102 of
the UCC) of the Company or any of its Subsidiaries arising from the sale or
lease of goods or rendering of services.
     “Account Debtor” means any Person who is or who may become obligated under,
with respect to, or on account of, an account, chattel paper, or a general
intangible, in each case, as such term is defined under the UCC.
     “Administrative Agent” and “Administrative Agents” are defined in the
preamble and include each other Person appointed as a successor Administrative
Agent pursuant to Section 9.4.
     “Affected Lender” is defined in Section 4.10.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. “Control” of a Person means the power, directly or indirectly, (a) to
vote 10% or more of the Capital Securities (on a fully diluted basis) of such
Person having ordinary voting power for the election of directors, managing
members or general partners (as applicable) or (b) to direct or cause the
direction of the management and policies of such Person (whether by contract or
otherwise).
     “Affirmation and Consent” means the Affirmation and Consent, dated as of
the Second Restatement Effective Date, among each Subsidiary Guarantor and the
Collateral Agent, substantially in the form of Exhibit J hereto.
     “Agents” means, collectively, the Administrative Agents and the Collateral
Agent.
     “Agreement” means, on any date, this Second Amended and Restated Credit
Agreement as originally in effect on the Second Restatement Effective Date and
as the same may thereafter from time to time be further amended, supplemented,
amended and restated or otherwise modified and in effect on such date.
     “Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the higher of (a) the
Base Rate in effect on such day; (b) the Federal Funds Rate in effect on such
day plus 1/2 of 1% and (c) the Daily LIBO Rate in effect on such day plus 1%.
Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate. The applicable Administrative Agent will give notice promptly to the
Company and the Lenders of changes in the Alternate Base Rate; provided that the
failure to give such notice shall not affect the Alternate Base Rate in effect
after such change.
     “Alternate Currency” means Euros or Yen, as the case may be.

2



--------------------------------------------------------------------------------



 



     “Alternate Currency Commitment” means, relative to any Lender, such
Lender’s obligation (if any) to make Alternate Currency Loans pursuant to clause
(a) of Section 2.1.1.
     “Alternate Currency Commitment Amount” means, on any date, a maximum amount
equal to the Dollar Equivalent of $100,000,000, as such amount may be
permanently reduced by Section 2.2.
     “Alternate Currency Equivalent” means, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Revolving Loan Administrative Agent at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Alternate Currency with
Dollars.
     “Alternate Currency Loan” means any Revolving Loan denominated in an
Alternate Currency.
     “Amendment Agreement” means the Amendment and Restatement and Resignation
and Appointment Agreement dated as of October 26, 2009 among the Company, the
Administrative Agents and the Lenders party thereto, to which this Agreement
shall be attached.
     “Amendment No. 4” means that certain Fourth Amendment to the Existing
Credit Agreement dated as of March 11, 2009, among the Company, the
Administrative Agents and the Lenders party thereto.
     “Amendment No. 4 Effective Date” means the date of satisfaction of the
conditions referred to in Article II of Amendment No. 4.
     “Applicant Borrower” is defined in clause (a) of Section 2.9.
     “Applicable Commitment Fee Margin” means with respect to the Revolving Loan
Commitment, (a) prior to the Amendment No. 4 Effective Date, the applicable
percentage then in effect under the Existing Credit Agreement (prior to giving
effect to Amendment No. 4) pursuant to the terms thereof, (b) as of the
Amendment No. 4 Effective Date to the date on which the Administrative Agents
receive a Compliance Certificate pursuant to clause (c) of Section 7.1.1 for the
Fiscal Quarter ending March 31, 2009, 0.75% and (c) thereafter, the applicable
percentage set forth below determined by reference to the Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agents pursuant to clause (c) of Section 7.1.1:

                  Applicable         Commitment         Fee Margin         for
Revolving     Leverage Ratio   Loan Commitment Level I   <3.50:1   0.50% Level
II   ≥3.50:1 but < 4.00:1   0.50% Level III   ≥4.00:1 but <5.00:1   0.75% Level
IV   ≥5.00:1   0.75%

     Changes in the Applicable Commitment Fee Margin resulting from a change in
the Leverage Ratio shall become effective as of the first Business Day
immediately following delivery by the Company to the Administrative Agents of a
new Compliance Certificate pursuant to clause (c) of Section 7.1.1;

3



--------------------------------------------------------------------------------



 



provided that if a Compliance Certificate is not delivered when due in
accordance with such Section, then the Applicable Commitment Fee Margin shall
increase to the next higher level above the Applicable Commitment Fee Margin
then in effect, which increased Applicable Commitment Fee Margin shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered.
     In the event that any financial statement or Compliance Certificate for any
period ending on or after December 31, 2008 delivered pursuant to clauses (a),
(b) or (c) of Section 7.1.1 is inaccurate (regardless of whether this Agreement
or the Revolving Loan Commitments are in effect when such inaccuracy is
discovered) (it being understood and agreed that a change in GAAP that has a
retroactive effect shall not cause previously delivered financial statements or
Compliance Certificates to be deemed to be inaccurate), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Commitment
Fee Margin for any period (an “Applicable Period”) than the Applicable
Commitment Fee Margin applied for such Applicable Period, then (i) the Company
shall immediately deliver to the Administrative Agents a corrected financial
statement and a corrected Compliance Certificate for such Applicable Period,
(ii) the Applicable Commitment Fee Margin shall be determined based on the
corrected Compliance Certificate for such Applicable Period, and (iii) the
Company shall immediately pay to the Revolving Loan Administrative Agent (for
the account of the Revolving Loan Lenders during the Applicable Period or their
successors and assigns) the accrued additional commitment fees owing as a result
of such increased Applicable Commitment Fee Margin for such Applicable Period.
This paragraph shall not limit the rights of the Administrative Agents or the
Lenders with respect to Article VIII hereof, and shall survive the termination
of this Agreement for a period of two years.
     “Applicable Margin” means:
     (a) with respect to Term Loans, (i) prior to the Amendment No. 4 Effective
Date, 1.00% for Base Rate Loans and 2.00% for LIBO Rate Loans and (ii) on and
after the Amendment No. 4 Effective Date, 5.00% for Base Rate Loans and 6.00%
for LIBO Rate Loans; and
     (b) with respect to Revolving Loans and Swing Line Loans, (i) prior to the
Amendment No. 4 Effective Date, the applicable percentage then in effect under
the Existing Credit Agreement (prior to giving effect to Amendment No. 4)
pursuant to the terms thereof, (ii) from the Amendment No. 4 Effective Date to
the date on which the Administrative Agents receive a Compliance Certificate
pursuant to clause (c) of Section 7.1.1 for the Fiscal Quarter ending March 31,
2009, 5.00% per annum for Base Rate Loans and 6.00% per annum for LIBO Rate
Loans and (c) thereafter, the applicable percentage set forth below determined
by reference to the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agents pursuant to clause (c) of
Section 7.1.1:

                      Applicable   Applicable         Margin for   Margin for  
      Revolving   Revolving     Leverage Ratio   Base Rate Loans   LIBO Rate
Loans Level I   <3.50:1   3.50%   4.50% Level II   ≥3.50:1 but <4.00:1   4.00%  
5.00% Level III   ≥4.00:1 but <5.00:1   4.50%   5.50% Level IV   ≥5.00:1   5.00%
  6.00%

4



--------------------------------------------------------------------------------



 



          Changes in the Applicable Margin pursuant to this clause (b) resulting
from a change in the Leverage Ratio shall become effective as of the first
Business Day immediately following delivery by the Company to the Administrative
Agents of a new Compliance Certificate pursuant to clause (c) of Section 7.1.1;
provided that if a Compliance Certificate is not delivered when due in
accordance with such Section, then the Applicable Margin shall increase to the
next higher level above the Applicable Margin then in effect, which increased
Applicable Margin shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered.
          In the event that any financial statement or Compliance Certificate
for any period ending on or after December 31, 2008 delivered pursuant to
clauses (a), (b) or (c) of Section 7.1.1 is inaccurate (regardless of whether
this Agreement or the Revolving Loan Commitments are in effect when such
inaccuracy is discovered) (it being understood and agreed that a change in GAAP
that has a retroactive effect shall not cause previously delivered financial
statements or Compliance Certificates to be deemed to be inaccurate), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Company shall
immediately deliver to the Administrative Agents a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Company shall immediately
pay to the Revolving Loan Administrative Agent (for the account of the Revolving
Loan Lenders during the Applicable Period or their successors and assigns) the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period. This paragraph shall not limit the rights of
the Administrative Agents or the Lenders with respect to Section 3.2.2 and
Article VIII hereof, and shall survive the termination of this Agreement for a
period of two years.
     “Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (b) is administered, advised or managed by a Lender, an Affiliate of a
Lender or a Person or an Affiliate of a Person that administers, advises or
manages a Lender.
     “Authorized Officer” means, relative to any Obligor, those of its officers,
general partners, managing members or other authorized person(s) (as applicable)
whose signatures and incumbency shall have been certified to the Administrative
Agents, the Lenders and the Issuers pursuant to the Amendment Agreement.
     “Available” means, in respect of any Alternate Currency and any Lender,
that such Alternate Currency is, at the relevant time, readily available to such
Lender as deposits in the London or other applicable interbank market in the
relevant amount and for the relevant term, is freely convertible into Dollars
and is freely transferable for the purposes of this Agreement, but if,
notwithstanding that each of the foregoing tests is satisfied:
     (a) such Alternate Currency is, under the then current legislation or
regulations of the country of such Alternate Currency (or under the policy of
the central bank of such country) or the F.R.S. Board, not permitted to be used
for the purposes of this Agreement;
     (b) there is no, or only insignificant, investor demand for the making of
advances having an interest period equivalent to that for the LIBO Rate Loan
denominated in an Alternate Currency which the Borrowers have requested be made;
or
     (c) there are policy or other reasons which make it undesirable or
impractical for a Lender to make a LIBO Rate Loan denominated in such Alternate
Currency available as determined by such Lender in its sole discretion;

5



--------------------------------------------------------------------------------



 



then such Alternate Currency may be treated by any Lender as not being
Available.
     “Base Rate” means, at any time, (a) with respect to Term Loans, excluding
Specified Term Loan Tranches, the rate of interest per annum then most recently
established by CS in New York, New York as its base rate for Dollars loaned in
the United States and (b) with respect to Revolving Loans and Swing Line Loans,
the rate of interest per annum announced from time to time by the Revolving Loan
Administrative Agent at its Domestic Office as its then prime rate for Dollars
loaned in the United States. The Base Rate is not necessarily intended to be the
lowest rate of interest determined by the Administrative Agents in connection
with extensions of credit.
     “Base Rate Loan” means a Loan denominated in Dollars bearing interest at a
fluctuating rate determined by reference to the Alternate Base Rate.
     “Borrower” and “Borrowers” are defined in the preamble.
     “Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.
     “Borrowing Request” means a Loan request and certificate duly executed by
an Authorized Officer of a Borrower substantially in the form of Exhibit B-1
hereto.
     “Business Day” means: (a) any day which is neither a Saturday or Sunday nor
a legal holiday on which banks are authorized or required to be closed in New
York, New York; and (b) relative to the making, continuing, prepaying or
repaying of any LIBO Rate Loans, any day which is a Business Day described in
clause (a) above and (i) on which dealings in the relevant currency are carried
on in the London interbank eurodollar market and (ii) in the case of LIBO Rate
Loans denominated in an Alternate Currency, on which banks in the country for
which such Alternate Currency is the lawful currency are not authorized or
required to be closed.
     “Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Company and its Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures on the Company’s Consolidated Statement of Cash Flows.
     “Capital Securities” means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Closing Date.
     “Capitalized Lease Liabilities” means, with respect to any Person, all
monetary obligations of such Person and its Subsidiaries under any leasing or
similar arrangement which have been (or, in accordance with GAAP, should be)
classified as capitalized leases, and for purposes of each Loan Document the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP, and the stated maturity thereof shall be the date of
the last payment of rent or any other amount due under such lease prior to the
first date upon which such lease may be terminated by the lessee without payment
of a premium or a penalty.
     “Cash Collateralize” means, with respect to a Letter of Credit, the deposit
of immediately available funds into a cash collateral account maintained with
(or on behalf of) the Revolving Loan Administrative Agent on terms satisfactory
to the Revolving Loan Administrative Agent in an amount equal to the Stated
Amount of such Letter of Credit.

6



--------------------------------------------------------------------------------



 



     “Cash Equivalent Investment” means, at any time:
     (a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;
     (b) commercial paper maturing not more than 270 days from the date of
issue, which is issued by (i) a corporation (other than an Affiliate of any
Obligor) organized under the laws of any State of the United States or of the
District of Columbia and rated A-1 or higher by S&P or P-1 or higher by Moody’s,
or (ii) any Lender (or its holding company);
     (c) any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, which is issued by
either (i) any bank organized under the laws of the United States (or any State
thereof) and which has (x) a credit rating of A2 or higher from Moody’s or A or
higher from S&P and (y) a combined capital and surplus greater than
$500,000,000, or (ii) any Lender; or
     (d) any repurchase agreement having a term of 30 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in clause (c)(i) which (i) is secured by a fully perfected security
interest in any obligation of the type described in clause (a), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder.
     “Casualty Event” means the damage, destruction or condemnation, as the case
may be, of property of any Person or any of its Subsidiaries.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
     “CERCLIS” means the Comprehensive Environmental Response Compensation
Liability Information System List.
     “Change in Control” means:
     (a) any person or group (within the meaning of Sections 13(d) and 14(d)
under the Exchange Act), shall become the ultimate “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of, or enter into
contracts or arrangements whereby they will acquire or control, directly or
indirectly, Capital Securities or Voting Securities representing 25% or more of
the Capital Securities or Voting Securities of the Company on a fully diluted
basis;
     (b) during any period of up to 24 consecutive months, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election to such Board or whose
nomination for election by the stockholders of the Company was approved by a
vote of at least two-thirds of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office; or

7



--------------------------------------------------------------------------------



 



     (c) the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement or agreements for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
     “Closing Date” means June 6, 2006.
     “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
     “Collateral Agent” is defined in the preamble and includes each other
Person appointed as the successor Collateral Agent pursuant to Section 9.4.
     “Collateral Sharing Agreement” means the Collateral Sharing Agreement,
dated as of the Closing Date, among the Obligors, the Collateral Agent and J.P.
Morgan Trust Company, National Association, as trustee under the Indentures, a
conformed copy of which is attached as Exhibit H hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.
     “Collections” means all cash, checks, notes, instruments and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds
and Tax refunds) of the Company and its Subsidiaries.
     “Commitment” means, as the context may require, the Original Revolving Loan
Commitment, the Extended Revolving Loan Commitment, the Alternate Currency
Commitment, the Letter of Credit Commitment or the Swing Line Loan Commitment.
     “Commitment Amount” means, as the context may require, the Alternate
Currency Commitment Amount, the Original Revolving Loan Commitment Amount, the
Extended Revolving Loan Commitment Amount, the Letter of Credit Commitment
Amount or the Swing Line Loan Commitment Amount.
     “Commitment Termination Event” means:
     (a) the occurrence of any Event of Default with respect to the Company
described in clauses (a) through (d) of Section 8.1.9; or
     (b) the occurrence and continuance of any other Event of Default and
either:
     (i) the declaration of all or any portion of the Loans to be due and
payable pursuant to Section 8.3, or
     (ii) the giving of notice by the Administrative Agents, acting at the
direction of the Required Lenders, to the Company that the Commitments have been
terminated.
     “Communications” is defined in clause (a) of Section 9.10.
     “Company” is defined in the preamble.
     “Compliance Certificate” means a certificate duly completed and executed by
an Authorized Officer of the Company, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Administrative Agents may from
time to time request for the purpose of monitoring the Company’s compliance with
the financial covenants contained herein.

8



--------------------------------------------------------------------------------



 



     “Consenting Term Loan Lender” means each Original Term Loan Lender that
executes and delivers a signature page to the Amendment Agreement specifically
in the capacity of an Original Term Loan Lender, indicating its consent to the
terms of the Amendment Agreement and this Agreement.
     “Contingent Liability” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the Indebtedness of any
other Person (other than by endorsements of instruments in the course of
collection), or guarantees the payment of dividends or other distributions upon
the Capital Securities of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount of the debt,
obligation or other liability guaranteed thereby. For the avoidance of doubt,
“Contingent Liability” shall not include “take-or-pay” obligations for less than
twelve months for inventory acquired in the ordinary course of business;
provided that such twelve-month limitation shall not apply to “take-or-pay”
obligations with respect to natural gas acquired in the ordinary course of
business.
     “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
Company, substantially in the form of Exhibit C hereto.
     “Control Agreement” means an agreement in form and substance satisfactory
to the Collateral Agent which provides for the Collateral Agent to have
“control” (as defined in Section 8-106 of the UCC, as such term relates to
investment property (other than certificated securities or commodity contracts),
or as used in Section 9-106 of the UCC, as such term relates to commodity
contracts, or as used in Section 9-104(a) of the UCC, as such term relates to
deposit accounts).
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.
     “Copyright Pledge and Security Agreement” means any Copyright Security
Agreement executed and delivered by any Obligor in substantially the form of
Exhibit C to the Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.
     “Credit Extension” means, as the context may require: (a) the making of a
Loan by a Lender; or (b) the issuance of any Letter of Credit, or the extension
of any Stated Expiry Date of any existing Letter of Credit, by an Issuer.
     “CS” is defined in the preamble.
     “Currency” and “Currencies” means Dollars, Euros and Yen.
     “Current GAAP Financials” is defined in Section 1.4.
     “Daily LIBO Rate” means, for any day, (a) a fluctuating rate of interest
per annum determined by the applicable Administrative Agent by dividing (i) the
Published Rate for such day by (ii) a number equal to 1.00 minus the percentage
prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency funding by banks on such day or
(b) the LIBO Rate (Reserve Adjusted) for a one-month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day).
Changes in the rate of interest on that portion of any

9



--------------------------------------------------------------------------------



 



Swing Line Loans maintained as Daily LIBO Rate Loans will take effect
simultaneously with each change in the Daily LIBO Rate.
     “Daily LIBO Rate Loan” means a Swing Line Loan made pursuant to clause (ii)
of the second sentence of Section 2.3.2(a) denominated in Dollars bearing
interest at a rate determined by reference to the Daily LIBO Rate.
     “Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
     “Defaulting Lender” means any Revolving Loan Lender that has failed to fund
any portion of its Revolving Loans, participations in Letters of Credit or
participations in Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, or any Revolving Loan Lender that has
(a) notified the Company, the Revolving Loan Administrative Agent, the Issuer,
the Swing Line Lender or any Revolving Loan Lender in writing that it does not
intend to comply with any or all of its funding obligations under this Agreement
or has made a public statement to the effect that it does not intend to comply
with its funding obligations under this Agreement or under other agreements in
which it commits to extend credit, (b) failed, within three Business Days after
a request by the Revolving Loan Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Loans, participations in then outstanding Letters of
Credit and participations in then outstanding Swing Line Loans, (c) otherwise
failed to pay over to the Revolving Loan Administrative Agent or any other
Revolving Loan Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (d) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
     “Deposit Account” means a “deposit account” as that term is defined in
Section 9-102(a) of the UCC.
     “Designated Borrower” is defined in the preamble.
     “Designated Borrower Notice” is defined in clause (a) of Section 2.9.
     “Designated Borrower Obligations” means all Obligations of each Designated
Borrower.
     “Designated Borrower Request and Assumption Agreement” is defined in clause
(a) of Section 2.9.
     “Disbursement” is defined in Section 2.7.2.
     “Disbursement Date” is defined in Section 2.7.2.
     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Company with the written consent of
the Required Lenders.

10



--------------------------------------------------------------------------------



 



     “Disposition” (or similar words such as “Dispose”) means any sale,
transfer, lease, contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of the
Borrowers’ or their Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any other Person in a single transaction
or series of transactions.
     “Documentation Agent” is defined in the preamble.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “Dollar Equivalent” means, as of any date of determination, (a) as to any
amount denominated in Dollars, such amount in Dollars, and (b) as to any amount
denominated in an Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Revolving Loan Administrative Agent on the basis of the
Spot Rate for the purchase of Dollars with such Alternate Currency.
     “Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the applicable Administrative Agent and the Company.
     “EBITDA” means, for any applicable period, the sum of (a) Net Income, plus
(b) to the extent deducted in determining Net Income, the sum of (i) amounts
attributable to amortization, (ii) income tax expense, (iii) Interest Expense,
(iv) depreciation of assets, (v) expenses incurred in connection with the
Company’s accounting investigations and audit expenses in an aggregate amount
not to exceed $10,000,000 for each of the 2005 Fiscal Year and 2006 Fiscal Year,
respectively, none of which remains available as of the Amendment No. 4
Effective Date, (vi) restructuring expenses (including expenses relating to
modifications to the Company’s retirement programs) in an aggregate amount not
to exceed $30,000,000 in the aggregate for the 2006 and 2007 Fiscal Years, none
of which remains available as of the Amendment No. 4 Effective Date, (vii)
restructuring expenses related to additional restructuring initiatives for the
2007, 2008 and 2009 Fiscal Years in an amount not to exceed $30,000,000 in any
such Fiscal Year or $45,000,000 in the aggregate, of which approximately
$6,000,000 remains available as of September 30, 2008, (viii) restructuring
expenses that are related to cost-savings initiatives related to additional
restructuring initiatives for the 2009 and 2010 Fiscal Years in an aggregate
amount not to exceed $36,000,000, (ix) non-cash pension expenses with respect to
the 2009 Fiscal Year incurred in excess of cash contributions in connection with
pension plans in an aggregate amount not to exceed $14,000,000 in such Fiscal
Year, (x) non-recurring fees, cash charges and other cash expenses paid in
connection with the preparation, negotiation, approval, execution and delivery
of Amendment No. 4 (including the fees and expenses of the consultant referred
to in Section 7.1.14), (xi) non-cash expenses incurred in connection with asset
write-offs, including, but not limited to, goodwill impairments, (xii) if
applicable, any swap or hedge breakage costs relating to interest rate swaps or
hedges in effect on the Amendment No. 4 Effective Date (including, without
limitation, any such costs incurred in connection with a prepayment of the Term
Loans) to the extent any such costs do not constitute Interest Expense,
(xiii) non-cash losses resulting from mark-to-market accounting treatment of
interest rate hedging agreements, (xiv) non-cash losses resulting from
mark-to-market accounting treatment of metals owned by the Company as of the
date of determination and recorded as assets on the consolidated balance sheet
of the Company and its Subsidiaries, (xv) additional cash and non-cash
restructuring expenses (provided that, (A) in the event that the gross proceeds
of the Equity Offering are greater than or equal to $175,000,000, cash
restructuring expenses not to exceed $45,000,000 in the aggregate and (B) in the
event the gross proceeds of the Equity Offering are less than $175,000,000, cash
restructuring expenses not to exceed $35,000,000 in the aggregate),
(xvi) non-recurring fees, cash charges and other cash expenses paid in
connection with or related to the preparation, negotiation, approval, execution
and delivery of the amendment and restatement of the Existing Credit Agreement
and the Equity Offering,

11



--------------------------------------------------------------------------------



 



(xvii) all charges and associated expenses in connection with the refinancing,
retirement or extinguishment of any Indebtedness, including initial issuance
costs, prepayment penalties, swap breakage fees and write-off of deferred
issuance fees, minus (c) to the extent added in determining Net Income, the sum
of (i) non-cash gains resulting from mark-to-market accounting treatment of
interest rate hedging agreements and (ii) non-cash gains resulting from
mark-to-market accounting treatment of metals owned by the Company as of the
date of determination and recorded as assets on the consolidated balance sheet
of the Company and its Subsidiaries.
     “Eligible Assignee” means (a) in the case of an assignment of a Term Loan,
any Person (other than an Ineligible Assignee) and (b) in the case of any
assignment of the Original Revolving Loan Commitment or the Extended Revolving
Loan Commitment, as applicable, (i) a Revolving Loan Lender or (ii) any other
Person (other than an Ineligible Assignee) with the consent of the Company (such
consent not to be unreasonably withheld or delayed) unless (A) the assignment is
being made to an Affiliate of a Lender or an Approved Fund, (B) the assignment
is being made to such Person by the Revolving Loan Administrative Agent during
the Primary Syndication (in which case the Revolving Loan Administrative Agent
shall consult with the Company prior to any such assignment), or (C) an Event of
Default has occurred and is continuing.
     “EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.
     “EMU Legislation” means legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.
     “Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.
     “Equity Offering” means an issuance of common stock by the Company for
aggregate gross cash proceeds in an amount not less than $150,000,000.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.
     “ESS” is defined in clause (a) of Section 10.11.
     “Euro” means the single currency of Participating Member States of the
European Union.
     “Event of Default” is defined in Section 8.1.
     “Excess Cash Flow” means, for any Fiscal Year, the excess (if any), of
(a) EBITDA for such Fiscal Year less (b) the sum (for such Fiscal Year) of
(i) Interest Expense actually paid in cash by the Company and its Subsidiaries,
(ii) scheduled and voluntary principal repayments, to the extent actually made,
of Term Loans pursuant to clause (c) of Section 3.1.1, (iii) all income Taxes
actually paid in cash by the Company and its Subsidiaries, (iv) Capital
Expenditures actually made by the Company and its Subsidiaries, (v) all
Restricted Payments actually made by the Company in such Fiscal Year,
(vi) non-recurring fees, cash charges and other cash expenses paid by the
Company and its Subsidiaries in connection with the preparation, negotiation,
approval, execution and delivery of Amendment No. 4 (including the fees and
expenses of the consultant referred to in Section 7.1.14), (vii) cash
restructuring

12



--------------------------------------------------------------------------------



 



costs paid by the Company in such Fiscal Year that were added back in
calculating EBITDA and (viii) non-recurring fees, cash charges and other cash
expenses paid in connection with or related to the preparation, negotiation,
approval, execution and delivery of the amendment and restatement of the
Existing Credit Agreement and the Equity Offering.
     “Excluded Property” means the Georgia Property and Niagara Falls Property.
     “Excluded Subsidiary” means any of (a) Ferro Pfanstiehl (Europe) Ltd., a
company organized under the laws of the United Kingdom, (b) Zibo Ferro
Performance Materials Company, Limited, a company organized under the laws of
the Peoples Republic of China, (c) Ferro (Suzhou) Performance Materials Co. Ltd,
a company organized under the laws of the Peoples Republic of China, (c) Ferro
Enamel do Brasil Industria e Comercio Ltda., a company organized under the laws
of Brazil, and (d) Ferro Holding GmbH, a company organized under the laws of
Germany.
     “Exemption Certificate” is defined in clause (e) of Section 4.6.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Credit Agreement” is defined in the first recital.
     “Existing Lenders” is defined in the first recital.
     “Existing Letters of Credit” means each of the Letters of Credit
outstanding under the Existing Credit Agreement immediately prior to the Second
Restatement Effective Date.
     “Extended Revolving Loan Commitment” means, relative to any Lender, such
Lender’s obligation to make Extended Revolving Loans pursuant to clause (b) of
Section 2.1.1.
     “Extended Revolving Loan Commitment Period” means the period from and
including the Second Restatement Effective Date to the Extended Revolving Loan
Termination Date.
     “Extended Revolving Loan Exposure” means, relative to any Extended
Revolving Loan Lender, at any time, (a) the Dollar Equivalent of the aggregate
outstanding principal amount of all Extended Revolving Loans of such Extended
Revolving Lender at such time, plus (b) such Extended Revolving Lender’s
Extended Revolving Loan Percentage of the Dollar Equivalent of the Letter of
Credit Outstandings, plus (c) such Extended Lender’s Revolving Loan Percentage
of the aggregate principal amount outstanding of all Swing Line Loans at such
time.
     “Extended Revolving Loan Lender” mean those Revolving Loan Lenders under
the Existing Credit Agreement immediately prior to the Second Restatement
Effective Date that execute and deliver a signature page to the Amendment
Agreement specifically in the capacity of an Extended Revolving Loan Lender.
     “Extended Revolving Loan Commitment Termination Date” means the earliest
of:
     (a) the sixth anniversary of the Closing Date;
     (b) the date on which the Extended Revolving Loan Commitment is terminated
in full or reduced to zero pursuant to the terms of this Agreement; and
     (c) the date on which any Commitment Termination Event occurs.

13



--------------------------------------------------------------------------------



 



Upon the occurrence of any event described above, the Extended Revolving Loan
Commitments shall terminate automatically and without any further action.
     “Extended Revolving Loan Percentage” means, relative to any Lender, the
applicable percentage relating to Extended Revolving Loans set forth opposite
its name on Schedule II hereto under the Extended Revolving Loan Commitment
column or set forth in a Lender Assignment Agreement under the Extended
Revolving Loan Commitment column, as such percentage may be adjusted from time
to time pursuant to Lender Assignment Agreements executed by such Lender and its
Assignee Lender and delivered pursuant to Section 10.11. A Lender shall not have
any Extended Revolving Loan Commitment if its percentage under the Extended
Revolving Loan Commitment column is zero.
     “Extended Revolving Loans” means each Revolving Loan made by an Extended
Revolving Loan Lender on or after the Second Restatement Effective Date.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York or (b) if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the applicable Administrative Agent from three federal
funds brokers of recognized standing selected by it.
     “Fee Letter” means, collectively, (a) the confidential letter, dated
March 24, 2006, among the Company, National City, CS and Credit Suisse
Securities (USA), LLC, and (b) the confidential letter, dated May 23, 2007,
among the Company, National City, CS and Credit Suisse Securities (USA), LLC, in
each case, as amended, supplemented, amended and restated or otherwise modified
from time to time.
     “Ferro Electronic” means Ferro Electronic Materials Inc., a Delaware
corporation.
     “Filing Statements” means all Uniform Commercial Code financing statements
or other similar financing statements and Uniform Commercial Code (Form UCC-3)
termination statements required pursuant to the Loan Documents.
     “First Restatement Effective Date” means June 8, 2007.
     “First Restatement Effective Date Certificate” means the certificate
executed and delivered by an Authorized Officer of the Company pursuant to the
terms of this Agreement, substantially in the form of Exhibit K hereto.
     “Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.
     “Fiscal Year” means any period of twelve consecutive calendar months ending
on December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2007 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.
     “Fixed Charge Coverage Ratio” means, as of the close of any Fiscal Quarter,
the ratio computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters of (a) EBITDA (for all such
Fiscal Quarters) minus Capital Expenditures made during such Fiscal Quarters;
provided that for purposes of calculating the Fixed Charge Coverage Ratio, for
any Fiscal Quarter ending in the 2007, 2008 and 2009 Fiscal Years, up to
$30,000,000 of Capital Expenditures made in any such Fiscal Year, but not
exceeding $45,000,000 of Capital Expenditures in all such Fiscal Years,

14



--------------------------------------------------------------------------------



 



of which approximately $10,000,000 remains available as of September 30, 2008,
in each case as related to restructuring initiatives, shall be excluded from
such calculations, to (b) the sum (for all such Fiscal Quarters) of (i) Interest
Expense actually paid in cash during such Fiscal Quarters (excluding (A) initial
issuance costs paid in connection with Indebtedness incurred in respect of the
Obligations, (B) any make-whole premium or Interest Expense payable in
connection with the prepayment of Indebtedness under the 1998 Indenture, and
(C) if applicable, any swap or hedge breakage costs relating to interest rate
swaps or hedges in effect on the Amendment No. 4 Effective Date (including,
without limitation, any such costs incurred in connection with a prepayment of
the Term Loans)), (ii) scheduled principal repayments of Indebtedness (other
than Indebtedness issued under the Indentures) actually made during such Fiscal
Quarters (including repayments of the Term Loans pursuant to clause (c) of
Section 3.1.1 (other than the final four scheduled payments of the Term Loans
required pursuant to the last sentence of Section 3.1.1(c); provided that such
exception shall not include amounts equal to 0.25% of the original principal
amount of the Original Term Loans and the New Term Loans that are included in
such final four scheduled payments), and excluding payments of the Term Loans
made from the proceeds of the Equity Offering), but specifically excluding
repayments of the Term Loans pursuant to clauses (d), (e), (f) or (h) of
Section 3.1.1, (iii) finance expenses paid in connection with the Permitted
Receivables Program during such Fiscal Quarters, and (iv) Restricted Payments
made by the Company during such Fiscal Quarters; provided, that Restricted
Payments made by the Company during the Fiscal Quarters ending on June 30, 2008,
September 30, 2008 and December 31, 2008 shall be calculated on a pro forma
basis as if the amount of each such Restricted Payment equals $221,000 and
provided, further, that non-recurring fees, cash charges and other cash expenses
paid in connection with or related to the preparation, negotiation, approval,
execution and delivery of the amendment and restatement of the Existing Credit
Agreement and the Equity Offering shall be excluded from clause (b) above.
     “Foreign Pledge Agreement” means any supplemental pledge agreement governed
by the laws of a jurisdiction other than the United States or a State thereof
executed and delivered by the Company or any of its Subsidiaries pursuant to the
terms of this Agreement, in form and substance satisfactory to the Collateral
Agent, as may be necessary or desirable under the laws of organization or
incorporation of a Subsidiary to further protect or perfect the Lien on and
security interest in any Collateral (as defined in the Security Agreement).
     “Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.
     “Fronting Fee” is defined in clause (b) of Section 3.3.3.
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.
     “GAAP” means, with respect to the interpretation of all accounting terms
used herein and in each other Loan Document, the calculation of all accounting
determinations and computations required to be made hereunder or thereunder
(including under Section 7.2.4 and in respect of any defined terms used herein
or in any other Loan Document), those U.S. generally accepted accounting
principles applied in the preparation of the audited consolidated financial
statements of the Company for the Fiscal Year ended December 31, 2004.
     “Georgia Property” means the Company’s real property located at Meadow
Brook Industrial Park in Toccoa, Georgia.
     “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory

15



--------------------------------------------------------------------------------



 



body, court, central bank or other Person exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
     “Granting Lender” is defined in clause (i) of Section 10.11.
     “Guarantor” means, collectively, the Company and each Subsidiary Guarantor.
     “Hazardous Material” means:
     (a) any “hazardous substance”, as defined by CERCLA;
     (b) any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended; or
     (c) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance (including any petroleum product) within the meaning of
any other applicable federal, state or local law, regulation, ordinance or
requirement (including consent decrees and administrative orders) relating to or
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material, all as amended.
     “Hedging Obligations” means, with respect to any Person, all liabilities of
such Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates, currency exchange rates or commodity prices.
     “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
any Loan Document refer to such Loan Document as a whole and not to any
particular Section, paragraph or provision of such Loan Document.
     “Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Company:
     (a) which is of a “going concern” or similar nature (other than in
connection with the Company’s 2004 financial statements);
     (b) which relates to the limited scope of examination of matters relevant
to such financial statement; or
     (c) which relates to the treatment or classification of any item in such
financial statement and which, if adjusted in the manner deemed appropriate by
the Company’s independent public accountants, would have the effect of causing
the Company to be in Default.
     (d) The foregoing notwithstanding, it shall not be considered an
Impermissible Qualification for audited financial statements for the 2005 Fiscal
Year:
     (i) if the Company receives a disclaimer because the Company’s auditors
were not engaged until after the close of the 2005 Fiscal Year and thus were not
involved during the 2005 Fiscal Year in reviewing the Company’s internal
controls and procedures;

16



--------------------------------------------------------------------------------



 



     (ii) if the Company receives a qualification or disclaimer because the
Company’s auditors were not engaged until after the close of the 2005 Fiscal
Year and thus did not observe the Company’s physical inventory for the 2005
Fiscal Year; or
     (iii) if the SEC and/or any national securities exchange takes the
position, based on clauses (i) or (ii) above, that as a result of such
qualification or disclaimer, the Company is not in compliance with SEC filing
requirements or the applicable listing standard.
     “including” and “include” means including without limiting the generality
of any description preceding such term, and, for purposes of each Loan Document,
the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.
     “Indebtedness” of any Person means:
     (a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;
     (b) all obligations, contingent or otherwise, relative to the face amount
of all letters of credit (other than any letter of credit obligations that are
cash collateralized), whether or not drawn, and banker’s acceptances issued for
the account of such Person;
     (c) all Capitalized Lease Liabilities of such Person;
     (d) for purposes of Section 8.1.5 only, all other items which, in
accordance with GAAP, would be included as liabilities on the balance sheet of
such Person as of the date at which Indebtedness is to be determined;
     (e) net Hedging Obligations of such Person;
     (f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
     (g) obligations arising under Synthetic Leases;
     (h) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts and
other than in connection with any Permitted Receivables Program;
     (i) all obligations (other than intercompany obligations) of such Person
pursuant to any Permitted Receivables Program;

17



--------------------------------------------------------------------------------



 



     (j) the stated value, or liquidation value if higher, of all Redeemable
Stock of such Person; and
     (k) all Contingent Liabilities of such Person in respect of any of the
foregoing.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Neither trade payables nor other similar accrued expenses, in each case arising
in the ordinary course of business, nor obligations in respect of insurance
policies or performance or surety bonds which themselves are not guarantees of
Indebtedness (nor drafts, acceptances or similar instruments evidencing the same
nor obligations in respect of letters of credit supporting the payment of the
same), shall constitute Indebtedness. For the avoidance of doubt and to the
extent not previously excluded from Indebtedness, “take-or-pay” obligations for
less than twelve months for inventory acquired in the ordinary course of
business shall not constitute Indebtedness; provided that such twelve-month
limitation shall not apply to “take-or-pay” obligations with respect to natural
gas acquired in the ordinary course of business. For the avoidance of doubt, on
any date, the entire outstanding principal amount of the Company’s 6.50%
Convertible Senior Notes due 2013 on such date shall constitute Indebtedness of
the Company with respect to such date, notwithstanding the treatment thereof in
accordance with GAAP.
     “Indemnified Liabilities” is defined in Section 10.4.
     “Indemnified Parties” is defined in Section 10.4.
     “Indentures” means, collectively, (a) that certain Indenture, dated as of
March 25, 1998 (the “1998 Indenture”), among the Company and J. P. Morgan Trust
Company, National Association (successor-in-interest to Chase Manhattan Trust
Company, National Association), as trustee (and any successor trustee(s)),
(b) that certain Indenture, dated as of May 1, 1993, among the Company and J. P.
Morgan Trust Company, National Association (successor-in-interest to Society
National Bank), as trustee (and any successor trustee(s)) and (c) that certain
Indenture, dated March 5, 2008 (the “2008 Indenture”), among the Company and
U.S. Bank National Association, as trustee (and any successor trustee(s)), in
each case as amended, supplemented, amended and restated or otherwise modified
from time to time.
     “Index Debt” means senior, unsecured, long-term debentures or other debt
securities of the Company that are not guaranteed by any other Person or subject
to any other credit support or enhancement.
     “Index Debt Rating” means, as of any date of determination, the rating of
the Company’s Index Debt, as given by the Rating Agencies in their regular
rating reports.
     “Ineligible Assignee” means a natural Person, the Company, any Affiliate of
the Company or any other Person taking direction from, or working in concert
with, the Company or any of the Company’s Affiliates.
     “Interest Expense” means, for any applicable period, the aggregate interest
expense (both accrued and paid and net of interest income paid during such
period to the Company and its Subsidiaries) of the Company and its Subsidiaries
for such applicable period, including the portion of any payments made in
respect of Capitalized Lease Liabilities allocable to interest expense.

18



--------------------------------------------------------------------------------



 



     “Interest Period” means, relative to any LIBO Rate Loan, the period
beginning on (and including) the date on which such LIBO Rate Loan is made or
continued as, or converted into, a LIBO Rate Loan pursuant to Sections 2.3 or
2.4 and shall end on (but exclude) the day which numerically corresponds to such
date one, two, three or six months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), as the
applicable Borrower may select in its relevant notice pursuant to Sections 2.3
or 2.4; provided that:
     (a) the Borrowers shall not be permitted to select Interest Periods to be
in effect at any one time which have expiration dates occurring on more than ten
different dates;
     (b) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day);
     (c) no Interest Period for any Loan may end later than the Stated Maturity
Date for such Loan; and
     (d) for each Specified Term Loan Tranche, from and after June 25, 2007,
each applicable Interest Period for LIBO Rate Loans shall be limited to three
months, each of which shall end on the last Business Day of the applicable
Fiscal Quarter (for avoidance of doubt, the Company may specify termination
dates for Rate Protection Agreements that correspond to Interest Periods for the
Specified Term Loan Tranches).
     “Investment” means, relative to any Person,
     (a) any loan, advance or extension of credit made by such Person to any
other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person;
     (b) Contingent Liabilities in favor of any other Person; and
     (c) any Capital Securities held by such Person in any other Person.
The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.
     “ISP Rules” is defined in Section 10.9.
     “Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of a Borrower, substantially in the form of
Exhibit B-2 hereto.
     “Issuer” means National City, in its capacity as Issuer of the Letters of
Credit, and its successors and assigns. At the request of National City (or its
successors or assigns), and with the Company’s consent (not to be unreasonably
withheld), another Lender or an Affiliate of National City (or its successors or
assigns) may issue one or more Letters of Credit hereunder and shall be deemed
to be an Issuer.
     “Judgment Currency” is defined in Section 10.16.

19



--------------------------------------------------------------------------------



 



     “LC Trigger Date” means the date that is one year prior to the Original
Revolving Commitment Termination Date.
     “Lender Assignment Agreement” means an assignment agreement substantially
in the form of Exhibit D hereto.
     “Lenders” is defined in the preamble.
     “Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against either Administrative Agent, any Lender or any
Issuer or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:
     (a) any Hazardous Material on, in, under or affecting all or any portion of
any property of the Company or any of its Subsidiaries, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from the Company’s or any of its Subsidiaries’ or any of their respective
predecessors’ properties;
     (b) any misrepresentation, inaccuracy or breach of any warranty, contained
or referred to in Section 6.12;
     (c) any violation or claim of violation by the Company or any of its
Subsidiaries of any Environmental Laws; or
     (d) the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Company or any of its Subsidiaries, or in connection with any property owned
or formerly owned by the Company or any of its Subsidiaries.
     “Letter of Credit” is defined in Section 2.1.2.
     “Letter of Credit Commitment” means the relevant Issuer’s obligation to
issue Letters of Credit pursuant to Section 2.1.2.
     “Letter of Credit Commitment Amount” means, on any date, a maximum amount
equal to the Dollar Equivalent of $120,000,000, as such amount may be
permanently reduced from time to time pursuant to Section 2.2.
     “Letter of Credit Outstandings” means, on any date, an amount equal to the
sum of (a) the then aggregate amount which is undrawn and available under all
issued and outstanding Letters of Credit and (b) the then aggregate amount of
all unpaid and outstanding Reimbursement Obligations.
     “Leverage Ratio” means, on any date of determination, the ratio of
(a) Total Debt outstanding on such date to (b) EBITDA computed for the period of
four consecutive Fiscal Quarters most recently ended on or prior to such date;
provided that, for purposes of calculating the Leverage Ratio for any date on
which Indebtedness is outstanding under each of the 1998 Indenture and the 2008
Indenture, the aggregate amount of Indebtedness thereunder to be included in the
calculation of Total Debt for such date

20



--------------------------------------------------------------------------------



 



shall be the amount equal to the greater of (i) the amount of Indebtedness
outstanding under the 1998 Indenture and (ii) the amount of Indebtedness
outstanding under the 2008 Indenture, in each case calculated as of such date.
     “LIBO Alternate Rate” means, with respect to any Loan that is denominated
in an Alternate Currency, relative to an interest period of one month, that rate
of interest determined by the Revolving Loan Administrative Agent by reference
to the cost to the Revolving Loan Administrative Agent of obtaining deposits of
such Currency from such sources as it may reasonably select. The Revolving Loan
Administrative Agent shall determine the LIBO Alternate Rate for each such
interest period (which determination shall be conclusive in the absence of
manifest error), and will promptly give notice to the Company and the Lenders
thereof.
     “LIBO Rate” means, relative to any Interest Period:
(a) for LIBO Rate Loans denominated in Dollars, the rate of interest per annum
determined by the applicable Administrative Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays at rates which Dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the applicable Administrative Agent which
has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which Dollar deposits
are offered by leading banks in the London interbank deposit market (an
“Alternate Source”) at approximately 11:00 a.m. London, England time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for Dollars for an amount comparable to the
Borrowing relating to such Interest Period and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the applicable
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)); and
(b) for LIBO Rate Loans denominated in an Alternate Currency, the rate of
interest per annum determined by the Revolving Loan Administrative Agent in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to the average of the London interbank offered rate of
interest per annum for deposits in the relevant Alternate Currency which appears
on the relevant Bloomberg page that displays such rates (or, if no such
quotation is available on such Bloomberg page, the rate which is quoted by
another source for the London interbank offered rates of interest for deposits
in the relevant Alternate Currency selected by the Revolving Loan Administrative
Agent), at approximately 9:00 a.m., New York time, two (2) Business Days prior
to the commencement of such Interest Period for an amount comparable to the
Borrowing relating to such Interest Period and having a borrowing date and a
maturity comparable to such Interest Period.
     “LIBO Rate Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a rate of interest determined by
reference to the LIBO Rate (Reserve Adjusted).
     “LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBO Rate Loan for any Interest
Period:

21



--------------------------------------------------------------------------------



 



     (a) if denominated in Dollars or Euros, a rate per annum determined
pursuant to the following formula:

          LIBO Rate   =   LIBO Rate           (Reserve Adjusted)       1.00 —
LIBOR Reserve Percentage

     (b) if denominated in Yen, the relevant LIBO Rate or LIBO Alternate Rate,
as the case may be, plus any applicable reserve or other funding costs incurred
by the Lenders in making such Loan.
The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the applicable Administrative Agent on the basis of the
LIBOR Reserve Percentage in effect, and the applicable rates furnished to and
received by such Administrative Agent, two Business Days before the first day of
such Interest Period. The LIBO Rate (Reserve Adjusted) shall be adjusted with
respect to any LIBO Rate Loan that is outstanding on the effective date of any
change in the LIBOR Reserve Percentage as of such effective date. The applicable
Administrative Agent shall give prompt written notice to the Borrowers of the
LIBO Rate (Reserve Adjusted) as adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.
     “LIBOR Office” means the office of a Lender designated as its “LIBOR
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office designated from time to time by notice from such Lender to the Company
and the Administrative Agents, whether or not outside the United States, which
shall be making or maintaining the LIBO Rate Loans of such Lender.
     “LIBOR Reserve Percentage” means, as of any day, the maximum percentage in
effect on such day, as prescribed by the F.R.S Board for determining the reserve
requirements (including all basic, emergency, supplemental, marginal and other
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Letters of Credit, the Fee Letter, the Collateral Sharing Agreement, each
agreement pursuant to which the Collateral Agent is granted a Lien to secure the
Obligations, each Subsidiary Guaranty and each other agreement, certificate,
document or instrument delivered in connection with any Loan Document, whether
or not specifically mentioned herein or therein.
     “Loans” means, as the context may require, a Revolving Loan, an Alternate
Currency Loan, a Term Loan or a Swing Line Loan of any type.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance,
properties or, until the Closing Date, prospects of the Company or the Company
and its Subsidiaries taken as a whole, (b) the rights and remedies of any
Secured Party under any Loan Document or (c) the ability of any Obligor to
perform its Obligations under any Loan Document.
     “Material Debt” means the Indebtedness of the Company and its Subsidiaries
under the Permitted Receivables Program and the Indentures.

22



--------------------------------------------------------------------------------



 



     “Material Debt Documents” means collectively, the loan agreements,
indentures, note purchase agreements, promissory notes, guarantees, and other
instruments and agreements evidencing the terms of any Material Debt, each as
amended, supplemented, amended and restated or otherwise modified in accordance
with Section 7.2.9.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Mortgage” means each mortgage, deed of trust, leasehold mortgage,
leasehold deed of trust or other agreement executed and delivered by any Obligor
in favor of the Collateral Agent for the benefit of the Secured Parties pursuant
to the requirements of this Agreement, in form and substance reasonably
satisfactory to the Collateral Agent, under which a valid, perfected, first
priority Lien is granted on the real property and fixtures, or leasehold estate
(if applicable), described therein, in each case as amended, supplemented,
amended and restated or otherwise modified from time to time.
     “National City” is defined in the preamble.
     “Net Casualty Proceeds” means, with respect to any Casualty Event, the
amount of any insurance proceeds or condemnation awards received by the Company
or any of its Subsidiaries in connection with such Casualty Event in excess of
$2,500,000, individually or in the aggregate over the course of a Fiscal Year
(net of all reasonable and customary collection expenses thereof), but excluding
any proceeds or awards required to be paid to a creditor (other than the
Lenders) which holds a first priority Lien permitted by clause (d) of
Section 7.2.3 on the property which is the subject of such Casualty Event.
     “Net Debt Proceeds” means, with respect to the sale or issuance by the
Company or any of its Subsidiaries of any Indebtedness to any other Person after
the Closing Date which is not expressly permitted by Section 7.2.2, the excess
of (a) the gross cash proceeds actually received by such Person from such sale
or issuance, over (b) all customary arranging or underwriting discounts, fees
and commissions, and all legal, investment banking, brokerage and accounting and
other professional fees, sales commissions and disbursements and other customary
closing costs and expenses actually incurred in connection with such sale or
issuance other than any such fees, discounts, commissions or disbursements paid
to Affiliates of the Company or any such Subsidiary in connection therewith.
     “Net Disposition Proceeds” means, with respect to any Disposition by the
Company, its U.S. Subsidiaries or any Subsidiary Guarantor pursuant to clauses
(c), (f) and (h) of Section 7.2.8 and any cash payment received in respect of
promissory notes or other non-cash consideration delivered to the Company or
such Subsidiary in respect thereof, the excess of (a) the gross cash proceeds
received by the Company or such Subsidiary over (b) the sum of (i) all
reasonable and customary legal, investment banking, brokerage and accounting
fees and expenses incurred in connection with such Disposition, (ii) all taxes
actually paid or accrued by the Company to be payable in cash in connection with
such Disposition, (iii) payments made by the Company or such Subsidiary to
retire Indebtedness (other than the Credit Extensions) where payment of such
Indebtedness is required in connection with such Disposition; provided that if
the amount of any accrued taxes pursuant to clause (ii) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Disposition Proceeds and
(iv) in the case of any Specified Disposition, any amounts paid in connection
with any Specified Acquisition being consummated substantially simultaneously
therewith.
     “Net Equity Proceeds” means, with respect to the sale or issuance after the
Closing Date by the Company to any Person of any of its Capital Securities,
warrants or options or the exercise of any such warrants or options, the excess
of (a) the gross cash proceeds received by the Company from such sale, exercise
or issuance, over (b) all reasonable and customary underwriting commissions and
legal,

23



--------------------------------------------------------------------------------



 



investment banking, brokerage and accounting and other professional fees, sales
commissions and disbursements actually incurred in connection with such sale or
issuance which have not been paid to Affiliates of the Company in connection
therewith, together with, in the case of the Equity Offering only, reasonable
fees and expenses actually incurred in connection with the amendment and
restatement of this Agreement (including fees and expenses of consultants to the
Company and the Administrative Agents in connection therewith) which have not
been paid to Affiliates of the Company in connection therewith; provided that
proceeds resulting from sales or issuances of options or the exercise of such
options up to $10,000,000 in the aggregate in any Fiscal Year shall not
constitute Net Equity Proceeds.
     “Net Income” means, for any period, the aggregate of all amounts (exclusive
of all amounts in respect of (a) extraordinary gains and losses, (b) whether or
not extraordinary, gains and losses on asset sales and (c) whether or not
extraordinary, gains and losses resulting from the extinguishment of
Indebtedness of the Company or any of its Subsidiaries) which would be included
as net income on the consolidated financial statements of the Company and its
Subsidiaries for such period.
     “New Term Loan” means each Original Revolving Loan that is converted into a
New Term Loan on the Second Restatement Effective Date.
     “New Term Loan Lender” means those Lenders under the Existing Credit
Agreement immediately prior to the Second Restatement Effective Date that
execute and deliver a signature page to the Amendment Agreement specifically in
the capacity of a New Term Loan Lender.
     “New Term Loan Percentage” means, relative to any Lender, the applicable
percentage relating to New Term Loans set forth opposite its name on Schedule II
hereto under the New Term Loan column or set forth in a Lender Assignment
Agreement under the New Term Loan column, as such percentage may be adjusted
from time to time pursuant to Lender Assignment Agreements executed by such
Lender and its Assignee Lender and delivered pursuant to Section 10.11.
     “Niagara Falls Property” means the Company’s real property located at 4511
Hyde Park Blvd., Niagara Falls, NY.
     “Non-Excluded Taxes” means any Taxes other than net income and franchise
Taxes imposed with respect to any Secured Party by any Governmental Authority
under the laws of which such Secured Party is organized or in which it maintains
its applicable lending office.
     “Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.
     “Note” means, as the context may require, a Revolving Note, a Term Note or
a Swing Line Note.
     “Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Borrowers and each other
Obligor arising under or in connection with a Loan Document, including
Reimbursement Obligations and the principal of and premium, if any, and interest
(including interest accruing during the pendency of any proceeding of the type
described in Section 8.1.9, whether or not allowed in such proceeding) on the
Loans; provided that for purposes of this definition, when the term
“Obligations” is used in any agreement relating to Liens securing the
Obligations (including the Collateral Sharing Agreement), the Subsidiary
Guaranty (Domestic) and Section 4.11, “Loan Document” shall include each Rate
Protection Agreement.
     “Obligor” means, as the context may require, the Borrowers and each other
Person (other than a Secured Party) obligated under any Loan Document.

24



--------------------------------------------------------------------------------



 



     “Organic Document” means, relative to any Obligor, as applicable, its
articles or certificate of incorporation, regulations, by-laws, certificate of
partnership, partnership agreement, certificate of formation, limited liability
agreement, operating agreement and all shareholder agreements, voting trusts and
similar arrangements applicable to any of such Obligor’s Capital Securities.
     “Original Currency” is defined in Section 10.16.
     “Original Credit Agreement” means that certain Credit and Guaranty
Agreement dated as of June 6, 2006 by and among the Company, the Borrowers, the
Lenders party thereto from time to time, the Administrative Agents, the
Collateral Agents and the other agents party thereto, as it may have been
amended or otherwise modified from time to time.
     “Original Loans” is defined in the first recital.
     “Original Revolving Loan Commitment” means, relative to any Lender, such
Lender’s obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.1.
     “Original Revolving Loan Commitment Amount” means, (a) prior to the First
Restatement Effective Date, $250,000,000, (b) on the First Restatement Effective
Date and until the Second Restatement Effective Date, $300,000,000 and (c) on
the Second Restatement Effective Date, $0, as such amount may be reduced from
time to time pursuant to Section 2.2.
     “Original Revolving Loan Commitment Termination Date” means the earliest of
     (a) the fifth anniversary of the Closing Date;
     (b) the date on which the Original Revolving Loan Commitment is terminated
in full or reduced to zero pursuant to the terms of this Agreement; and
     (c) the date on which any Commitment Termination Event occurs.
Upon the occurrence of any event described above, the Original Revolving Loan
Commitments shall terminate automatically and without any further action.
     “Original Revolving Loan Exposure” means, relative to any Original
Revolving Loan Lender, at any time, (a) the Dollar Equivalent of the aggregate
outstanding principal amount of all Original Revolving Loans of such Original
Revolving Lender at such time, plus (b) such Original Revolving Lender’s
Original Revolving Loan Percentage of the Dollar Equivalent of the Letter of
Credit Outstandings.
     “Original Revolving Loan Lender” means each Revolving Loan Lender
immediately prior to the Second Restatement Effective Date.
     “Original Revolving Loan Percentage” means, relative to any Lender, the
applicable percentage relating to Original Revolving Loans set forth opposite
its name on Schedule II hereto under the Original Revolving Loan Commitment
column or set forth in a Lender Assignment Agreement under the Original
Revolving Loan Commitment column, as such percentage may be adjusted from time
to time pursuant to Lender Assignment Agreements executed by such Lender and its
Assignee Lender and delivered pursuant to Section 10.11. A Lender shall not have
any Original Revolving Loan Commitment if its percentage under the Original
Revolving Loan Commitment column is zero.

25



--------------------------------------------------------------------------------



 



     “Original Revolving Loans” is defined in the first recital.
     “Original Term Loan Lender” means each Term Loan Lender immediately prior
to the Second Restatement Effective Date.
     “Original Term Loan Percentage” means, relative to any Lender, the
applicable percentage relating to Original Term Loans set forth opposite its
name on Schedule II hereto under the Original Term Loan column or set forth in a
Lender Assignment Agreement under the Original Term Loan column, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreements executed by such Lender and its Assignee Lender and delivered
pursuant to Section 10.11.
     “Original Term Loans” is defined in the first recital.
     “Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.
     “Participant” is defined in clause (d) of Section 10.11.
     “Participating Member State” means each country so described in any EMU
Legislation.
     “Patent Security Agreement” means any Patent Security Agreement executed
and delivered by any Obligor in substantially the form of Exhibit A to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.
     “Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended and supplemented from time to
time.
     “Patriot Act Disclosures” means all documentation and other information
which a Lender, if subject to the Patriot Act, is required to provide pursuant
to the applicable section of the Patriot Act and which required documentation
and information the Administrative Agents reasonably request in order to comply
with their ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
     “PBGC” means the Pension Benefit Guaranty Corporation and any Person
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Company or any corporation, trade or business that is, along with the Company, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Percentage” means, as the context may require, any Lender’s Original
Revolving Loan Percentage, Extended Revolving Loan Percentage, Original Term
Loan Percentage or New Term Loan Percentage.

26



--------------------------------------------------------------------------------



 



     “Permitted Acquisition” means an acquisition (whether pursuant to an
acquisition of Capital Securities, assets or otherwise) by the Company or any of
its Subsidiaries from any Person of a business in which the following conditions
are satisfied:
     (a) the SEC Filing Date has occurred;
     (b) immediately before and after giving effect to such acquisition no
Default shall have occurred and be continuing or would result therefrom
(including under Section 7.1.8 and Section 7.2.1);
     (c) the Company shall have delivered a certificate certifying that before
and after giving effect to such acquisition, the representations and warranties
set forth in each Loan Document shall, in each case, be true and correct in all
material respects with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
no Default has occurred and is continuing; and
     (d) the Company shall have delivered to the Administrative Agents a
Compliance Certificate for the period of four full Fiscal Quarters immediately
preceding such acquisition (prepared in good faith and in a manner and using
such methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1.1) giving pro forma effect to the consummation
of such acquisition and evidencing compliance with the covenants set forth in
Section 7.2.4, such pro forma adjustments being reasonably satisfactory to the
Administrative Agents.
     “Permitted Receivables Program” means a receivables program providing for
the Disposition by the Company or any of its Subsidiaries of trade receivables
and related collateral, credit support and similar rights, to a Person who is
not a Subsidiary of the Company or is an SPV; provided that:
     (a) the consideration to be received by the Company and its Subsidiaries
for any such Disposition consists of cash, contributions to capital, a deferred
purchase price evidenced by a deferred purchase price note or, with respect to
Dispositions to an SPV, a credit against any interest and/or principal amounts
outstanding owed by the Company or any such Subsidiary to such SPV; and
     (b) the aggregate outstanding balance of the Indebtedness in respect of all
such programs at any point in time is not in excess of $200,000,000.
     “Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.
     “Platform” is defined in clause (b) of Section 9.10.
     “Pledge and Security Agreement” means the Pledge and Security Agreement,
dated as of the Closing Date, executed and delivered by the Company and each
U.S. Subsidiary, a conformed copy of which is attached as Exhibit G hereto,
together with any supplemental Foreign Pledge Agreements delivered pursuant to
the terms of this Agreement, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.
     “PNC Bank” is defined in the preamble.

27



--------------------------------------------------------------------------------



 



     “Primary Syndication” means the period commencing on or prior to the First
Amendment Effective Date and ending on the earlier of (a) the date that is
90 days following the First Restatement Effective Date and (b) the date that the
Administrative Agents have declared the primary syndication of the Commitments
and Credit Extensions to have ended.
     “Prior GAAP Financials” is defined in Section 1.4.
     “Proceeds Reduction Percentage” means, at any time of determination,
(a) with respect to a mandatory prepayment in respect of Net Equity Proceeds
pursuant to clause (d) of Section 3.1.1, (i) 80%, if the Leverage Ratio set
forth in the Compliance Certificate most recently delivered by the Company to
the Administrative Agents was greater than or equal to 3.50:1.00 and (ii) 50%,
if the Leverage Ratio set forth in such Compliance Certificate was less than
3.50: 1.00; and (b) with respect to a mandatory prepayment in respect of Excess
Cash Flow pursuant to clause (h) of Section 3.1.1, (i) 75%, if the Leverage
Ratio set forth in the Compliance Certificate most recently delivered by the
Company to the Administrative Agents was greater than or equal to 4.00:1.00,
(ii) 50%, if the Leverage Ratio set forth in such Compliance Certificate is less
than 4.00:1.00 and greater than or equal to 3.50:1.00 and (iii) 0% if the
Leverage Ratio set forth in such Compliance Certificate is less than 3.50:1.00.
     “Published Rate” shall mean the rate of interest published each Business
Day in The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by applicable Administrative Agent).
     “Quarterly Payment Date” means the first day of January, April, July and
October, or, if any such day is not a Business Day, the next succeeding Business
Day.
     “Rate Protection Agreement” means, collectively, any agreement with respect
to Hedging Obligations entered into by the Company or any Subsidiary under which
the counterparty of such agreement is (or at the time such agreement was entered
into, was) a Lender or an Affiliate of a Lender.
     “Rating Agency” means, as applicable, S&P or Moody’s.
     “Redeemable Stock” means with respect to any Person any Capital Securities
of such Person that (a) is by its terms subject to mandatory redemption, in
whole or in part, pursuant to a sinking fund, scheduled redemption or similar
provisions, at any time prior to the Stated Maturity Date for Term Loans;
     or (b) otherwise is required to be repurchased or retired on a scheduled
date or dates, upon the occurrence of any event or circumstance, at the option
of the holder or holders thereof, or otherwise, at any time prior to the Stated
Maturity Date for Term Loans, other than any such repurchase or retirement
occasioned by a “change of control” or similar event; provided that Redeemable
Stock shall not include the Series A ESOP Convertible Preferred Stock of the
Company.
     “Refunded Swing Line Loans” is defined in clause (c) of Section 2.3.2.
     “Register” and “Registers” are defined in clause (a) of Section 2.8.
     “Reimbursement Obligation” is defined in Section 2.7.3.
     “Release” means a “release”, as such term is defined in CERCLA.

28



--------------------------------------------------------------------------------



 



     “Replacement Lender” is defined in Section 4.10.
     “Replacement Notice” is defined in Section 4.10.
     “Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount.
     “Required Revolving Lenders” means, at any time, Revolving Loan Lenders
holding more than 50% of the Total Revolving Loan Exposure Amount.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.
     “Restricted Payment” means (a) the declaration or payment of any dividend
(other than dividends payable solely in Capital Securities of the Company or any
Subsidiary) on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any class of Capital
Securities of the Company or any Subsidiary or any warrants, options or other
right or obligation to purchase or acquire any such Capital Securities, whether
now or hereafter outstanding, or (b) the making of any other distribution in
respect of such Capital Securities, in each case either directly or indirectly,
whether in cash, property or obligations of the Company or any Subsidiary or
otherwise.
     “Revaluation Date” means, with respect to any Credit Extension denominated
in an Alternate Currency, each of the following: (a) in connection with the
origination of any new Credit Extension, the Business Day which is the earliest
of the date such credit is extended or the date the applicable rate is set;
(b) in connection with any extension or conversion or continuation of an
existing Loan, the Business Day that is the earlier of the date such Loan is
extended, converted or continued, or the date the applicable rate is set;
(c) each date a Letter of Credit is issued or renewed pursuant to Section 2.1.2
or amended in such a way as to modify the Letter of Credit Outstandings; (d) the
date of any reduction of any of the Revolving Commitment Amount, the Alternate
Currency Commitment Amount or the Letter of Credit Commitment Amount pursuant to
the terms of Section 2.2; and (e) such additional dates as the Revolving Loan
Administrative Agent shall deem necessary. For purposes of determining
availability hereunder, the rate of exchange for any Alternate Currency shall be
the Spot Rate.
     “Revolving Exposure” means, relative to any Revolving Loan Lender, at any
time, (a) the Dollar Equivalent of the aggregate outstanding principal amount of
all Revolving Loans of such Lender at such time, plus (b) such Lender’s
Revolving Loan Percentage of the Dollar Equivalent of the Letter of Credit
Outstandings, plus (c) such Lender’s Revolving Loan Percentage of the aggregate
principal amount outstanding of all Swing Line Loans at such time.
     “Revolving Loan Administrative Agent” is defined in the preamble.
     “Revolving Loan Commitment” means, any Original Revolving Loan Commitment
and any Extended Revolving Loan Commitment, collectively.
     “Revolving Loan Commitment Amount” means, the Original Revolving Loan
Commitment Amount and the Extended Revolving Loan Commitment Amount,
collectively.
     “Revolving Loan Lender” means, at any time, any Lender that holds a
Revolving Loan Commitment at such time.

29



--------------------------------------------------------------------------------



 



     “Revolving Loan Percentage” means Original Revolving Loan Percentage and/or
Extended Revolving Loan Percentage, as the context requires.
     “Revolving Loans” means Original Revolving Loans and Extended Revolving
Loans, collectively.
     “Revolving Note” means a promissory note of the Borrowers payable to any
Revolving Loan Lender, substantially in the form of Exhibit A-1 or Exhibit A-2
hereto, as applicable (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrowers to such Revolving Loan Lender resulting from outstanding Original
Revolving Loans or Extended Revolving Loans, as applicable, and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc. and its successors.
     “SEC” means the Securities and Exchange Commission.
     “SEC Filing Date” means the last date on which the Company files any of its
Form 10-Ks and Form 10-Qs for the 2004 and 2005 Fiscal Years and its Form 10-Qs
for the 2006 Fiscal Year.
     “Second Restatement Effective Date” means the date this Agreement becomes
effective pursuant to the terms of the Amendment Agreement.
     “Second Restatement Effective Date Certificate” means the certificate
executed and delivered by an Authorized Officer of the Company pursuant to the
terms of this Agreement, substantially in the form of Exhibit K hereto.
     “Secured Parties” means, collectively, the Lenders, the Issuers, the
Agents, each counterparty to a Rate Protection Agreement that is (or at the time
such Rate Protection Agreement was entered into, was) a Lender or an Affiliate
thereof, each Person to whom an Obligor owes a Secured Obligation (as defined in
any Loan Document) and (in each case), each of their respective successors,
transferees and assigns.
     “Securities Account” means a “securities account” as that term is defined
in Section 9-102(a) of the UCC.
     “Solvent” means, with respect to any Person and its Subsidiaries on a
particular date, that on such date (a) the fair value of the property of such
Person and its Subsidiaries on a consolidated basis is greater than the total
amount of liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets of such Person and its Subsidiaries on a consolidated basis is not less
than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries on a consolidated basis on its debts as they become
absolute and matured, (c) such Person does not intend to, and does not believe
that it or its Subsidiaries will, incur debts or liabilities beyond the ability
of such Person and its Subsidiaries to pay as such debts and liabilities mature,
and (d) such Person and its Subsidiaries on a consolidated basis is not engaged
in business or a transaction, and such Person and its Subsidiaries on a
consolidated basis is not about to engage in a business or a transaction, for
which the property of such Person and its Subsidiaries on a consolidated basis
would constitute an unreasonably small capital. The amount of Contingent
Liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, can reasonably be expected to
become an actual or matured liability.

30



--------------------------------------------------------------------------------



 



     “SPC” is defined in clause (g) of Section 10.11.
     “Specified Acquisitions” means the acquisitions set forth in the letter
from the Company to the Agents dated on or prior to the Second Restatement
Effective Date.
     “Specified Dispositions” means the Dispositions set forth in the letter
from the Company to the Agents dated on or prior to the Second Restatement
Effective Date.
     “Specified Term Loan Tranches” means those certain three (3) tranches of
Original Term Loans (i.e., the $95,000,000 tranche, the $25,000,000 tranche and
the $55,000,000 tranche) that, as of the First Restatement Effective Date, the
Company maintains as LIBO Rate Loans with maturities of June 25, 2007.
     “Spot Rate” means the rate determined by the Revolving Loan Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately
11:00 a.m. (in the applicable time zone) on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Revolving Loan Administrative Agent may obtain such spot rate from another
financial institution designated by such Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency.
     “SPV” means Ferro Finance Corporation, an Ohio corporation, and any other
Person that is a Subsidiary of the Company that is a special purpose entity,
variable interest entity or other bankruptcy remote entity created for the
purpose of facilitating a Permitted Receivables Program.
     “Stated Amount” means, on any date and with respect to a particular Letter
of Credit, the total amount then available to be drawn under such Letter of
Credit.
     “Stated Expiry Date” is defined in Section 2.7.
     “Stated Maturity Date” means (a) with respect to all Term Loans, all
Extended Revolving Loans, all Swing Line Loans and all Alternate Currency Loans
issued in respect of Extended Revolving Loan Commitments, the sixth anniversary
of the Closing Date and (b) with respect to all Original Revolving Loans and
Alternate Currency Loans issued in respect of Original Revolving Loan
Commitments, the fifth anniversary of the Closing Date.
     “Subsidiary” means, with respect to any Person, any other Person of which
more than 50% of the outstanding Voting Securities of such other Person
(irrespective of whether at the time Capital Securities of any other class or
classes of such other Person shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person, or by one or more other Subsidiaries of such Person. Unless the
context otherwise specifically requires, the term “Subsidiary” shall be a
reference to a Subsidiary of the Company.
     “Subsidiary Guarantor” means each Subsidiary that has executed and
delivered to the Administrative Agents a Subsidiary Guaranty (including by means
of a delivery of a supplement thereto).
     “Subsidiary Guaranty” means, as applicable, the Subsidiary Guaranty
(Domestic) or a Subsidiary Guaranty (Foreign).

31



--------------------------------------------------------------------------------



 



     “Subsidiary Guaranty (Domestic)” means the subsidiary guaranty, dated as of
the Closing Date, executed and delivered by an Authorized Officer of each
Subsidiary required to execute it or become a party to it pursuant to the terms
of the Existing Credit Agreement, a conformed copy of which is attached as
Exhibit F hereto, as amended, supplemented, amended and restated or otherwise
modified from time to time.
     “Subsidiary Guaranty (Foreign)” means each subsidiary guaranty executed and
delivered by an Authorized Officer of each Subsidiary of a Designated Borrower
guaranteeing the Obligations of such Designated Borrower, in form and substance
reasonably satisfactory to the Administrative Agents, as amended, supplemented,
amended and restated or otherwise modified from time to time.
     “Swing Line Lender” means, subject to the terms of this Agreement, National
City and its successors and assigns.
     “Swing Line Loan” is defined in clause (c) of Section 2.1.1.
     “Swing Line Loan Commitment” is defined in clause (c) of Section 2.1.1.
     “Swing Line Loan Commitment Amount” means, on any date, $20,000,000, as
such amount may be reduced from time to time pursuant to Section 2.2.
     “Swing Line Note” means a promissory note of the Borrowers payable to the
Swing Line Lender, in the form of Exhibit A-5 hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrowers to the Swing Line Lender resulting
from outstanding Swing Line Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.
     “Syndication Agent” is defined in the preamble.
     “Synthetic Lease” means, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (a) that is not a capital lease in accordance
with GAAP and (b) in respect of which the lessee retains or obtains ownership of
the property so leased for federal income tax purposes, other than any such
lease under which that Person is the lessor.
     “Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.
     “Term Loan Administrative Agent” is defined in the preamble.
     “Term Loan Facility” means, at any time, the aggregate principal amount of
the Term Loans of all Term Loan Lenders outstanding.
     “Term Loan Lender” means, at any time, any Lender that holds Term Loans at
such time.
     “Term Loans” means (a) loans made by the Term Loan Lenders under the Term
Loan Facility pursuant to clause (a) of Section 2.1.3 and (b) New Term Loans.
     “Term Note” means a promissory note of the Borrowers payable to any Term
Loan Lender, substantially in the form of Exhibit A-3 or Exhibit A-4 hereto, as
applicable (as such promissory note

32



--------------------------------------------------------------------------------



 



may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrowers to such Term Loan Lender resulting
from outstanding Original Term Loans or New Term Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash, all Letters of Credit have been terminated or expired (or been
Cash Collateralized), all Rate Protection Agreements have been terminated and
all Commitments shall have terminated.
     “Total Debt” means, on any date, the outstanding principal amount of all
Indebtedness of the Company and its Subsidiaries of the type referred to in
clause (a) (which, in the case of the Loans, shall be deemed to equal the Dollar
Equivalent (determined as of the most recent Revaluation Date) for any Loans
denominated in an Alternate Currency, clause (b) (which, in the case of Letter
of Credit Outstandings, shall be deemed to equal the Dollar Equivalent
(determined as of the most recent Revaluation Date) for any Letter of Credit
Outstandings denominated in an Alternate currency, clause (c), clause (g),
clause (i) and clause (j), in each case of the definition of “Indebtedness”
(exclusive of intercompany Indebtedness between the Company and its
Subsidiaries) and any Contingent Liability in respect of any of the foregoing.
     “Total Exposure Amount” means, on any date of determination (and without
duplication), the Dollar Equivalent (determined as of the most recent
Revaluation Date) of the outstanding principal amount of all Loans, the
aggregate amount of all Letter of Credit Outstandings and the unfunded amount of
the Commitments.
     “Total Revolving Loan Exposure Amount” means, on any date of determination
(and without duplication), the Dollar Equivalent (determined as of the most
recent Revaluation Date) of the outstanding principal amount of all Revolving
Loans, the aggregate amount of all Letter of Credit Outstandings and the
unfunded amount of the Revolving Loan Commitments.
     “Trademark Security Agreement” means any Trademark Security Agreement
executed and delivered by any Obligor substantially in the form of Exhibit B to
the Pledge and Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.
     “Transaction” is defined in the second recital.
     “Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht, the Kingdom of Netherlands, on February 1, 1992 and came
into force on November 1, 1993), as amended from time to time.
     “type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan, a LIBO Rate Loan or a Daily LIBO Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if, with respect to any Filing Statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or
non-perfection.

33



--------------------------------------------------------------------------------



 



     “United States” or “U.S.” means the United States of America, its fifty
states and the District of Columbia.
     “U.S. Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States, a state thereof or the District of
Columbia.
     “Voting Securities” means, with respect to any Person, Capital Securities
of any class or kind ordinarily having the power to vote for the election of
directors, managers or other voting members of the governing body of such
Person.
     “Welfare Plan” means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.
     “wholly owned Subsidiary” means any Subsidiary all of the outstanding
Capital Securities of which (other than any director’s qualifying shares or
investments by foreign nationals mandated by applicable laws) is owned directly
or indirectly by the Company.
     “Yen” means Japanese yen, the lawful currency of Japan.
     SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.
     SECTION 1.3 Cross-References. Unless otherwise specified, references in a
Loan Document to any Article or Section are references to such Article or
Section of such Loan Document, and references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.
     SECTION 1.4 Accounting and Financial Determinations.
     (a) Unless otherwise specified, all accounting terms used in each Loan
Document shall be interpreted, and all accounting determinations and
computations thereunder (including under Section 7.2.4 and the definitions used
in such calculations) shall be made, in accordance with GAAP. Unless otherwise
expressly provided, all financial covenants and defined financial terms shall be
computed on a consolidated basis for the Company and its Subsidiaries, in each
case without duplication.
     (b) As of any date of determination, for purposes of determining the Fixed
Charge Coverage Ratio, Leverage Ratio (and any financial calculations required
to be made or included within such ratios or definition, or required for
purposes of preparing any Compliance Certificate to be delivered pursuant to the
definition of “Permitted Acquisition”), the calculation of such ratios and other
financial calculations shall include or exclude, as the case may be, the effect
of any assets or businesses that have been acquired or Disposed of (but only if
(i) the Net Disposition Proceeds resulting from such Disposition are more than
$5,000,000 and (ii) the EBITDA attributable to the Disposed assets or businesses
constitutes more than 1% of EBITDA for the four Fiscal Quarter period most
recently ended for which financial statements of the Company have been or are
being, as the case may be, delivered to the Administrative Agents) by the
Company or any of its Subsidiaries pursuant to the terms hereof (including
through mergers or consolidations) as of such date of determination, as
determined by the Company on a pro forma basis in accordance with GAAP, which
determination may include one-time adjustments or reductions in costs, if any,
directly attributable to any such permitted Disposition or Permitted
Acquisition, as the case may be, in each case (i) calculated in accordance with
Regulation S-X of

34



--------------------------------------------------------------------------------



 



the Securities Act of 1933, as amended from time to time, and any successor
statute, or having been certified by the Chief Financial Officer of the Company
as having been prepared in good faith based upon reasonable assumptions, for the
period of four Fiscal Quarters most recently ended for which financial
statements of the Company have been or are being, as the case may be, delivered
to the Administrative Agents (without giving effect to any cost-savings or
adjustments relating to synergies resulting from a Permitted Acquisition except
as the Administrative Agents shall otherwise agree) and (ii) giving effect to
any such Permitted Acquisition or permitted Disposition as if it had occurred on
the first day of such four Fiscal Quarter period. For the avoidance of doubt,
for purposes of determining the Leverage Ratio (and any financial calculations
required to be made or included within such ratio) on a pro forma basis as of
any date of determination, the calculation of such Leverage Ratio shall be made
using the amount of Total Debt outstanding as of such date of determination and
the amount of EBITDA for the four Fiscal Quarter period most recently ended for
which financial statements of the Company have been delivered to the
Administrative Agents.
     (c) If the Company notifies the Administrative Agents that the Company
wishes to amend any covenant in Article VII or any related definition to
eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant (or if an Administrative Agent
notifies the Company that the Required Lenders wish to amend Article VII or any
related definition for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Lenders. In the event of any such notification from the Company
or the Administrative Agents and until such notice is withdrawn or such covenant
is so amended, the Company will furnish to each Lender and the Administrative
Agents, in addition to the financial statements required to be furnished
pursuant to Section 7.1.1 (the “Current GAAP Financials”), (i) the financial
statements described in such Section based upon GAAP as in effect at the time
such covenant was agreed to (the “Prior GAAP Financials”) and (ii) a
reconciliation between the Prior GAAP Financials and the Current GAAP
Financials.
     SECTION 1.5 Exchange Rates; Currency Equivalents. The Revolving Loan
Administrative Agent shall determine the Spot Rates as of each Revaluation Date
to be used for calculating the Dollar Equivalent of Credit Extensions and
amounts outstanding hereunder denominated in Alternate Currencies. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Company hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any Currency
for purposes of the Loan Documents shall be such Dollar Equivalent as so
determined by the Revolving Loan Administrative Agent. Wherever in this
Agreement in connection with a Credit Extension, conversion, continuation or
prepayment of a Loan, an amount, such as a required minimum or multiple amount,
is expressed in Dollars, but such Credit Extension is denominated in an
Alternate Currency, such amount shall be the relevant Alternate Currency
Equivalent of such Dollars, as determined by the Revolving Loan Administrative
Agent.
     SECTION 1.6 Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts . Each obligation of the Borrowers hereunder to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such

35



--------------------------------------------------------------------------------



 



expressed basis shall be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any Credit Extension in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Credit Extension, at the end of the then current Interest
Period. Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agents may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro. References herein to minimum Dollar amounts and integral
multiples stated in Dollars, where they shall also be applicable to Alternate
Currency, shall be deemed to refer to approximate Alternative Currency
Equivalents.
     SECTION 1.7 American Legal Terms. References to any legal term or concept
(including without limitation those for any action, remedy, method of judicial
proceeding, document, statute, court official, governmental authority or agency)
shall in respect of any jurisdiction other than the United States be construed
as references to the term or concept which most nearly corresponds to it in that
jurisdiction.
ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT
     SECTION 2.1 Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.
     Section 2.1.1 Revolving Loans and Swing Line Loans.
     (a) From time to time on any Business Day occurring from and after the
Second Restatement Effective Date, but prior to the Original Revolving Loan
Commitment Termination Date, each Original Revolving Loan Lender agrees that it
will make Original Revolving Loans (i) to the Company, denominated in Dollars,
and (ii) to any Designated Borrower, denominated in an Alternate Currency, in
each case, equal to such Lender’s Original Revolving Loan Percentage of the
Dollar Equivalent (determined as of the most recent Revaluation Date) of the
aggregate amount of each Borrowing of the Original Revolving Loans requested by
the applicable Borrower to be made on such day;
     (b) From time to time on any Business Day occurring from and after the
Second Restatement Effective Date, but prior to the Extended Revolving Loan
Commitment Termination Date, each Extended Revolving Loan Lender agrees that it
will make Extended Revolving Loans (i) to the Company, denominated in Dollars,
and (ii) to any Designated Borrower, denominated in an Alternate Currency, in
each case, equal to such Lender’s Extended Revolving Loan Percentage of the
Dollar Equivalent (determined as of the most recent Revaluation Date) of the
aggregate amount of each Borrowing of the Extended Revolving Loans requested by
the applicable Borrower to be made on such day; and
     (c) From time to time on any Business Day occurring from and after the
Second Restatement Effective Date, but prior to the Extended Revolving Loan
Commitment Termination Date, the Swing Line Lender agrees that it will make
loans (its “Swing Line Loans”) denominated in Dollars to the Company equal to
the principal amount of the Swing Line Loan requested by the Company to be made
on such day. The Commitment of the Swing Line Lender described in this clause is
herein referred to as its “Swing Line Loan Commitment”.

36



--------------------------------------------------------------------------------



 



On the terms and subject to the conditions hereof, the Borrowers may from time
to time borrow, prepay and reborrow Revolving Loans and Swing Line Loans. No
Original Revolving Loan Lender shall be permitted or required to make any
Original Revolving Loan and no Extended Revolving Loan Lender shall be permitted
or required to make any Extended Revolving Loan if, after giving effect thereto,
(i) in the case of Original Revolving Loans, the Dollar Equivalent of such
Lender’s Revolving Exposure would exceed such Lender’s Original Revolving Loan
Percentage of the then existing Original Revolving Loan Commitment Amount,
(ii) in the case of Extended Revolving Loans, the Dollar Equivalent of such
Lender’s Revolving Exposure would exceed such Lender’s Extended Revolving Loan
Percentage of the then existing Extended Revolving Loan Commitment Amount,
(iii) the Dollar Equivalent of the aggregate principal amount of Alternate
Currency Loans, together with the Dollar Equivalent of Letters of Credit
Outstandings, would exceed the Alternate Currency Commitment Amount, or (iv) the
Dollar Equivalent of the aggregate amount of Revolving Loans and Swing Line
Loans outstanding together with the Dollar Equivalent of Letters of Credit
Outstandings would exceed the Revolving Loan Commitment Amount. Furthermore, the
Swing Line Lender shall not be permitted or required to make Swing Line Loans
if, after giving effect thereto, (x) the aggregate outstanding principal amount
of all Swing Line Loans would exceed the then existing Swing Line Loan
Commitment Amount or (y) unless otherwise agreed to by the Swing Line Lender, in
its sole discretion, the sum of all Swing Line Loans and Extended Revolving
Loans made by the Swing Line Lender plus the Swing Line Lender’s Extended
Revolving Loan Percentage of the aggregate amount of Letter of Credit
Outstandings would exceed the Swing Line Lender’s Extended Revolving Loan
Percentage of the then existing Extended Revolving Loan Commitment Amount.
     Section 2.1.2 Letter of Credit Commitment. Each of the parties hereto
acknowledges and agrees that the Existing Letters of Credit shall continue as
Letters of Credit for all purposes under this Agreement and the Loan Documents.
From time to time on any Business Day occurring from the Second Restatement
Effective Date but 3 days prior to the Extended Revolving Loan Commitment
Termination Date, the relevant Issuer agrees that it will:
     (a) issue one or more standby letters of credit (relative to such Issuer,
its “Letter of Credit”) in Dollars or in an Alternate Currency for the account
of any Borrower or any Subsidiary Guarantor in the Stated Amount requested by
the applicable Borrower on such day; or
     (b) extend the Stated Expiry Date of an existing standby Letter of Credit
previously issued hereunder.
No Issuer shall be permitted or required to issue any Letter of Credit if, after
giving effect thereto, (i) the Dollar Equivalent (determined as of the most
recent Revaluation Date) of the aggregate amount of all Letter of Credit
Outstandings would exceed the then existing Letter of Credit Commitment Amount
or (ii) the sum of the aggregate amount of all Letter of Credit Outstandings
plus the aggregate principal amount of all Revolving Loans and Swing Line Loans
then outstanding would exceed the then existing Revolving Loan Commitment
Amount.
     Section 2.1.3 Term Loans.
     (a) Prior to the First Restatement Effective Date and pursuant to the terms
of the Existing Credit Agreement, each Original Term Loan Lender made Original
Term Loans in Dollars to the Company equal-to such Original Term Loan Lender’s
Original Term Loan Percentage of the Term Loan Facility in the aggregate
principal amount of $305,000,000. Each of the parties hereto acknowledges and
agrees that the Original Term Loans shall continue as Term Loans for all
purposes under this Agreement and the Loan Documents. No amounts paid or prepaid
with respect to Term Loans may be reborrowed.

37



--------------------------------------------------------------------------------



 



     (b) On the Second Restatement Effective Date and pursuant to the terms of
the Amendment Agreement, each New Term Loan Lender shall convert all or a
portion of its Original Revolving Loans (with a corresponding reduction in the
total amount of Original Revolving Loan Commitments) to New Term Loans and each
New Term Loan Lender shall make New Term Loans in Dollars to the Company
equal-to such New Term Loan Lender’s New Term Loan Percentage of the Term Loan
Facility in the aggregate principal amount of $100,000,000. No amounts paid or
prepaid with respect to New Term Loans may be reborrowed.
     SECTION 2.2 Reduction of the Commitment Amounts. The Company may, from time
to time on any Business Day occurring after the Second Restatement Effective
Date, voluntarily reduce any Commitment Amount on the Business Day so specified
by the Company; provided that all such reductions shall require at least three
Business Days’ prior notice to the applicable Administrative Agent and be
permanent, and any partial reduction of any Commitment Amount shall be in a
minimum amount of $10,000,000 and in an integral multiple of $1,000,000,
provided, further, that the Company shall have the right, upon five Business
Days’ written notice to, and the consent (not to be unreasonably withheld or
delayed) of, the Revolving Loan Administrative Agent, to automatically and
without any further action by any Person and notwithstanding anything contained
herein to the contrary and subject to the reallocation (or cash
collateralization) of Letter of Credit Outstandings and participations in Swing
Line Loans pursuant to Section 2.10, to permanently terminate any then unfunded
Revolving Loan Commitments of a Defaulting Lender, whereupon such Defaulting
Lender shall cease to have any Revolving Loan Commitments hereunder and the
Company shall not be permitted to reborrow any outstanding Revolving Loans of
such Defaulting Lender that are repaid or prepaid hereunder (and, for the
avoidance of doubt, upon any such repayment or prepayment, the Revolving Loan
Commitment of such Defaulting Lender corresponding to the amount so repaid or
prepaid shall be deemed permanently terminated). The Revolving Loan Commitment
Amount shall also be reduced to the extent provided in Section 3.1.2(c). Any
optional or mandatory reduction of the Revolving Loan Commitment Amount pursuant
to the terms of this Agreement which reduces the Revolving Loan Commitment
Amount below the sum of (i) the Swing Line Loan Commitment Amount, (ii) the
Alternate Currency Commitment Amount and (iii) the Letter of Credit Commitment
Amount shall result in an automatic and corresponding reduction of the Swing
Line Loan Commitment Amount, Alternate Currency Commitment Amount and/or Letter
of Credit Commitment Amount (as directed by the Borrowers in a notice to the
Revolving Loan Administrative Agent delivered together with the notice of such
voluntary reduction in the Revolving Loan Commitment Amount) to an aggregate
amount not in excess of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of the Swing Line Lender, any Revolving
Loan Lender or any Issuer.
     SECTION 2.3 Borrowing Procedures. Loans (other than Swing Line Loans) shall
be made by the Lenders in accordance with Section 2.3.1, and Swing Line Loans
shall be made by the Swing Line Lender in accordance with Section 2.3.2.
     Section 2.3.1 Borrowing Procedure. In the case of Loans (other than Swing
Line Loans), by delivering a Borrowing Request to the Revolving Loan
Administrative Agent or the Term Loan Administrative Agent, as applicable, on or
before 12:00 noon on a Business Day, the Borrowers may from time to time
irrevocably request, on the proposed date of the Borrowing in the case of Base
Rate Loans, or on three Business Days’ notice in the case of LIBO Rate Loans
denominated in Dollars, and in either case not more than five Business Days’
notice, or on no less than five Business Days’, and no more than ten Business
Days’ notice in the case of Alternate Currency Loans, that a Borrowing be made,
in the case of LIBO Rate Loans, in a minimum amount of $5,000,000 (or the Dollar
Equivalent thereof) and an integral multiple of $1,000,000 (or the Dollar
Equivalent thereof), in the case of Base Rate Loans, in a minimum amount of
$1,000,000 and an integral multiple of $100,000 or, in either case, in the
unused amount of the applicable Commitment. On the terms and subject to the
conditions of this Agreement,

38



--------------------------------------------------------------------------------



 



each Borrowing shall be comprised of the type of Loans, and shall be made on the
Business Day and in the Currency specified in such Borrowing Request. In the
case of other than Swing Line Loans, on or before 11:00 a.m. on such Business
Day each Lender that has a Commitment to make the Loans being requested shall
deposit with the applicable Administrative Agent same day funds in an amount
equal to such Lender’s Percentage of the requested Borrowing. Such deposit will
be made to the applicable account which each Administrative Agent shall specify
from time to time by notice to the Lenders. To the extent funds are received
from the Lenders, each Administrative Agent shall make such funds available to
the applicable Borrower by wire transfer to the account such Borrower shall have
specified in its Borrowing Request. No Lender’s obligation to make any Loan
shall be affected by any other Lender’s failure to make any Loan.
     Section 2.3.2 Swing Line Loans; Participations, etc.
     (a) By telephonic notice to the Swing Line Lender on or before 12:00 noon
on a Business Day (promptly confirmed in writing if so requested by the Swing
Line Lender), the Borrowers may from time to time irrevocably request that Swing
Line Loans be made by the Swing Line Lender in an aggregate minimum principal
amount of $500,000 and an integral multiple of $100,000. All Swing Line Loans
shall be made as (i) Base Rate Loans and shall not be entitled to be converted
into LIBO Rate Loans or (ii) Daily LIBO Rate Loans and shall not be entitled to
be converted into LIBO Rate Loans. The proceeds of each Swing Line Loan shall be
made available by the Swing Line Lender to the applicable Borrower by wire
transfer to the account such Borrower shall have specified in its notice
therefor by the close of business on the Business Day telephonic notice is
received by the Swing Line Lender. Upon the making of each Swing Line Loan, and
without further action on the part of the Swing Line Lender or any other Person,
each Extended Revolving Loan Lender (other than the Swing Line Lender) shall be
deemed to have irrevocably purchased, to the extent of its Extended Revolving
Loan Percentage, a participation interest in such Swing Line Loan, and such
Extended Revolving Loan Lender shall, to the extent of its Extended Revolving
Loan Percentage, be responsible for reimbursing within one Business Day the
Swing Line Lender for Swing Line Loans which have not been reimbursed by the
Company in accordance with the terms of this Agreement.
     (b) [Reserved.]
     (c) If (i) any Swing Line Loan shall be outstanding for more than thirty
Business Days, (ii) any Swing Line Loan is or will be outstanding on a date when
any Borrower requests that a Revolving Loan be made, or (iii) any Default shall
occur and be continuing, then each Extended Revolving Loan Lender (other than
the Swing Line Lender) irrevocably agrees that it will, at the request of the
Swing Line Lender, make an Extended Revolving Loan (which shall initially be
funded as a Base Rate Loan) in an amount equal to such Lender’s Extended
Revolving Loan Percentage of the aggregate principal amount of all such Swing
Line Loans then outstanding (such outstanding Swing Line Loans hereinafter
referred to as the “Refunded Swing Line Loans”). On or before 11:00 a.m. on the
first Business Day following receipt by each Extended Revolving Loan Lender of a
request to make Extended Revolving Loans as provided in the preceding sentence,
each Extended Revolving Loan Lender shall deposit in an account specified by the
Swing Line Lender the amount so requested in same day funds and such funds shall
be applied by the Swing Line Lender to repay the Refunded Swing Line Loans. At
the time the Extended Revolving Loan Lenders make the above referenced Extended
Revolving Loans, the Swing Line Lender shall be deemed to have made, in
consideration of the making of the Refunded Swing Line Loans, Extended Revolving
Loans in an amount equal to the Swing Line Lender’s Extended Revolving Loan
Percentage of the aggregate principal amount of the Refunded Swing Line Loans.
Upon the making (or deemed making, in the case of the Swing Line Lender) of any
Extended Revolving Loans pursuant to this clause, the amount so funded shall
become an outstanding Extended Revolving Loan and shall no longer be owed as a
Swing Line Loan. All interest payable with respect to any Extended Revolving
Loans made (or deemed made, in the case of the Swing

39



--------------------------------------------------------------------------------



 



Line Lender) pursuant to this clause shall be appropriately adjusted to reflect
the period of time during which the Swing Line Lender had outstanding Swing Line
Loans in respect of which such Extended Revolving Loans were made. Each Extended
Revolving Loan Lender’s obligation to make the Extended Revolving Loans referred
to in this clause shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Swing Line Lender,
any Obligor or any Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the making of any Swing
Line Loan; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
     SECTION 2.4 Continuation and Conversion Elections. By delivering prior
telephonic notice to the to the applicable Administrative Agent on or before
10:00 a.m. on a Business Day (such notice to be confirmed in writing within 24
hours thereafter by delivery of a Continuation/Conversion Notice), any Borrower
may from time to time irrevocably elect:
     (a) on not less than three nor more than five Business Days’ notice, the
conversion of any Base Rate Loan into one or more LIBO Rate Loans denominated in
Dollars or the continuation of any LIBO Rate Loan denominated in Dollars as a
LIBO Rate Loan so denominated; and
     (b) on not less than five nor more than ten Business Days’ notice, the
continuation of any LIBO Rate Loan denominated in an Alternate Currency as a
LIBO Rate Loan denominated in such Alternate Currency;
     provided that any portion of any Loan which is continued or converted
hereunder shall be in a minimum amount of $1,000,000 and in an integral multiple
amount of $1,000,000; and provided further that in the absence of prior notice
(which notice may be delivered telephonically followed by written confirmation
within 24 hours thereafter by delivery of a Continuation/Conversion Notice) with
respect to any LIBO Rate Loan denominated in Dollars at least three Business
Days (or, with respect to any LIBO Rate Loan denominated in an Alternate
Currency, at least five Business Days) before the last day of the then current
Interest Period with respect thereto, such LIBO Rate Loan shall, on such last
day, automatically convert to a Base Rate Loan; provided that (i) each such
conversion or continuation shall be pro rated among the applicable outstanding
Loans of all Lenders that have made such Loans, and (ii) no portion of the
outstanding principal amount of any Loans may be continued as, or be converted
into, LIBO Rate Loans when any Default has occurred and is continuing.
     SECTION 2.5 Alternate Currency Loans.
     (a) If any Borrower requests a Borrowing in an Alternate Currency, or if
pursuant to any Continuation/Conversion Notice a Borrower elects to continue any
LIBO Rate Loan denominated in an Alternate Currency, the Revolving Loan
Administrative Agent shall in the notice given to the Original Revolving Loan
Lenders and/or the Extended Revolving Loan Lenders, pursuant to Section 2.3 or
Section 2.4, as the case may be, give details of such request or election
including, without limitation, as the case may be, the aggregate principal
amount of the Borrowing in such Alternate Currency to be made by each Lender
pursuant to the terms of this

40



--------------------------------------------------------------------------------



 



Agreement or the aggregate principal amount of such LIBO Rate Loans to be
continued by each Lender pursuant to the terms of this Agreement.
     (b) Each Lender shall be treated as having confirmed that the Alternate
Currency requested, or elected by the applicable Borrower to be continued, is
Available to it unless no later than 9:00 a.m. on the same Business Day of the
requested Borrowing or the proposed continuation it shall have notified the
Revolving Loan Administrative Agent that such Alternate Currency is not
Available.
     (c) In the event that the Revolving Loan Administrative Agent has received
notification from any of the Lenders that the Alternate Currency requested or
elected by the applicable Borrower to be continued is not Available, then the
Revolving Loan Administrative Agent shall notify such Borrower and the Lenders
no later than 10:00 a.m. on the same Business Day of the proposed Borrowing or
proposed continuation.
     (d) If the Revolving Loan Administrative Agent notifies a Borrower pursuant
to clause (c) above that any of the Lenders has notified the Revolving Loan
Administrative Agent that the Alternate Currency requested or elected by such
Borrower to be continued or converted is not Available, such notification shall
(i) in the case of any Borrowing Request, revoke such Borrowing Request and
(ii) in the case of any Continuation/Conversion Notice, such
continuation/conversion with respect thereto shall be deemed withdrawn and such
Alternate Currency Loans shall be redenominated into Base Rate Loans. The
Revolving Loan Administrative Agent will promptly notify the Borrowers and the
Lenders of any such redenomination and in such notice by the Revolving Loan
Administrative Agent to each Lender the Revolving Loan Administrative Agent will
state the aggregate Dollar Equivalent amount of the redenominated Alternate
Currency Loans as of the Revaluation Date with respect thereto and such Lender’s
Percentage thereof.
     (e) Notwithstanding anything herein to the contrary, during the existence
of an Event of Default, upon the request of the Lenders holding in excess of 50%
of the Revolving Loan Commitments, all or any part of any outstanding Alternate
Currency Loans shall be redenominated and converted into Base Rate Loans on the
last day of the Interest Period with respect to any such Alternate Currency
Loans. The Revolving Loan Administrative Agent will promptly notify the
applicable Borrowers and the applicable Revolving Loan Lenders, as the case may
be, of any such redenomination and conversion request.
     SECTION 2.6 Funding. Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert LIBO Rate Loans hereunder by causing one
of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBO Rate Loan; provided that
such LIBO Rate Loan shall nonetheless be deemed to have been made and to be held
by such Lender, and the obligation of the Borrowers to repay such LIBO Rate Loan
shall nevertheless be to such Lender for the account of such foreign branch,
Affiliate or international banking facility. In addition, each Borrower hereby
consents and agrees that, for purposes of any determination to be made for
purposes of Sections 4.1, 4.2, 4.3 or 4.4 it shall be conclusively assumed that
each Lender elected to fund all LIBO Rate Loans by purchasing deposits in the
relevant Currency in its LIBOR Office’s interbank eurodollar market. Each Lender
may, at its option, make any Loan available to any Designated Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of such Designated Borrower to repay such Alternate Currency Loan in accordance
with the terms of this Agreement.

41



--------------------------------------------------------------------------------



 



     SECTION 2.7 Issuance Procedures. By delivering to the Revolving Loan
Administrative Agent an Issuance Request on or before 12:00 noon on a Business
Day, the Borrowers may from time to time irrevocably request on not less than
three nor more than ten Business Days’ notice, in the case of an initial
issuance of a Letter of Credit and not less than three Business Days’ prior
notice, in the case of a request for the extension of the Stated Expiry Date of
a standby Letter of Credit (in each case, unless a shorter notice period is
agreed to by the relevant Issuer, in its sole discretion), that an Issuer issue,
or extend the Stated Expiry Date of, a Letter of Credit in such form as may be
requested by the Borrowers and approved by such Issuer, solely for the purposes
described in Section 7.1.7. Each Letter of Credit shall by its terms be stated
to expire on a date (its “Stated Expiry Date”) no later than the earlier to
occur of (i) five Business Days prior to the Extended Revolving Loan Commitment
Termination Date and (ii) (unless otherwise agreed to by an Issuer, in its sole
discretion), one year from the date of its issuance; provided that any Letter of
Credit may provide for renewal periods of up to one year so long as such renewal
periods do not exceed the date set forth in clause (i). Each Issuer will make
available to the beneficiary thereof the original of the Letter of Credit which
it issues. Notwithstanding the foregoing, all Letters of Credit issued hereunder
shall be subject to the customary procedures of the applicable Issuer.
     Section 2.7.1 Other Lenders Participation. (a) Upon the issuance of each
Letter of Credit on or prior to the LC Trigger Date, and without further action,
each Revolving Loan Lender (other than the Issuer) shall be deemed to have
irrevocably purchased, to the extent of its Revolving Loan Percentage, a
participation interest in such Letter of Credit (including the Contingent
Liability and any Reimbursement Obligation with respect thereto), and such
Revolving Loan Lender shall, to the extent of its Revolving Loan Percentage, be
responsible for reimbursing within one Business Day the Issuer for Reimbursement
Obligations which have not been reimbursed by the Borrowers in accordance with
Section 2.7.3 of receiving notice from the Issuer for Reimbursement Obligations
which have not been reimbursed by the Borrowers in accordance with Section 2.7.3
(with the terms of this Section surviving the termination of this Agreement). In
addition, such Revolving Loan Lender shall, to the extent of its Revolving Loan
Percentage, be entitled to receive a ratable portion of the Letter of Credit
fees payable pursuant to Section 3.3.3 with respect to each Letter of Credit
(other than the issuance fees payable to the Issuer of such Letter of Credit
pursuant to the last sentence of Section 3.3.3) and of interest payable pursuant
to Section 3.2 with respect to any Reimbursement Obligation. To the extent that
any Revolving Loan Lender has reimbursed any Issuer for a Disbursement, such
Lender shall be entitled to receive its ratable portion of any amounts
subsequently received (from the Borrowers or otherwise) in respect of such
Disbursement.
     (b) Upon (i) the issuance of each Letter of Credit after the LC Trigger
Date or (ii) the extension or renewal of any Letter of Credit with a Stated
Expiry Date that occurs after the LC Trigger Date, and without further action,
each Extended Revolving Loan Lender (other than the Issuer) shall be deemed to
have irrevocably purchased, to the extent of its Extended Revolving Loan
Percentage, a participation interest in such Letter of Credit (including the
Contingent Liability and any Reimbursement Obligation with respect thereto), and
such Extended Revolving Loan Lender shall, to the extent of its Extended
Revolving Loan Percentage, be responsible for reimbursing within one Business
Day the Issuer for Reimbursement Obligations which have not been reimbursed by
the Borrowers in accordance with Section 2.7.3 of receiving notice from the
Issuer for Reimbursement Obligations which have not been reimbursed by the
Borrowers in accordance with Section 2.7.3 (with the terms of this Section
surviving the termination of this Agreement). In addition, such Extended
Revolving Loan Lender shall, to the extent of its Extended Revolving Loan
Percentage, be entitled to receive a ratable portion of the Letter of Credit
fees payable pursuant to Section 3.3.3 with respect to each Letter of Credit
(other than the issuance fees payable to the Issuer of such Letter of Credit
pursuant to the last sentence of Section 3.3.3) and of interest payable pursuant
to Section 3.2 with respect to any Reimbursement Obligation. To the extent that
any Extended Revolving Loan Lender has reimbursed any Issuer for a Disbursement,
such Lender shall be entitled to receive its ratable portion of any amounts
subsequently received (from the Borrowers or otherwise) in respect of such
Disbursement. For the avoidance of doubt, no Original Revolving Loan

42



--------------------------------------------------------------------------------



 



Lender shall participate (A) in any Letter of Credit that is issued after the LC
Trigger Date or (B) if the Stated Expiry Date of such Letter of Credit occurs
after the LC Trigger Date, in any Letter of Credit that is extended or renewed.
     Section 2.7.2 Disbursements. An Issuer will notify the applicable Borrower
and the Revolving Loan Administrative Agent promptly of the presentment for
payment of any Letter of Credit issued by such Issuer, together with notice of
the date (the “Disbursement Date”) such payment shall be made (each such
payment, a “Disbursement”). Subject to the terms and provisions of such Letter
of Credit and this Agreement, the applicable Issuer shall make such payment to
the beneficiary (or its designee) of such Letter of Credit. Prior to 11:00 a.m.
on the Disbursement Date, the applicable Borrower will reimburse the Revolving
Loan Administrative Agent, for the account of the applicable Issuer, for all
amounts which such Issuer has disbursed under such Letter of Credit, such
payments to be made in Dollars (and in the amount which is the Dollar Equivalent
of any such payment or disbursement made or denominated in an Alternate
Currency) together with interest thereon at a rate per annum equal to the rate
per annum then in effect for Base Rate Loans (with the then Applicable Margin
for Revolving Loans accruing on such amount) pursuant to Section 3.2 for the
period from the Disbursement Date through the date of such reimbursement.
Without limiting in any way the foregoing and notwithstanding anything to the
contrary contained herein or in any separate application for any Letter of
Credit, each Borrower hereby acknowledges and agrees that it shall be obligated
to reimburse the applicable Issuer upon each Disbursement of a Letter of Credit,
and it shall be deemed to be the obligor for purposes of each such Letter of
Credit issued hereunder (whether the account party on such Letter of Credit is a
Borrower or a Subsidiary Guarantor).
     Section 2.7.3 Reimbursement . The obligation (a “Reimbursement Obligation”)
of the Borrowers under Section 2.7.2 to reimburse an Issuer with respect to each
Disbursement (including interest thereon), and, upon the failure of the
Borrowers to reimburse an Issuer, each Revolving Loan Lender’s obligation under
Section 2.7.1 to reimburse an Issuer, shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrowers or such Revolving Loan Lender, as the
case may be, may have or have had against such Issuer or any Lender, including
any defense based upon the failure of any Disbursement to conform to the terms
of the applicable Letter of Credit (if, in such Issuer’s good faith opinion,
such Disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided that after paying in full its Reimbursement Obligation hereunder,
nothing herein shall adversely affect the right of the Borrowers or such Lender,
as the case may be, to commence any proceeding against an Issuer for any
wrongful Disbursement made by such Issuer under a Letter of Credit as a result
of acts or omissions constituting gross negligence or willful misconduct on the
part of such Issuer.
     Section 2.7.4 Deemed Disbursements . Upon the occurrence and during the
continuation of any Default under Section 8.1.9 or upon notification by the
Revolving Loan Administrative Agent (acting at the direction of the Required
Revolving Loan Lenders) to the Borrowers of its obligations under this Section,
following the occurrence and during the continuation of any other Event of
Default,
     (a) the aggregate Stated Amount of all Letters of Credit shall, without
demand upon or notice to the Borrowers or any other Person, be deemed to have
been paid or disbursed by the Issuers of such Letters of Credit (notwithstanding
that such amount may not in fact have been paid or disbursed); and
     (b) the Borrowers shall be immediately obligated to reimburse the Issuers
for the amount deemed to have been so paid or disbursed by such Issuers.

43



--------------------------------------------------------------------------------



 



Amounts payable by the Borrowers pursuant to this Section shall be deposited in
immediately available funds with the Revolving Loan Administrative Agent and
held as collateral security for the Reimbursement Obligations. When all Defaults
giving rise to the deemed disbursements under this Section have been cured or
waived the Revolving Loan Administrative Agent shall return to the Borrowers all
amounts then on deposit with the Revolving Loan Administrative Agent pursuant to
this Section which have not been applied to the satisfaction of the
Reimbursement Obligations.
     Section 2.7.5 Nature of Reimbursement Obligations . The Borrowers, each
other Obligor and, to the extent set forth in Section 2.7.1, each Original
Revolving Loan Lender or each Extended Revolving Loan Lender, as applicable,
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. No Issuer (except to the extent of its own gross
negligence or willful misconduct) shall be responsible for:
     (a) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any Letter of Credit or any document submitted by any party in connection
with the application for and issuance of a Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if such Issuer shall have been notified thereof);
     (b) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or the proceeds thereof
in whole or in part, which may prove to be invalid or ineffective for any
reason;
     (c) failure of the beneficiary of any such Letter of Credit, or any other
party to which such Letter of Credit may be transferred, to comply fully with
any conditions required in order to demand payment under a Letter of Credit or
any other claim of the Borrowers against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Borrowers
and any beneficiary of any Letter of Credit or any such transferee;
     (d) errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex or otherwise, whether or not
they be in cipher;
     (e) any loss or delay in-the transmission or otherwise of any document or
draft required in order to make a Disbursement under a Letter of Credit;
     (f) errors in interpretation of technical terms;
     (g) the misapplication by the beneficiary of any such Letter of Credit of
the proceeds of any drawing under such Letter of Credit; or
     (h) any consequences arising from causes beyond the control of such Issuer,
including any governmental acts, and none of the above shall affect or impair,
or prevent the vesting of, any of such Issuer’s rights or powers hereunder.
None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Revolving Loan Lender hereunder.
In furtherance and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by an Issuer in good faith (and not
constituting gross negligence or willful misconduct) shall be binding upon each
Obligor and each such Secured Party, and shall not put such Issuer under any
resulting liability to any Obligor or any Secured Party, as the case may be.

44



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, each Issuer (i) may rely on
any oral or other communication believed in good faith by such Issuer to have
been authorized or given by or on behalf of the applicant for a Letter of
Credit, (ii) may honor any presentation if the documents presented appear on
their face substantially to comply with the terms and conditions of the relevant
Letter of Credit; (iii) may honor a previously dishonored presentation under a
Letter of Credit, whether such dishonor was pursuant to a court order, to settle
or compromise any claim of wrongful dishonor, or otherwise, and shall be
entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by such Issuer; (iv) may
honor any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on such Issuer in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.
     SECTION 2.8 Registers; Notes. The Registers shall be maintained on the
following terms.
     (a) The Borrowers hereby designate (i) the Revolving Loan Administrative
Agent, in the case of the Revolving Loan Commitments, Alternate Currency
Commitments, Swing Line Loan Commitments and Letter of Credit Commitments, and
(ii) the Term Loan Administrative Agent, in the case of the Term Loans, to serve
as the Borrowers’ agents, solely for the purpose of this clause, to maintain a
register (each, a “Register” and collectively, the “Registers”) on which such
Administrative Agent will record the applicable Commitment of each Lender, the
applicable Loans made by each Lender and each repayment in respect of the
principal amount of such Loans, annexed to which the relevant Administrative
Agent shall retain a copy of each Lender Assignment Agreement delivered to such
Administrative Agent pursuant to Section 10.11. Failure to make any recordation,
or any error in such recordation, shall not affect any Obligor’s Obligations.
The entries in the Registers shall be conclusive, in the absence of manifest
error, and the Borrowers, the Administrative Agents and the Lenders shall treat
each Person in whose name a Loan is registered (or, if applicable, to which a
Note has been issued) as the owner thereof for the purposes of all Loan
Documents, notwithstanding notice or any provision herein to the contrary. Any
assignment or transfer of a Commitment or the Loans made pursuant hereto shall
be registered in the Registers only upon delivery to the relevant Administrative
Agent of a Lender Assignment Agreement that has been executed by the requisite
parties pursuant to Section 10.11. No assignment or transfer of a Lender’s
Commitment or Loans shall be effective unless such assignment or transfer shall
have been recorded in the applicable Register by the relevant Administrative
Agent as provided in this Section.
     (b) Each Borrower agrees that, upon the request to the Administrative
Agents by any Lender, such Borrower will execute and deliver to such Lender a
Note evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
applicable Commitment Amount. Each Borrower hereby irrevocably authorizes each
Lender to make (or cause to be made) appropriate notations on the grid attached
to such Lender’s Note (or on any continuation of such grid), which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal amount
of, and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the

45



--------------------------------------------------------------------------------



 



extent not inconsistent with notations made by the applicable Administrative
Agent in its respective Register, be conclusive and binding on each Obligor
absent manifest error; provided that the failure of any Lender to make any such
notations shall not limit or otherwise affect any Obligations of any Obligor.
     SECTION 2.9 Designated Borrowers.
     (a) The Company may at any time, upon not less than thirty Business Days’
notice from the Company to the Revolving Loan Administrative Agent (or such
shorter period as may be agreed by the Revolving Loan Administrative Agent in
its sole discretion), designate one or more wholly-owned Subsidiaries organized
under the laws of Japan or The Kingdom of the Netherlands (each an “Applicant
Borrower”), as a Designated Borrower to receive Alternate Currency Loans
hereunder by delivering to the Revolving Loan Administrative Agent (which shall
promptly deliver counterparts thereof to each applicable Lender and the other
Administrative Agent) a duly executed notice and agreement in substantially the
form of Exhibit I-1 (a “Designated Borrower Request and Assumption Agreement”).
The parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to become a Designated Borrower the Revolving Loan
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the Revolving
Loan Administrative Agent, as may be required by the Revolving Loan
Administrative Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require. If the
Revolving Loan Administrative Agent and the Required Lenders agree that an
Applicant Borrower shall be entitled to receive Alternate Currency Loans
hereunder, then promptly following receipt of all such documents or information,
the Revolving Loan Administrative Agent shall send a notice in substantially the
form of Exhibit I-2 (a “Designated Borrower Notice”) to the Company, the other
Administrative Agent and the Lenders specifying the effective date upon which
the Applicant Borrower shall constitute a Designated Borrower for purposes
hereof, whereupon each of the Lenders agrees to permit such Designated Borrower
to receive Alternate Currency Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement.
     (b) To the extent each Foreign Subsidiary and each Designated Borrower has
not already executed a Subsidiary Guaranty and granted and perfected Liens over
its assets to secure all of the Obligations, each Designated Borrower will cause
each of its Subsidiaries to execute a Subsidiary Guaranty (Foreign) guaranteeing
the Obligations of such Designated Borrower and each Designated Borrower will
and will cause each of its Subsidiaries to execute any documentation and take
all other actions deemed reasonably necessary by the Collateral Agent to secure
the Obligations of such Designated Borrower and such Subsidiaries hereunder or
under such Subsidiary Guaranty (Foreign), as applicable and grant Liens on such
Person’s assets, in a manner and to the extent that a U.S. Subsidiary is
required to secure its Obligations under the Subsidiary Guaranty (Domestic)
pursuant to the terms hereof and the Subsidiary Guaranty (Domestic) and will
otherwise comply with Section 7.1.8.
     (c) Each Subsidiary of the Company that becomes a “Designated Borrower”
pursuant to this Section hereby irrevocably appoints the Company as its agent
for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Alternate Currency Loans made by the Lenders, to any such Designated Borrower
hereunder.

46



--------------------------------------------------------------------------------



 



Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
     (d) The Company may from time to time, upon not less than thirty Business
Days’ notice from the Company to the Revolving Loan Administrative Agent (or
such shorter period as may be agreed by the Administrative Agents in their sole
discretion), terminate a Designated Borrower’s status as such; provided that
there are no outstanding Alternate Currency Loans payable by such Designated
Borrower, or other amounts payable by such Designated Borrower on account of any
Alternate Currency Loans made to it, as of the effective date of such
termination. The Revolving Loan Administrative Agent will promptly notify the
other Administrative Agent and the Lenders of any such termination of a
Designated Borrower’s status.
     SECTION 2.10 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Loan Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Loan Lender is a Defaulting Lender:
     (a) If a Revolving Loan Lender has any Letter of Credit Outstandings (other
than any Letter of Credit Outstandings described in clause (b) of the definition
thereof that have been funded by such Defaulting Lender) or if Swing Line Loans
are outstanding at any time such Revolving Loan Lender is a Defaulting Lender
then:
     (i) With respect to Letters of Credit issued on or prior to the LC Trigger
Date, all or any part of such Letter of Credit Outstandings (other than any
Letter of Credit Outstandings described in clause (b) of the definition thereof
that have been funded by such Defaulting Lender) shall be reallocated among the
Revolving Loan Lenders that are not Defaulting Lenders in accordance with their
respective Revolving Loan Percentage of the Letter of Credit Outstandings but
only to the extent (x) the sum of (1) the principal amount of outstanding
Revolving Loans of all Revolving Loan Lenders that are not Defaulting Lenders,
and (2) the Letter of Credit Outstandings of all Revolving Loan Lenders that are
not Defaulting Lenders, including their pro rata shares of the Defaulting
Lender’s Letter of Credit Outstandings (other than any Letter of Credit
Outstandings described in clause (b) of the definition thereof that have been
funded by such Defaulting Lender), does not exceed the total Revolving Loan
Commitments of all Revolving Loan Lenders that are not Defaulting Lenders,
(y) the sum of (1) the principal amount of outstanding Revolving Loans of any
Revolving Loan Lender that is not a Defaulting Lender and (2) the Letter of
Credit Outstandings of such Revolving Loan Lender that is not a Defaulting
Lender, including its pro rata share of the Defaulting Lender’s allocated Letter
of Credit Outstandings (other than any Letter of Credit Outstandings described
in clause (b) of the definition thereof that have been funded by such Defaulting
Lender), does not exceed the Revolving Loan Commitment of such Revolving Loan
Lender that is not a Defaulting Lender, and (z) the conditions set forth in
Section 5.2.1 are satisfied at such time;
     (ii) With respect to Letters of Credit issued after the LC Trigger Date,
all or any part of such Letter of Credit Outstandings (other than any Letter of
Credit Outstandings described in clause (b) of the definition thereof that have
been funded by such Defaulting Lender) and/or participations in Swing Line Loans
shall be reallocated

47



--------------------------------------------------------------------------------



 



among the Extended Revolving Loan Lenders that are not Defaulting Lenders in
accordance with their respective Extended Revolving Loan Percentage of the
Letter of Credit Outstandings and/or participations in Swing Line Loans but only
to the extent (x) the sum of (1) the principal amount of outstanding Extended
Revolving Loans of all Extended Revolving Loan Lenders that are not Defaulting
Lenders, (2) the Letter of Credit Outstandings of all Extended Revolving Loan
Lenders that are not Defaulting Lenders and (3) the participations in
outstanding Swing Line Loans of all Extended Revolving Loan Lenders that are not
Defaulting Lenders, including their pro rata shares of the Defaulting Lender’s
Letter of Credit Outstandings (other than any Letter of Credit Outstandings
described in clause (b) of the definition thereof that have been funded by such
Defaulting Lender) and participations in outstanding Swing Line Loans, does not
exceed the total Extended Revolving Loan Commitments of all Extended Revolving
Loan Lenders that are not Defaulting Lenders, (y) the sum of (1) the principal
amount of outstanding Extended Revolving Loans of any Extended Revolving Loan
Lender that is not a Defaulting Lender, (2) the Letter of Credit Outstandings of
such Extended Revolving Loan Lender that is not a Defaulting Lender and (3) the
participations in outstanding Swing Line Loans of such Extended Revolving Loan
Lender that is not a Defaulting Lender, including its pro rata share of the
Defaulting Lender’s allocated Letter of Credit Outstandings (other than any
Letter of Credit Outstandings described in clause (b) of the definition thereof
that have been funded by such Defaulting Lender) and/or Swing Line Loans, does
not exceed the Extended Revolving Loan Commitment of such Extended Revolving
Loan Lender that is not a Defaulting Lender, and (z) the conditions set forth in
Section 5.2.1 are satisfied at such time;
     (iii) if the reallocation described in clause (i) or clause (ii) above, as
applicable, cannot, or can only partially, be effected, the Company shall,
within ten Business Days following notice by the Revolving Loan Administrative
Agent, deposit cash collateral in an amount equal to such Defaulting Lender’s
Letter of Credit Outstandings (other than any Letter of Credit Outstandings
described in clause (b) of the definition thereof that have been funded by such
Defaulting Lender) and participations in Swing Line Loans (after giving effect
to any partial reallocation pursuant to clause (i) above) into a cash collateral
account maintained with (and subject to documentation reasonably satisfactory
to) the Collateral Agent for the benefit of the Secured Parties (and over which
the Collateral Agent shall have a first priority perfected Lien), for so long as
such Letter of Credit Outstandings and/or participations in Swing Line Loans are
outstanding; and
     (iv) if the Letter of Credit Outstandings of the Original Revolving Loan
Lenders or Extended Revolving Loan Lenders that are not Defaulting Lenders are
reallocated pursuant to this Section 2.10(a), then the fees payable to the
Revolving Lenders pursuant to Section 3.3.3 shall be adjusted in accordance with
such Revolving Loan Lenders’ Revolving Loan Percentage (in the case of Letters
of Credit issued on or prior to the LC Trigger Date) or Extended Revolving Loan
Percentage (in the case of Letters of Credit issued after the LC Trigger Date),
as applicable.
     (b) So long as any Extended Revolving Loan Lender is a Defaulting Lender,
(i) the Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Loan Commitments of the Revolving Loan Lenders that are not
Defaulting Lenders or, in the case of Letters of Credit issued after the LC
Trigger Date, the Extended Revolving Loan Commitments of the Extended Revolving
Loan Lenders that are not Defaulting Lenders, as applicable, or cash collateral
will be

48



--------------------------------------------------------------------------------



 



provided by the Company satisfactory to the Revolving Loan Administrative Agent
and the Issuer, and participating interests in any newly issued or increased
Letter of Credit shall be allocated among Revolving Loan Lenders that are not
Defaulting Lenders or the Extended Revolving Loan Lenders that are not
Defaulting Lenders, as applicable, in a manner consistent with
Section 2.10(a)(i) or Section 2.10(a)(ii), as applicable (and Defaulting Lenders
shall not participate therein) and any unallocated Letter of Credit Outstandings
of the Defaulting Lender shall be cash collateralized, and (ii) the Swing Line
Lender shall not be required to make Swing Line Loans, unless it is satisfied
that the related exposure will be 100% covered by the Extended Revolving Loan
Commitments of the Extended Revolving Loan Lenders that are not Defaulting
Lenders or cash collateral will be provided by the Company satisfactory to the
Revolving Loan Administrative Agent and the Swing Line Lender, and participating
interests in any newly made Swing Line Loans shall be allocated among Extended
Revolving Loan Lenders that are not Defaulting Lenders in a manner consistent
with Section 2.10(a)(ii) (and Defaulting Lenders shall not participate therein)
and any unallocated participations in Swing Line Loans of the Defaulting Lender
shall be cash collateralized.
     In the event that the Revolving Loan Administrative Agent, the Company, the
Issuer and, in the case of an Extended Revolving Lender that is a Defaulting
Lender, the Swing Line Lender each agree that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Loan Lender to be a Defaulting
Lender, then the Letter of Credit Outstandings and/or, in the case of an
Extending Revolving Lender that is a Defaulting Lender, participations in Swing
Line Loans of the Revolving Loan Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Loan Commitments, and on such date the
Revolving Loan Administrative Agent shall return to the Company any cash
collateral that has been granted pursuant to this Section 2.10.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     SECTION 3.1 Repayments and Prepayments; Application. The Borrowers agree
that the Loans shall be repaid and prepaid pursuant to the following terms.
     Section 3.1.1 Repayments and Prepayments. The Borrowers shall repay in full
the unpaid principal amount of each Loan upon the applicable Stated Maturity
Date therefor. Prior thereto, payments and prepayments of the Loans shall or may
be made as set forth below.
     (a) From time to time on any Business Day, the Borrowers may make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any:
     (i) Loans (other than Swing Line Loans); provided that:
     (A) any such prepayment shall be made pro rata among Loans of the same type
and denominated in the same Currency, if applicable, having the same Interest
Period of all Lenders that have made such Loans, and in the case of Term Loans,
applied to the remaining amortization payments in such amounts as the Borrowers
shall determine;
     (B) no such prepayment of any LIBO Rate Loan may be made on any day other
than the last day of the Interest Period for such Loan unless payments required,
if any, pursuant to Section 4.4 are made;

49



--------------------------------------------------------------------------------



 



     (C) all such voluntary prepayments with respect to Term Loans shall be
received by the Term Loan Administrative Agent by 12:00 noon at least three but
no more than five Business Days’ prior to the date of such repayment; and
     (D) all such voluntary partial prepayments shall, in the case of Base Rate
Loans, be in an aggregate minimum amount of $1,000,000 and an integral multiple
of $100,000, and in the case of LIBO Rate Loans, be in an aggregate minimum
amount of $1,000,000 and an integral multiple of $1,000,000; and
     (ii) Swing Line Loans; provided that (A) all such voluntary prepayments
shall require prior telephonic notice to the Swing Line Lender on or before 1:00
p.m. on the day of such prepayment (such notice to be confirmed in writing
within 24 hours thereafter); (B) all such voluntary partial prepayments shall be
in an aggregate minimum amount of $500,000 and an integral multiple of $100,000
and (C) no such prepayment of any Daily LIBO Rate Loans may be made on any day
other than the maturity date for such Loan unless payments required, if any,
pursuant to Section 4.4 are made.
     (b) On each date when aggregate (i) Original Revolving Exposure of all
Original Revolving Loan Lenders exceeds the Original Revolving Loan Commitment
Amount (as it may be reduced from time to time pursuant to this Agreement)
and/or (ii) Extended Revolving Exposure of all Extended Revolving Loan Lenders
exceeds the Extended Revolving Loan Commitment Amount (as it may be reduced from
time to time pursuant to this Agreement), the Borrowers shall make a mandatory
prepayment of Original Revolving Loans, Extended Revolving and/or Swing Line
Loans, as applicable and, if necessary, Cash Collateralize all Letter of Credit
Outstandings, in an aggregate amount equal to such excess.
     (c) Commencing on the Quarterly Payment Date occurring on April 1, 2007 and
continuing on each Quarterly Payment Date thereafter through and including the
fourth Quarterly Payment Date prior to the applicable Stated Maturity Date, the
Company shall make a scheduled repayment of the aggregate outstanding principal
amount, if any, of (i) all Original Term Loans in an amount equal to 0.25% of
the original principal amount of the Original Term Loans and (ii) all New Term
Loans in an amount equal to 0.25% of the original principal amount of the New
Term Loans. The balance thereof shall be due in four equal installments, payable
on the three Quarterly Payment Dates preceding the applicable Stated Maturity
Date and on the applicable Stated Maturity Date.
     (d) Concurrently with the receipt by the Company of any Net Equity
Proceeds, the Company shall make, or cause to be made, a mandatory prepayment of
the Loans in an amount equal to the product of (i) such Net Equity Proceeds
multiplied by (ii) the applicable Proceeds Reduction Percentage, to be applied
as set forth in Section 3.1.2; provided that, notwithstanding the foregoing,
with respect to the Net Equity Proceeds from the Equity Offering, the Company
shall make, or cause to be made, a mandatory prepayment of the Loans in an
amount equal to 100% of all such Net Equity Proceeds in excess of $50,000,000.
     (e) Concurrently with the receipt by the Company or any Subsidiary of any
Net Debt Proceeds, the Company shall make, or cause to be made, a mandatory
prepayment of the Loans in an amount equal to 100% of such Net Debt Proceeds, to
be applied as set forth in Section 3.1.2.
     (f) With respect to Net Disposition Proceeds:

50



--------------------------------------------------------------------------------



 



     (i) If the Leverage Ratio at the time of and immediately after giving
effect to such Disposition is greater than 3.50:1.00, then within five Business
Days following receipt by the Company or any Subsidiary of any Net Disposition
Proceeds resulting from Dispositions made pursuant to clause (c) of
Section 7.2.8 (but only to the extent that the aggregate amount of such Net
Disposition Proceeds exceeds $20,000,000 since the Amendment No. 4 Effective
Date and excluding any cash proceeds received in connection with the Specified
Dispositions) or Net Casualty Proceeds, the Company shall deliver to the
Administrative Agents a calculation of the amount of such proceeds and the
Company shall (I) make, or cause to be made, a mandatory prepayment of the Loans
as set forth in Section 3.1.2 in an amount equal to 100% of such Net Disposition
Proceeds or Net Casualty Proceeds or, if applicable in the case of any such Net
Disposition Proceeds, the greater of (x) 95% of such Net Disposition Proceeds or
(y) 100% of such Net Disposition Proceeds less the amount of any working capital
purchase price adjustment payments that in the good faith judgment of the
Company may be required to be made by the Company or its Subsidiaries no later
than 90 days following such receipt (“Working Capital Payments”), and (II) in
the event that less than 100% of such Net Disposition Proceeds are applied to
make a mandatory prepayment of the Loans as described above, deposit, or cause
to be deposited, an amount equal to the lesser of (x) 5% of such Net Disposition
Proceeds or (y) the amount of applicable Working Capital Payments, into a cash
collateral account maintained with (and subject to documentation reasonably
satisfactory to) the Collateral Agent for the benefit of the Secured Parties
(and over which the Collateral Agent shall have a first priority perfected Lien)
pending application as a mandatory prepayment or working capital purchase price
adjustment payment (amounts deposited in such cash collateral account shall be
invested in Cash Equivalent Investments, as directed by the Company), and
thereafter upon the earlier of (i) 90 days following such receipt by the Company
or the applicable Subsidiary of such Net Disposition Proceeds or (ii) the date
that the Company or its applicable Subsidiary makes the applicable working
capital purchase price adjustment payment from the amount on deposit in the cash
collateral account or determines that no such payment is required to be made,
the Company shall make a mandatory prepayment of the Loans as set forth in
Section 3.1.2 in an amount equal to any remaining amount on deposit in the cash
collateral account; provided that upon written notice by the Company to the
Administrative Agents not more than five Business Days following receipt of any
Net Disposition Proceeds resulting from a Disposition or series of related
Dispositions where such Net Disposition Proceeds in the aggregate are in an
amount less than $5,000,000 (“Reinvestment Proceeds”) or receipt of any Net
Casualty Proceeds (in each case, so long as no Default has occurred and is
continuing), such proceeds may be retained by the Company and its Subsidiaries
(which retained proceeds (i) shall be excluded from the prepayment requirements
of this clause and (ii) may, in the Company’s discretion, be used to repay, on a
pro rata basis, the outstanding Original Revolving Loans and Extended Revolving
Loans without a corresponding permanent reduction of the Original Revolving Loan
Commitment Amount or the Extended Revolving Loan Commitment Amount pending
reinvestment in accordance with the terms hereof) if:
     (A) the Company informs the Administrative Agents in such notice of its
good faith intention to apply (or cause one or more of the Subsidiary Guarantors
to apply) such Reinvestment Proceeds or Net Casualty Proceeds to the acquisition
of other assets or properties or the consummation of the restructuring of other
assets or properties of the Company and/or its Subsidiaries; provided that such
acquired assets or properties are owned by the Company or a Subsidiary, the
Capital Securities of which has been pledged to the Collateral Agent for the
benefit of the Secured Parties

51



--------------------------------------------------------------------------------



 



(and, with respect to such Capital Securities, over which the Collateral Agent
shall have a first priority perfected Lien) pursuant to the terms hereof and the
other Loan Documents, consistent with the businesses permitted to be conducted
pursuant to Section 7.2.1 (including by way of merger or Investment), and
     (B) within one year following the receipt of such Reinvestment Proceeds or
within 180 days following receipt of such Net Casualty Proceeds, such proceeds
are applied or committed to such application.
The amount of such Reinvestment Proceeds or Net Casualty Proceeds unused or
uncommitted after such one year or 180 day period, as applicable, shall be
applied to prepay the Loans as set forth in Section 3.1.2. At any time after
receipt of any such Reinvestment Proceeds and Net Casualty Proceeds in the
aggregate in excess of $5,000,000 but prior to the application thereof to a
mandatory prepayment or the acquisition of other assets or properties as
described above, upon the request by the Administrative Agents to the Company,
the Company shall deposit an amount equal to such Reinvestment Proceeds and Net
Casualty Proceeds into a cash collateral account maintained with (and subject to
documentation reasonably satisfactory to) the Collateral Agent for the benefit
of the Secured Parties (and over which the Collateral Agent shall have a first
priority perfected Lien) pending application as a prepayment or to be released
as requested by the Company in respect of such acquisition. Amounts deposited in
such cash collateral account shall be invested in Cash Equivalent Investments,
as directed by the Company. Notwithstanding the foregoing, in the event that the
application of Net Disposition Proceeds or Net Casualty Proceeds by any Foreign
Subsidiary to repay the Loans as required by this clause would result in a
materially increased Tax liability for the Company (as reasonably determined by
the Company in consultation with the Administrative Agents), such Foreign
Subsidiary shall not be required to apply such Net Disposition Proceeds or such
Net Casualty Proceeds to prepay the Loans. For the avoidance of doubt, any Net
Disposition Proceeds resulting from Dispositions consummated prior to the
effectiveness of Amendment No. 4 shall be applied in accordance with this
Agreement, without giving effect to Amendment No. 4.
     (ii) If the Leverage Ratio (at the time of and immediately after giving
effect to such Disposition) is less than or equal to 3.50:1.00, then within five
Business Days receipt by the Company or any Subsidiary of (A) any Net
Disposition Proceeds resulting from Dispositions made pursuant to clause (c) of
Section 7.2.8 (other than net cash proceeds received in connection with the
Specified Dispositions) or Net Casualty Proceeds, which such Net Disposition
Proceeds and/or Net Casualty Proceeds exceed $2,500,000 in the aggregate in any
period of twelve consecutive calendar months and (B) any Net Disposition
Proceeds resulting from Dispositions made pursuant to clause (h) of
Section 7.2.8, which proceeds exceed $20,000,000 in the aggregate since the
Amendment No. 4 Effective Date, the Company shall make, or cause to be made, a
mandatory prepayment of the Loans in an amount equal to 100% of such Net
Disposition Proceeds (but only to the extent of the amount of such Net
Disposition Proceeds resulting from proceeds of such Dispositions made pursuant
to clause (h) of Section 7.2.8 (other than any cash proceeds in connection with
the Specified Dispositions) is in excess of $20,000,000) or Net Casualty
Proceeds; provided that, upon written notice by the Company to the
Administrative Agents not more than five Business Days following receipt of any
such Net Disposition Proceeds or Net Casualty Proceeds (so long as no Default
has occurred and is continuing), such proceeds may be retained by the Company
and its Subsidiaries (and be excluded from the prepayment requirements of this
clause) if

52



--------------------------------------------------------------------------------



 



(i) the Company informs the Administrative Agents in such notice of its good
faith intention to apply (or cause one or more of the Subsidiary Guarantors to
apply) such Net Disposition Proceeds or Net Casualty Proceeds to the acquisition
of other assets or properties or the consummation of the restructuring of other
assets or properties of the Company and/or its Subsidiaries; provided that such
acquired assets or properties are owned by the Company or a Subsidiary, the
Capital Securities of which have been pledged to the Collateral Agent for the
benefit of the Secured Parties (and, with respect to such Capital Securities,
over which the Collateral Agent shall have a first priority perfected Lien)
pursuant to the terms hereof and the other Loan Documents, consistent with the
businesses permitted to be conducted pursuant to Section 7.2.1 (including by way
of merger or Investment), and (ii) within one year following the receipt of such
Net Disposition Proceeds or within 180 days following receipt of such Net
Casualty Proceeds, such proceeds are applied or committed to such acquisition.
The amount of such Net Disposition Proceeds or Net Casualty Proceeds unused or
uncommitted after such one year or 180 day period, as applicable, shall be
applied to prepay the Loans as set forth in Section 3.1.2. At any time after
receipt of any such Net Disposition Proceeds or Net Casualty Proceeds in excess
of $5,000,000 but prior to the application thereof to a mandatory prepayment or
the acquisition of other assets or properties as described above, upon the
request by the Administrative Agents to the Company, the Company shall deposit
an amount equal to such Net Disposition Proceeds into a cash collateral account
maintained with (and subject to documentation reasonably satisfactory to) the
Collateral Agent for the benefit of the Secured Parties (and over which the
Collateral Agent shall have a first priority perfected Lien) pending application
as a prepayment or to be released as requested by the Company in respect of such
acquisition. Amounts deposited in such cash collateral account shall be invested
in Cash Equivalent Investments, as directed by the Company. Notwithstanding the
foregoing, in the event that the application of Net Disposition Proceeds or Net
Casualty Proceeds by any Foreign Subsidiary to repay the Loans as required by
this clause would result in a materially increased Tax liability for the Company
(as reasonably determined by the Company in consultation with the Administrative
Agents), such Foreign Subsidiary shall not be required to apply such Net
Disposition Proceeds or such Net Casualty Proceeds to prepay the Loans.
     (iii) Within five Business Days receipt by the Company or any Subsidiary of
net cash proceeds in respect of Specified Dispositions, the Company shall make,
or cause to be made, a mandatory prepayment of the Loans in an amount equal to
75% of such net cash proceeds in excess of $20,000,000, to be applied as set
forth in Section 3.1.2(c)(ii).
     (g) In the event that the Company and its Subsidiaries shall maintain more
than (i) $25,000,000 of cash and Cash Equivalent Investments in the United
States (excluding any restricted cash that serves as collateral in favor of
lessors under the Company’s and its Subsidiaries’ metal leases and other cash
collateral) for a period of three consecutive Business Days, the Company shall
immediately repay, on a pro rata basis, the Original Revolving Loans and the
Extended Revolving Loans (without a corresponding reduction to the Original
Revolving Loan Commitment Amount or the Extended Revolving Commitment Amount, as
applicable) in amount equal to such excess and (ii) $50,000,000 of cash and Cash
Equivalent Investments outside of the United States (excluding any restricted
cash that serves as collateral in favor of lessors under the Company’s and its
Subsidiaries’ metal leases and other cash collateral), as of the last day of any
Fiscal Quarter, the Company shall immediately repay, on a pro rata basis, the
Original Revolving Loans and the Extended Revolving Loans (without a
corresponding reduction to the Original Revolving Loan Commitment Amount or the
Extended Revolving Commitment Amount, as applicable) in an amount equal to such
excess; provided that no such repayment

53



--------------------------------------------------------------------------------



 



under this clause (ii) shall be required to the extent that the Company or its
Subsidiaries shall be unable to repatriate such excess cash to the United States
without violating applicable law or incurring material and adverse tax
liabilities.
     (h) Within 100 days after the close of each Fiscal Year, the Company shall
make, or cause to be made, a mandatory prepayment of the Loans in an amount
equal to the product of (i) Excess Cash Flow (if any) for such Fiscal Year
multiplied by (ii) the applicable Proceeds Reduction Percentage, to be applied
as set forth in Section 3.1.2.
     (i) Immediately upon any acceleration of the Stated Maturity Date of any
Loans pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay all the
Loans, unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).
Subject to the payment of any applicable prepayment premium set forth in
Section 3.1.3, each prepayment of any Loans made pursuant to this Section shall
be without premium or penalty, except as may be required by Section 4.4.
     Section 3.1.2 Application. Amounts prepaid pursuant to Section 3.1.1 shall
be applied as set forth in this Section.
     (a) Subject to clause (b) and clause (c) set forth below, each prepayment
or repayment of the principal of the Loans shall be applied, to the extent of
such prepayment or repayment, first, to the principal amount thereof being
maintained as Base Rate Loans, and second, subject to the terms of Section 4.4,
to the principal amount thereof being maintained as LIBO Rate Loans.
     (b) Each prepayment of the Loans made pursuant to clauses (d), (e) and (h)
of Section 3.1.1 shall be applied (i) first, pro rata to a mandatory prepayment
of the outstanding principal amount of all Term Loans (with the amount of such
prepayment of the Term Loans being applied in forward order in accordance with
the amount of each remaining Term Loan amortization payment), and (ii) second,
once all Term Loans have been repaid in full, to the repayment of any
outstanding Revolving Loans (without a corresponding reduction to the Revolving
Loan Commitment Amount); provided that, notwithstanding the foregoing, (A) with
respect to the prepayment of the Loans required to be made pursuant to clause
(h) of Section 3.1.1 for the 2006 Fiscal Year, such prepayment may be applied to
the repayment of any outstanding Revolving Loans (without a corresponding
reduction to the Revolving Loan Commitment Amount) and (B) with respect to the
prepayment of Loans in connection with Net Equity Proceeds received in respect
of the Equity Offering, as required to be made pursuant to clause (d) of Section
3.1.1, after application of such proceeds in accordance with Section 7.1.15, 50%
of any excess proceeds will be applied pro rata to a mandatory prepayment of the
outstanding principal amount of all Original Term Loans and the remaining 50% of
such any such excess will be applied pro rata to a mandatory prepayment of the
outstanding principal amount of all New Term Loans (with the amount of such
prepayment of the Term Loans being applied in forward order in accordance with
the amount of each remaining Term Loan amortization payment).
     (c) (i) Each prepayment of the Loans made pursuant to clause (f) of Section
3.1.1 (other than prepayments made with respect to proceeds of Specified
Dispositions as set forth in clause (ii) of this clause (c)) shall be applied on
a pro rata basis between the then outstanding Term Loans and the Revolving Loan
Commitment Amount then in effect as a mandatory prepayment of the outstanding
principal amount of all Term Loans (with the amount of such

54



--------------------------------------------------------------------------------



 



prepayment of the Term Loans being applied in forward order in accordance with
the amount of each remaining Term Loan amortization payment) and to the
prepayment of any outstanding Revolving Loans (with a corresponding permanent
reduction to the Revolving Loan Commitment Amount to the extent such reduction
would not result in the Revolving Loan Commitment Amount being less than
$150,000,000 (it being understood and agreed that the entire amount of such
prepayment that was to be applied to outstanding Revolving Loans shall
nonetheless be applied to the prepayment of outstanding Revolving Loans));
provided, that if the amount of the prepayment to be applied to outstanding
Revolving Loans is in excess of the actual amount of outstanding Revolving Loans
at the time of such prepayment, such excess amount may be retained by the
Company and its Subsidiaries to be used for general corporate purposes to the
extent not otherwise prohibited by this Agreement, but the Revolving Loan
Commitment Amount shall nonetheless be permanently reduced by the entire amount
that was to be applied to outstanding Revolving Loans but only to the extent
such reduction would not result in the Revolving Loan Commitment Amount being
less than $150,000,000; provided, further, that if at the time of the making of
such prepayment of the Loans, the Revolving Loan Commitment Amount is less than
or equal to $150,000,000, then the entire amount of such prepayment shall be
applied as a mandatory prepayment of the outstanding principal amount of all
Term Loans (with the amount of such prepayment of the Term Loans being applied
in forward order in accordance with the amount of each remaining Term Loan
amortization payment). The Company shall give prior written notice to the
Administrative Agents of any mandatory prepayment made in connection with this
clause (including the date and an estimate of the aggregate amount of such
mandatory prepayment) at least five Business Days prior thereto; provided that
the failure to give such notice shall not relieve the Company of its obligations
to make such mandatory prepayments.
     (ii) With respect to proceeds of Specified Dispositions as required
pursuant to clause (f) of Section 3.1.1, (a) 50% of any such prepayment will be
applied pro rata to a mandatory prepayment of the outstanding principal amount
of all Original Term Loans and the remaining 50% of such prepayment will be
applied pro rata to a mandatory prepayment of the outstanding principal amount
of all New Term Loans (with the amount of such prepayment of the Term Loans
being applied in forward order in accordance with the amount of each remaining
Term Loan amortization payment) and (b) any excess amount remaining thereafter
shall be applied as set forth in clause (i) above.
     Section 3.1.3 Prepayment Premium. If (a) any amendment, supplement,
amendment and restatement or other modification of this Agreement is effected
after the First Restatement Effective Date or (b) all (but not less than all) of
the principal outstanding amount of the Term Loans is voluntarily prepaid on or
prior to the first anniversary of the First Restatement Effective Date, in
either case, with the proceeds of a substantially concurrent issuance or
incurrence of new syndicated bank loans (which voluntary prepayment shall be
deemed to have occurred even if a portion of the Term Loans are replaced,
converted or re-evidenced with, into or by such new loans), the effect of which,
in the case of either clause (a) or (b) above, is to decrease the Applicable
Margin then in effect with respect to the Term Loans, Borrowers shall pay the
Term Loan Administrative Agent, for the ratable benefit of the Term Loan
Lenders, a prepayment premium in an amount equal to 1% of the aggregate
principal amount of the Term Loans then outstanding; provided that (i) the Term
Loans or new loans, as amended (in the case of clause (a)), or prepaid,
replaced, converted or re-evidenced (in the case of clause (b)), have terms and
conditions (other than pricing and the aggregate principal amount) substantially
the same as those of the Term Loans as in effect prior to the amendment,
supplement, amendment and restatement or other modification, prepayment,
replacement, conversion or re-evidencing thereof and (ii) such amendment,
amendment, supplement, amendment and restatement or other modification,
prepayment, replacement, conversion or

55



--------------------------------------------------------------------------------



 



re-evidencing is not otherwise undertaken in connection with another material
transaction or series of transactions.
     SECTION 3.2 Interest Provisions. Interest on the outstanding principal
amount of the Loans shall accrue and be payable in accordance with the terms set
forth below.
     Section 3.2.1 Rates. Subject to Section 2.3.2, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the Borrowers may
elect that the Loans comprising a Borrowing accrue interest at a rate per annum:
     (a) on that portion maintained from time to time as a Base Rate Loan, equal
to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; provided that Swing Line Loans made as Base Rate Loans shall
always accrue interest at the Alternate Base Rate plus the then effective
Applicable Margin for Revolving Loans maintained as Base Rate Loans;
     (b) on that portion maintained from time to time as a Daily LIBO Rate Loan,
equal to the sum of the Daily LIBO Rate from time to time in effect plus the
Applicable Margin for Revolving LIBO Rate Loans; and
     (c) on that portion maintained as a LIBO Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted)
or the LIBO Alternate Rate, as the case may be, applicable to the Currency in
which such Loans are denominated for such Interest Period plus the Applicable
Margin.
All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.
     Section 3.2.2 Post-Default Rates. After the date any Event of Default has
occurred and for so long as such Event of Default is continuing, each Borrower,
as applicable, shall pay (in the applicable Currency), but only to the extent
permitted by law, interest (after as well as before judgment) on all outstanding
Obligations at a rate per annum equal to (a) in the case of principal on any
Loan, the rate of interest that otherwise would be applicable to such Loan plus
2% per annum; and (b) in the case of overdue interest, fees, and other monetary
Obligations, the Alternate Base Rate from time to time in effect, plus the
Applicable Margin for Term Loans accruing interest at the Base Rate, plus a
margin of 2% per annum.
     Section 3.2.3 Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:
     (a) on the Stated Maturity Date therefor;
     (b) on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;
     (c) with respect to Base Rate Loans, on each Quarterly Payment Date
occurring after the Closing Date;

56



--------------------------------------------------------------------------------



 



     (d) with respect to LIBO Rate Loans, on the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
date occurring on each three-month interval occurring after the first day of
such Interest Period);
     (e) with respect to any Base Rate Loans converted into LIBO Rate Loans, on
a day when interest would not otherwise have been payable pursuant to clause (c)
on the date of such conversion;
     (f) with respect to any Daily LIBO Rate Loan, at the end of each month; and
     (g) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.
     SECTION 3.3 Fees. The Company agrees to pay the fees set forth below. All
such fees shall be non-refundable.
     Section 3.3.1 Commitment Fees. The Company agrees to pay to the Revolving
Loan Administrative Agent for the account of each Original Revolving Loan
Lender, for the period (including any portion thereof when any of its
Commitments are suspended by reason of the Borrowers’ inability to satisfy any
condition of Article V) commencing on the Closing Date and continuing through
the Original Revolving Loan Commitment Termination Date, a commitment fee in an
amount equal to the Applicable Commitment Fee Margin, in each case on such
Lender’s Original Revolving Loan Percentage of the sum of the average daily
unused portion of the Revolving Loan Commitment Amount (net of Letter of Credit
Outstandings). The Company agrees to pay to the Revolving Loan Administrative
Agent for the account of each Extended Revolving Loan Lender, for the period
(including any portion thereof when any of its Commitments are suspended by
reason of the Borrowers’ inability to satisfy any condition of Article V)
commencing on the Closing Date and continuing through the Extended Revolving
Loan Commitment Termination Date, a commitment fee in an amount equal to the
Applicable Commitment Fee Margin, in each case on such Lender’s Extended
Revolving Loan Percentage of the sum of the average daily unused portion of the
Revolving Loan Commitment Amount (net of Letter of Credit Outstandings). The
making of Swing Line Loans shall not constitute usage of the Revolving Loan
Commitment with respect to the calculation of commitment fees to be paid by the
Borrowers to the Lenders. All commitment fees payable pursuant to this Section
shall be calculated on a year comprised of 360 days and payable by the Company
in arrears on the Closing Date and thereafter on each Quarterly Payment Date,
commencing with the first Quarterly Payment Date following the Closing Date, and
on the Original Revolving Loan Commitment Termination Date or the Extended
Revolving Loan Commitment Termination Date, as applicable.
     Section 3.3.2 Administrative Agents’ Fee. The Borrowers agree to pay to
each Administrative Agent, for its own account, the fees in the amounts and on
the dates set forth in the Fee Letter.
     Section 3.3.3 Letter of Credit Fees.
     (a) The Borrowers agree to pay to the Revolving Loan Administrative Agent,
for the pro rata account of the applicable Issuer and each Revolving Loan
Lender, a Letter of Credit fee in a per annum amount equal to the then effective
Applicable Margin for Revolving Loans maintained as LIBO Rate Loans, multiplied
by the Stated Amount of each such Letter of Credit made in respect of the
Revolving Loan Commitment, such fees being payable quarterly in arrears on each
Quarterly Payment Date following the date of issuance of each such Letter of
Credit and,

57



--------------------------------------------------------------------------------



 



(i) in the case of Letters of Credit in which an Original Revolving Loan Lender
is participating, on the Original Revolving Loan Commitment Termination Date or
(ii) otherwise, on the Extended Revolving Commitment Termination Date, in each
case such fee being paid in the currency in which the applicable Letter of
Credit was issued.
     (b) The Borrowers agree to pay directly to each Issuer a fee in respect of
each Letter of Credit issued by it (a “Fronting Fee”), computed for each day at
a rate per annum equal to 0.125% of the Stated Amount of such Letter of Credit
issued by such Issuer which is outstanding on such day. Accrued Fronting Fees
shall be due and payable quarterly in arrears on each Quarterly Payment Date and
on the Stated Maturity Date for Revolving Loans (to the extent such Letter of
Credit remains outstanding).
All Letter of Credit fees payable pursuant to this Section shall be calculated
on a year comprised of 360 days.
     Section 3.3.4 Equity Offering Fees. In the event that on and as of the date
that is 31 trading days after the Second Restatement Effective Date (the
“Additional Fee Payment Date”), the gross cash proceeds of the Equity Offering
shall be less than $200,000,000, the Company agrees to pay to the Revolving Loan
Administrative Agent for the account of each Extended Revolving Loan Lender and
the Term Loan Administrative Agent for the account of each Consenting Term Loan
Lender an amount equal to 25 basis points multiplied by (a) in the case of
Extended Revolving Loan Lenders, the aggregate amount of such Lender’s Extended
Revolving Loan Commitment (whether used or unused) immediately prior to the
Second Restatement Effective Date and (b) in the case of Consenting Term Loan
Lenders, the aggregate amount of such Lender’s outstanding Original Term Loans
immediately prior to the Second Restatement Effective Date. Such fee shall be
fully earned and payable within one Business Day of the Additional Fee Payment
Date.
ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS
     SECTION 4.1 LIBO Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrowers and the
Administrative Agents, be conclusive and binding on the Borrowers) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a LIBO Rate
Loan, the obligations of such Lender to make, continue or convert any such LIBO
Rate Loan shall, upon such determination, forthwith be suspended until such
Lender shall notify the Administrative Agents that the circumstances causing
such suspension no longer exist, and (a) all outstanding LIBO Rate Loans
denominated in Dollars payable to such Lender shall automatically convert into
Base Rate Loans at the end of the then current Interest Periods with respect
thereto or sooner, if required by such law or assertion, and (b) all LIBO Rate
Loans denominated in any Alternate Currency shall automatically become due and
payable at the end of the then current Interest Periods with respect thereto or
sooner, if required by applicable law.
     SECTION 4.2 Deposits Unavailable. If either of the Administrative Agents
shall have determined that:
     (a) Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to it in its relevant market; or

58



--------------------------------------------------------------------------------



 



     (b) by reason of circumstances affecting it’s relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBO Rate Loans denominated in any Currency;
then, upon notice from such Administrative Agent to the Borrowers and the
Lenders, the obligations of all Lenders under Section 2.3 and Section 2.4 to
make or continue any Loans as, or to convert any Loans into, LIBO Rate Loans
denominated in such Currency shall forthwith be suspended until such
Administrative Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist.
     SECTION 4.3 Increased LIBO Rate Loan Costs, etc. The Borrowers agree to
reimburse each Lender and Issuer for any increase in the cost to such Lender or
Issuer of, or any reduction in the amount of any sum receivable by such Secured
Party in respect of, such Secured Party’s Commitments and the making of Credit
Extensions hereunder (including the making, continuing or maintaining (or of its
obligation to make or continue) any Loans as, or of converting (or of its
obligation to convert) any Loans into, LIBO Rate Loans) that arise in connection
with any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in after the Closing Date of, any law
or regulation, directive, guideline, decision or request (whether or not having
the force of law) of any Governmental Authority, except for such changes with
respect to increased capital costs and Taxes which are governed by Sections 4.5
and 4.6 respectively. Each affected Secured Party shall promptly notify the
applicable Administrative Agent and the Borrowers in writing of the occurrence
of any such event, stating the reasons therefor and the additional amount
required fully to compensate such Secured Party for such increased cost or
reduced amount. Such additional amounts shall be payable by the Borrowers
directly to such Secured Party within five Business Days of its receipt of such
notice, and such notice shall, in the absence of manifest error, be conclusive
and binding on the Borrowers.
     SECTION 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make any
Swing Line Loan as a Daily LIBO Rate Loan or to make or continue any portion of
the principal amount of any Loan as, or to convert any portion of the principal
amount of any Loan into, a LIBO Rate Loan) as a result of
     (a) any (i) conversion or repayment or prepayment of the principal amount
of any LIBO Rate Loan on a date other than the scheduled last day of the
Interest Period applicable thereto, or (ii) repayment or prepayment of any Daily
LIBO Rate Loan on a date other the applicable maturity date thereof, in each
case, whether pursuant to Article III or otherwise;
     (b) any Loans not being made as LIBO Rate Loans or Daily LIBO Rate Loans in
accordance with the Borrowing Request therefor; or
     (c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor;
then, upon the written notice of such Lender to the Borrowers, the Borrowers
shall, within five Business Days of its receipt thereof, pay directly to such
Lender such amount as will (in the reasonable determination of such Lender)
reimburse such Lender for such loss or expense. Such written notice shall, in
the absence of manifest error, be conclusive and binding on the Borrowers.
     SECTION 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority affects or

59



--------------------------------------------------------------------------------



 



would affect the amount of capital required or expected to be maintained by any
Secured Party or any Person controlling such Secured Party, and such Secured
Party determines (in good faith but in its sole and absolute discretion) that
the rate of return on its or such controlling Person’s capital as a consequence
of the Commitments or the Credit Extensions made, or the Letters of Credit
participated in, by such Secured Party is reduced to a level below that which
such Secured Party or such controlling Person could have achieved but for the
occurrence of any such circumstance, then upon notice from time to time by such
Secured Party to the Borrowers, the Borrowers shall within five Business Days
following receipt of such notice pay directly to such Secured Party additional
amounts sufficient to compensate such Secured Party or such controlling Person
for such reduction in rate of return. A statement of such Secured Party as to
any such additional amount or amounts shall, in the absence of manifest error,
be conclusive and binding on the Borrowers. In determining such amount, such
Secured Party may use any method of averaging and attribution that it (in its
sole and absolute discretion) shall deem applicable.
     SECTION 4.6 Taxes. The Company covenants and agrees as follows with respect
to Taxes.
     (a) Any and all payments by the Borrowers under each Loan Document shall be
made without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes. In the event
that any Taxes are imposed and required to be deducted or withheld from any
payment required to be made by any Obligor to or on behalf of any Secured Party
under any Loan Document, then:
     (i) subject to clause (f), if such Taxes are Non-Excluded Taxes, the amount
of such payment shall be increased as may be necessary so that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in such Loan Document; and
     (ii) the Borrowers shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i) of this Section) and shall pay
such amount to the Governmental Authority imposing such Taxes in accordance with
applicable law.
     (b) In addition, the Borrowers shall pay all Other Taxes imposed to the
relevant Governmental Authority imposing such Other Taxes in accordance with
applicable law.
     (c) As promptly as practicable after the payment of any Taxes or Other
Taxes, and in any event within 45 days of any such payment being due, the
Borrowers shall furnish to the Administrative Agents a copy of an official
receipt (or a certified copy thereof) evidencing the payment of such Taxes or
Other Taxes. The Administrative Agents shall make copies thereof available to
any Lender upon request therefor.
     (d) Subject to clause (f), the Company, shall indemnify each Secured Party
for any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority. Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon notice thereof by any Secured Party, the Company shall pay such
Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided that no Secured Party shall be under any obligation to
provide any such notice to the Company). In addition, the Company shall
indemnify each Secured Party for any incremental Taxes that may become payable
by such Secured Party as a result of any failure of the Borrowers to pay any
Taxes when due to the appropriate Governmental Authority or to deliver to the
Administrative Agents, pursuant to clause (c), documentation evidencing the
payment of Taxes or Other Taxes.

60



--------------------------------------------------------------------------------



 



With respect to indemnification for Non-Excluded Taxes and Other Taxes actually
paid by any Secured Party or the indemnification provided in the immediately
preceding sentence, such indemnification shall be made within 30 days after the
date such Secured Party makes written demand therefor. The Borrowers acknowledge
that any payment made to any Secured Party or to any Governmental Authority in
respect of the indemnification obligations of the Borrowers provided in this
clause (d) shall constitute a payment in respect of which the provisions of
clause (a) and this clause shall apply.
     (e) Each Non-U.S. Lender, on or prior to the date on which such Non-U.S.
Lender becomes a Lender hereunder (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agents, but only for so long as
such non-U.S. Lender is legally entitled to do so), shall deliver to the Company
and the applicable Administrative Agent, either (i) two duly completed copies of
either (x) Internal Revenue Service Form W-8BEN claiming eligibility of the
Non-U.S. Lender for benefits of an income tax treaty to which the United States
is a party or (y) Internal Revenue Service Form W-8ECI, or in either case an
applicable successor form; or (ii) in the case of a Non-U.S. Lender that is not
legally entitled to deliver either form listed in clause (e)(i), (x) a
certificate to the effect that such Non-U.S. Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (referred to as an “Exemption
Certificate”) and (y) two duly completed copies of Internal Revenue Service Form
W-8BEN or applicable successor form.
     (f) No Borrower shall be obligated to pay any additional amounts to any
Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to clause
(d), in respect of United States federal withholding taxes to the extent imposed
as a result of (i) the failure of such Lender to deliver to the Borrowers the
form or forms and/or an Exemption Certificate, as applicable to such Lender,
pursuant to clause (e), (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided that the
Borrowers shall be obligated to pay additional amounts to any such Lender
pursuant to clause (a)(i), and to indemnify any such Lender pursuant to clause
(d), in respect of United States federal withholding taxes if (i) any such
failure to deliver a form or forms or an Exemption Certificate or the failure of
such form or forms or Exemption Certificate to establish a complete exemption
from U.S. federal withholding tax or inaccuracy or untruth contained therein
resulted from a change in any applicable statute, treaty, regulation or other
applicable law or any interpretation of any of the foregoing occurring after the
Closing Date, which change rendered such Lender no longer legally entitled to
deliver such form or forms or Exemption Certificate or otherwise ineligible for
a complete exemption from U.S. federal withholding tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in a material respect, (ii) the redesignation
of the Lender’s lending office was made at the request of the Borrowers or
(iii) the obligation to pay any additional amounts to any such Lender pursuant
to clause (a)(i) or to indemnify any such Lender pursuant to clause (d) is with
respect to an Assignee Lender that becomes an Assignee Lender as a result of an
assignment made at the request of the Borrowers.
     SECTION 4.7 Payments, Computations; Proceeds of Collateral, etc.

61



--------------------------------------------------------------------------------



 



     (a) Unless otherwise expressly provided in a Loan Document, all payments by
the Borrowers pursuant to each Loan Document shall be made by the Borrowers to
the applicable Administrative Agent for the pro rata account of the Secured
Parties entitled to receive such payment. All payments shall be made without
setoff, deduction or counterclaim not later than 12:00 noon on the date due in
same day or immediately available funds, in the applicable Currency, to such
account as such Administrative Agent shall specify from time to time by notice
to the Borrowers. Funds received after that time shall, in the sole discretion
of the applicable Administrative Agent, be deemed to have been received by such
Administrative Agent on the next succeeding Business Day. Each Administrative
Agent shall promptly remit in same day funds to each Secured Party its share, if
any, of such payments received by such Administrative Agent for the account of
such Secured Party. All interest (including interest on LIBO Rate Loans) and
fees shall be computed on the basis of the actual number of days (including the
first day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days (or, in the case of
interest on a Base Rate Loan (calculated at other than the Federal Funds Rate or
the Daily LIBO Rate), 365 days or, if appropriate, 366 days); provided that to
the extent the current market practice is to compute interest and/or fees in
respect of any Alternate Currency or any Loan denominated in any Alternate
Currency in a manner other than as set forth above, all interest and fees
hereunder shall be computed on the basis of such market practice, as certified
to the Borrowers by the applicable Administrative Agent. Payments due on other
than a Business Day shall (except as otherwise required by clause (c) of the
definition of “Interest Period”) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees in
connection with that payment.
     (b) All amounts received as a result of the exercise of remedies under the
Loan Documents (including from the proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon, all or any
part of the collateral securing the Obligations, which proceeds shall be paid
over to the Administrative Agents) or under applicable law shall be applied upon
receipt by either Administrative Agent to the Obligations as follows:
     (i) first ratably to the payment of all Obligations owing to the Agents, in
their capacity as Agents (including the fees and expenses of counsel to the
Agents),
     (ii) second, after payment in full in cash of the amounts specified in
clause (b)(i), to the ratable payment of all interest (including interest
accruing after the commencement of a proceeding in bankruptcy, insolvency or
similar law, whether or not permitted as a claim under such law) and fees owing
under the Loan Documents, and all costs and expenses owing to the Secured
Parties pursuant to the terms of the Loan Documents, until paid in full in cash,
     (iii) third, after payment in full in cash of the amounts specified in
clauses (b)(i) and (b)(ii), to the ratable payment of the principal amount of
the Loans then outstanding, the aggregate Reimbursement Obligations then owing,
the Cash Collateralization for contingent liabilities under Letter of Credit
Outstandings and credit exposure owing to Secured Parties under Rate Protection
Agreements,
     (iv) fourth, after payment in full in cash of the amounts specified in
clauses (b)(i) through (b)(iii), to the ratable payment of all other Obligations
owing to the Secured Parties, and

62



--------------------------------------------------------------------------------



 



     (v) fifth, after payment in full in cash of the amounts specified in
clauses (b)(i) through (b)(iv), and following the Termination Date, to each
applicable Obligor or any other Person lawfully entitled to receive such
surplus.
For purposes of clause (b)(iii), the “credit exposure” at any time of any
Secured Party with respect to a Rate Protection Agreement to which such Secured
Party is a party shall be determined at such time in accordance with the
customary methods of calculating credit exposure under similar arrangements by
the counterparty to such arrangements, taking into account potential interest
rate (or, if applicable, currency) movements and the respective termination
provisions and notional principal amount and term of such Rate Protection
Agreement.
     SECTION 4.8 Sharing of Payments. If any Secured Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Credit Extension or Reimbursement
Obligation (other than pursuant to the terms of Sections 4.3,4.4, 4.5 or 4.6) in
excess of its pro rata share of payments obtained by all Secured Parties, such
Secured Party shall purchase from the other Secured Parties such participations
in Credit Extensions made by them as shall be necessary to cause such purchasing
Secured Party to share the excess payment or other recovery ratably (to the
extent such other Secured Parties were entitled to receive a portion of such
payment or recovery) with each of them; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Secured Party, the purchase shall be rescinded and each Secured Party
which has sold a participation to the purchasing Secured Party shall repay to
the purchasing Secured Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Secured Party’s ratable
share (according to the proportion of (a) the amount of such selling Secured
Party’s required repayment to the purchasing Secured Party to (b) total amount
so recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered. The Borrowers agree that any Secured Party purchasing a
participation from another Secured Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 4.9) with respect to such participation as fully as if such
Secured Party were the direct creditor of the Borrowers in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law any Secured Party receives a secured claim in lieu of a setoff to which this
Section applies, such Secured Party shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.
     SECTION 4.9 Setoff. Each Secured Party shall, upon the occurrence and
during the continuance of any Default described in Section 8.1.1 or clauses (a)
through (d) of Section 8.1.9 or, with the consent of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, have
the right to appropriate and apply to the payment of the Obligations (whether or
not then due), and (as security for such Obligations) each Borrower hereby
grants to each Secured Party a continuing security interest in, any and all
balances, credits, deposits, accounts or moneys of such Borrower then or
thereafter maintained with such Secured Party; provided that any such
appropriation and application shall be subject to the provisions of Section 4.8.
Each Secured Party agrees promptly to notify the Borrowers and the
Administrative Agents after any such appropriation and application made by such
Secured Party; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Secured Party
under this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Secured Party may
have.
     SECTION 4.10 Removal of Lenders. If any Lender (an “Affected Lender”)
(a) fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or other Loan

63



--------------------------------------------------------------------------------



 



Document that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such election, consent, amendment, waiver or other
modification is otherwise consented to by the Required Lenders, (b) makes a
demand upon the Company for (or if the Company is otherwise required to pay)
amounts pursuant to Section 4.3, 4.5 or 4.6 (and the payment of such amounts
are, and are likely to continue to be, more onerous in the reasonable judgment
of the Company than with respect to the other Lenders), or gives notice pursuant
to Section 4.1 requiring a conversion of such Affected Lender’s LIBO Rate Loans
to Base Rate Loans or suspending such Lender’s obligation to make Loans as, or
to convert Loans into, LIBO Rate Loans, or (c) becomes a Defaulting Lender, the
Company may, within 30 days of such consent by the Required Lenders, such
receipt by the Company of such demand or notice or such Lender becoming a
Defaulting Lender, as the case may be, give notice (a “Replacement Notice”) in
writing to the applicable Administrative Agent and such Affected Lender of its
intention to cause such Affected Lender to sell all or any portion of its Loans,
Commitments and/or Notes to an Eligible Assignee (a “Replacement Lender”)
designated in such Replacement Notice; provided that no Replacement Notice may
be given by the Company if (i) such replacement conflicts with any applicable
law or regulation, (ii) any Event of Default (other than, in the case of the
replacement of a Defaulting Lender, as a result of the failure of the Company to
satisfy its cash collateralization obligations pursuant to Section 2.10(a)(ii))
shall have occurred and be continuing at the time of such replacement or (iii)
prior to any such replacement, such Lender shall have taken any necessary action
under Section 4.5 or 4.6 (if applicable) so as to eliminate the continued need
for payment of amounts owing pursuant to Section 4.5 or 4.6. If the applicable
Administrative Agent shall, in the exercise of its reasonable discretion and
within 30 days of its receipt of such Replacement Notice, notify the Company and
such Affected Lender in writing that the Replacement Lender is satisfactory to
the applicable Administrative Agent (such consent not being required where the
Replacement Lender is already a Lender), then such Affected Lender shall,
subject to the payment of any amounts due pursuant to Section 4.4, assign, in
accordance with Section 10.11, the portion of its Commitments, Loans, Notes (if
any) and other rights and obligations under this Agreement and all other Loan
Documents (including Reimbursement Obligations, if applicable) designated in the
Replacement Notice to such Replacement Lender; provided that (i) such assignment
shall be without recourse, representation or warranty and shall be on terms and
conditions reasonably satisfactory to such Affected Lender and such Replacement
Lender, (ii) the purchase price paid by such Replacement Lender shall be in the
amount of such Affected Lender’s Loans designated in the Replacement Notice
and/or its Percentage of outstanding Reimbursement Obligations, as applicable,
together with all accrued and unpaid interest and fees in respect thereof, plus
all other amounts (including the amounts demanded and unreimbursed under
Sections 4.3, 4.5 and 4.6), owing to such Affected Lender hereunder and
(iii) the Company shall pay to the Affected Lender and the applicable
Administrative Agent all reasonable out-of-pocket expenses incurred by the
Affected Lender and such Administrative Agent in connection with such assignment
and assumption (including the processing fees described in Section 10.11). Upon
the effective date of an assignment described above, the Replacement Lender
shall become a “Lender” for all purposes under the Loan Documents. Each Lender
hereby grants to each Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender as assignor, any assignment agreement necessary to effectuate any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by this Section.
     SECTION 4.11 Guaranty by the Company. The Company acknowledges and agrees
that, whether or not specifically indicated as such in a Loan Document, all
Designated Borrower Obligations shall be joint and several Obligations of the
Company, and in furtherance of such joint and several Obligations, the Company
hereby irrevocably guarantees the payment of all Designated Borrower Obligations
of each Designated Borrower as set forth below.
     Section 4.11.1 Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Designated Borrower Obligations. This guaranty

64



--------------------------------------------------------------------------------



 



constitutes a guaranty of payment when due and not of collection, and the
Company specifically agrees that it shall not be necessary or required that any
Secured Party exercise any right, assert any claim or demand or enforce any
remedy whatsoever against any Obligor or any other Person before or as a
condition to the obligations of the Company hereunder.
     Section 4.11.2 Guaranty Absolute, etc. The guaranty agreed to above shall
in all respects be a continuing, absolute, unconditional and irrevocable
guaranty of payment, and shall remain in full force and effect until the
Termination Date. The Company guarantees that the Designated Borrower
Obligations will be paid strictly in accordance with the terms of each Loan
Document under which such Designated Borrower Obligations arise, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Secured Party with respect
thereto. The liability of the Company under this Agreement shall be joint and
several, absolute, unconditional and irrevocable irrespective of: (a) any lack
of validity, legality or enforceability of any Loan Document; (b) the failure of
any Secured Party to assert any claim or demand or to enforce any right or
remedy against any Obligor or any other Person (including any other guarantor)
under the provisions of any Loan Document or otherwise, or to exercise any right
or remedy against any other guarantor (including any Obligor) of, or collateral
securing, any Designated Borrower Obligations; (c) any change in the time,
manner or place of payment of, or in any other term of, all or any part of the
Designated Borrower Obligations, or any other extension, compromise or renewal
of any Designated Borrower Obligation; (d) any reduction, limitation, impairment
or termination of any Designated Borrower Obligations for any reason, including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to (and the Company hereby waives any right to or claim of) any
defense (including any defense under or in connection with any decree) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, irregularity, compromise, unenforceability of, or any
other event or occurrence affecting, any Designated Borrower Obligations or
otherwise; (e) any amendment to, rescission, waiver, or other modification of,
or any consent to or departure from, any of the terms of any Loan Document;
(f) any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to or departure from, any other guaranty held by any Secured Party securing any
of the Designated Borrower Obligations; or (g) any other circumstance which
might otherwise constitute a defense available to, or a legal or equitable
discharge of, any Obligor, any surety or any guarantor.
     Section 4.11.3 Reinstatement, etc. The Company agrees that its guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Designated Borrower
Obligations is rescinded or must otherwise be restored by any Secured Party,
upon the insolvency, bankruptcy or reorganization of any other Designated
Borrower, any other Obligor or otherwise, all as though such payment had not
been made.
     Section 4.11.4 Waiver, etc. The Company hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Obligations and this Agreement and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any other Obligor or any other
Person (including any other guarantor) or entity or any collateral securing the
Obligations, as the case may be.
     Section 4.11.5 Postponement of Subrogation, etc. Each Borrower agrees that
it will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Borrower seek or be entitled to seek any contribution or reimbursement from any
Obligor, in respect of any payment made hereunder, under any other Loan Document
or otherwise, until following the Termination Date. Any amount paid to any
Borrower on account of any such subrogation rights prior to the Termination Date
shall be held in trust for the benefit of the Secured Parties and shall
immediately be paid and turned over to the Collateral Agent for the benefit of
the Secured Parties in the

65



--------------------------------------------------------------------------------



 



exact form received by such Borrower (duly endorsed in favor of the Collateral
Agent, if required), to be credited and applied against the Obligations, whether
matured or unmatured, in accordance with Section 4.7; provided that (a) if any
Borrower has made payment to the Secured Parties of all or any part of the
Obligations; and (b) the Termination Date has occurred; then at such Borrower’s
request, the Collateral Agent, (on behalf of the Secured Parties) will, at the
expense of such Borrower, execute and deliver to such Borrower appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to such Borrower of an interest in the
Obligations resulting from such payment. In furtherance of the foregoing, at all
times prior to the Termination Date each Borrower shall refrain from taking any
action or commencing any proceeding against any Obligor (or its successors or
assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in the respect of payments made under any Loan Document to
any Secured Party.
ARTICLE V
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSION
     SECTION 5.1 Effectiveness. The effectiveness of the amendment and
restatement of the Existing Credit Agreement shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in the
Amendment Agreement.
     SECTION 5.2 All Credit Extensions. The obligation of each Lender and each
Issuer to make any Credit Extension shall be subject to the satisfaction of each
of the conditions precedent set forth below.
     Section 5.2.1 Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds thereof) the following statements shall be true and correct:
     (a) the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and
     (b) no Default shall have then occurred and be continuing.
     Section 5.2.2 Credit Extension Request, etc. Subject to Section 2.3.2, the
Administrative Agents shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the Borrowers of the proceeds of such Credit Extension shall
constitute a representation and warranty by the Borrowers that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.2.1 are true and correct in all material respects.
     Section 5.2.3 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agents and their counsel, and the
Administrative Agents and their counsel shall have received all information,
approvals, opinions, documents or instruments as the Administrative Agents or
its counsel may reasonably request.
     Section 5.2.4 Cash Balances. After giving effect to the proposed Credit
Extension and the application of the proceeds thereof, the aggregate cash and
Cash Equivalent Investments (other than any

66



--------------------------------------------------------------------------------



 



restricted cash that serves as collateral for metal leases and other cash
collateral) of the Company and its Subsidiaries held in the United States shall
not exceed $25,000,000.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into this Agreement and to
make Credit Extensions hereunder, each Borrower represents and warrants to each
Secured Party on the Closing Date and on each other date required pursuant to
the Loan Documents as set forth in this Article.
     SECTION 6.1 Organization, etc. Each Obligor is validly organized and
existing and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification (unless the failure to be in good standing
and/or so qualified could not reasonably be expected to have a Material Adverse
Effect), and has full power and authority and holds all requisite governmental
licenses, permits and other approvals to enter into and perform its Obligations
under each Loan Document to which it is a party, to own and hold under lease its
property and to conduct its business substantially as currently conducted by it.
     SECTION 6.2 Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by each Obligor of each Loan Document executed or to be
executed by it, each Obligor’s participation in the consummation of all aspects
of the Transaction, and the execution, delivery and performance by any Borrower
or (if applicable) any Obligor of the agreements executed and delivered by it in
connection with the Transaction are in each case within such Person’s powers,
have been duly authorized by all necessary action, and do not
     (a) contravene any (i) Obligor’s Organic Documents, (ii) court decree or
order binding on or affecting any Obligor or (iii) law or governmental
regulation binding on or affecting any Obligor; or
     (b) result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) a default
under any contractual restriction binding on or affecting any Obligor.
     SECTION 6.3 Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Person (other than those that have been, or on the Second
Restatement Effective Date will be, duly obtained or made and which are, or on
the Second Restatement Effective Date will be, in full force and effect) is
required for the consummation of the Transaction or the due execution, delivery
or performance by any Obligor of any Loan Document to which it is a party.
Neither the Company nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     SECTION 6.4 Validity, etc. Each Loan Document to which any Obligor is a
party constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).
     SECTION 6.5 Financial Information. The financial statements of the Company
and its Subsidiaries furnished to the Administrative Agents and each Lender
pursuant to Section 5.1.6 of the Existing Credit Agreement have been prepared in
accordance with GAAP consistently applied, and

67



--------------------------------------------------------------------------------



 



present fairly the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended. All balance sheets, all statements of income and of cash
flow and all other financial information of each of the Company and its
Subsidiaries furnished pursuant to Section 7.1.1 have been and will for periods
following the Closing Date be prepared in accordance with GAAP consistently
applied, and do or will present fairly the consolidated financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended; provided that unaudited financial
statements of the Company and its Subsidiaries have been prepared without
footnotes, without reliance on any physical inventory and are subject to
year-end adjustments.
     SECTION 6.6 No Material Adverse Change. There has been no material adverse
change in the financial condition, results of operations, assets, business,
properties of the Company and its Subsidiaries, taken as a whole, since
December 31, 2006.
     SECTION 6.7 Litigation, Labor Controversies, etc. There is no pending or,
to the knowledge of the Company or any of its Subsidiaries, threatened
litigation, action, proceeding, labor controversy or investigation:
     (a) except as disclosed in Item 6.7 of the Disclosure Schedule, affecting
the Company any of its Subsidiaries or any other Obligor, or any of their
respective properties, businesses, assets or revenues, which could reasonably be
expected to have a Material Adverse Effect, and no adverse development has
occurred in any labor controversy, litigation, arbitration or governmental
investigation or proceeding disclosed in Item 6.7; or
     (b) which purports to affect the legality, validity or enforceability of
any Loan Document or the Transaction.
     SECTION 6.8 Subsidiaries. The Company has no Subsidiaries, except those
Subsidiaries which are identified in Item 6.8 of the Disclosure Schedule, or
which are permitted to have been organized or acquired in accordance with
Sections 7.2.5 or 7.2.7.
     SECTION 6.9 Ownership of Properties. The Company and each of its
Subsidiaries owns (a) in the case of owned real property, good and marketable
fee title to, and (b) in the case of owned personal property, good and valid
title to, or, in the case of leased real or personal property, valid and
enforceable leasehold interests (as the case may be) in, all of its properties
and assets, tangible and intangible, of any nature whatsoever, free and clear in
each case of all Liens or claims, except for Liens permitted pursuant to
Section 7.2.3.
     SECTION 6.10 Taxes; Other Laws.
     (a) The Company and each of its Subsidiaries has filed all tax returns and
reports required by law to have been filed by it and has paid all Taxes thereby
shown to be due and owing, except any such Taxes which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books, except
where a failure to so file and/or pay could not reasonably be expected to have a
Material Adverse Effect.
     (b) If a Borrowing is repaid in the same country in which such Borrowing is
made, there is no income, stamp or other tax of any country, or any taxing
authority thereof or therein, in the nature of withholding or otherwise, which
is imposed on any payment to be made by any

68



--------------------------------------------------------------------------------



 



Borrower pursuant hereto, or is imposed on or by virtue of the execution,
delivery, performance or enforcement of the Obligations.
     (c) Each Obligor is in compliance in all material respects with the
requirements of all applicable laws and all orders, writs, injunctions and
decrees applicable to it or to its properties (except for Environmental Laws
which are the subject of Section 6.12), except in such instances in which the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
     (d) As of the date hereof, no Obligor is subject to any labor or collective
bargaining agreement. There are no existing or threatened strikes, lockouts or
other labor disputes involving any Obligor that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payments made to employees of each Obligor are not in violation of the Fair
Labor Standards Act or any other applicable law, rule or regulation dealing with
such matters where such violation could reasonably be expected to have a
Material Adverse Effect.
     SECTION 6.11 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the Closing Date and prior to the date of any Credit Extension
hereunder, no steps have been taken to terminate any Pension Plan, and no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(0) of ERISA. No condition exists or event
or transaction has occurred with respect to any Pension Plan which might result
in the incurrence by the Company or any member of the Controlled Group of any
material liability, fine or penalty. Except as disclosed in Item 6.11 of the
Disclosure Schedule, neither the Company nor any member of the Controlled Group
has any contingent liability with respect to any post-retirement benefit under a
Welfare Plan that is subject to ERISA, other than liability for continuation
coverage described in Part 6 of Title I of ERISA.
     SECTION 6.12 Environmental Warranties. Except as set forth in Item 6.12 of
the Disclosure Schedule:
     (a) all facilities and property (including underlying groundwater) owned,
operated or leased by the Company or any of its Subsidiaries during the period
from and after the date five years prior to the Closing Date have been, and
continue to be, owned, operated or leased by the Company and its Subsidiaries in
material compliance with all Environmental Laws such that the failure to own,
operate or lease such facility or property does not result in a single liability
in excess of $1,000,000 or $5,000,000 in the aggregate for all such liabilities;
     (b) there are no material pending or threatened (i) claims, complaints,
notices or requests for information received by the Company or any of its
Subsidiaries with respect to any alleged violation of any Environmental Law, or
(ii) complaints, notices or inquiries to the Company or any of its Subsidiaries
regarding potential liability under any Environmental Law;
     (c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned, operated or leased by the Company or any of
its Subsidiaries that have, or could reasonably be expected to have, a Material
Adverse Effect;
     (d) the Company and its Subsidiaries have been issued and are in material
compliance with all material permits, certificates, approvals, licenses and
other authorizations relating to environmental matters;

69



--------------------------------------------------------------------------------



 



     (e) no property now or, to the knowledge of the Company, previously owned,
operated or leased by the Company or any of its Subsidiaries is listed or, to
the knowledge of the Company, proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list of sites requiring investigation or
clean-up;
     (f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned,
operated or leased by the Company or any of its Subsidiaries that, singly or in
the aggregate, have, or could reasonably be expected to have, a Material Adverse
Effect;
     (g) neither the Company nor any of its Subsidiaries has directly
transported or directly arranged for the transportation of any Hazardous
Material to any location which is listed or, to the knowledge of the Company,
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list or which is the subject of federal, state
or local enforcement actions or other investigations which may lead to material
claims against the Company or such Subsidiary for any remedial work, damage to
natural resources or personal injury, including claims under CERCLA;
     (h) there are no polychlorinated biphenyls or asbestos present at any
property now or previously owned, operated or leased by the Company or any
Subsidiary that, singly or in the aggregate, have, or could reasonably be
expected to have, a Material Adverse Effect; and
     (i) no conditions exist at, on or under any property now owned, operated or
leased by the Company or any Subsidiary which, with the passage of time, or the
giving of notice or both, would give rise to material liability under any
Environmental Law.
     SECTION 6.13 Accuracy of Information. None of the factual information
heretofore or contemporaneously furnished in writing to any Secured Party by or
on behalf of any Obligor in connection with any Loan Document or any transaction
contemplated hereby (including the Transaction) contains any untrue statement of
a material fact, or omits to state any material fact necessary to make any
information not misleading, and no other factual information hereafter furnished
in connection with any Loan Document by or on behalf of any Obligor to any
Secured Party will contain any untrue statement of a material fact or will omit
to state any material fact necessary to make any information not misleading on
the date as of which such information is dated or certified.
     SECTION 6.14 Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.
     SECTION 6.15 Solvency. The Company and its Subsidiaries, taken as a whole,
on a consolidated basis, both before and after giving effect to any Credit
Extensions, are Solvent.

70



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS
     SECTION 7.1 Affirmative Covenants. Each Borrower agrees with each Lender,
each Issuer and the Administrative Agents that until the Termination Date has
occurred, each Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.
     Section 7.1.1 Financial Information, Reports, Notices, etc. The Company
will furnish each Lender and the Administrative Agents copies of the following
financial statements, reports, notices and information:
     (a) as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of income and cash flow of the
Company and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, certified as complete and correct by the
chief financial or accounting Authorized Officer of the Company (subject to
normal year-end audit adjustments);
     (b) as soon as available and in any event within 90 days after the end of
each Fiscal Year, a copy of the consolidated balance sheet of the Company and
its Subsidiaries, and the related consolidated statements of income and cash
flow of the Company and its Subsidiaries for such Fiscal Year, setting forth in
comparative form the figures for the immediately preceding Fiscal Year, audited
(without any Impermissible Qualification) by a “Big Four” accounting firm or
other independent public accountants acceptable to the Administrative Agents,
stating that, in performing the examination necessary to deliver the audited
financial statements of the Company, no knowledge was obtained of any Event of
Default;
     (c) concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of the Company, (i) showing compliance with the
financial covenants set forth in Section 7.2.4 and stating that no Default has
occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that the Company or an Obligor has taken
or proposes to take with respect thereto), (ii) stating that no Subsidiary has
been formed or acquired since the delivery of the last Compliance Certificate
(or, if a Subsidiary has been formed or acquired since the delivery of the last
Compliance Certificate, a statement that such Subsidiary has complied with
Section 7.1.8) and (iii) in the case of a Compliance Certificate delivered
concurrently with the financial information pursuant to clause (b), if the
Company’s Leverage Ratio is equal to or exceeds 3.50:1, a calculation of Excess
Cash Flow;
     (d) as soon as possible and in any event within three Business Days after
the Company or any other Obligor obtains knowledge of the occurrence of a
Default, a statement of an Authorized Officer of the Company setting forth
details of such Default and the action which the Company or such Obligor has
taken and proposes to take with respect thereto;
     (e) as soon as possible and in any event within three Business Days after
the Company or any other Obligor obtains knowledge of (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding
or labor controversy described in Item 6.7 of the Disclosure Schedule or
(ii) the commencement of any litigation, action,

71



--------------------------------------------------------------------------------



 



proceeding or labor controversy of the type and materiality described in
Section 6.7, notice thereof and, to the extent any Agent requests, copies of all
documentation relating thereto;
     (f) promptly upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could result in
the incurrence by any Obligor of any material liability, fine or penalty, notice
thereof and copies of all documentation relating thereto;
     (g) promptly following the mailing or receipt of any notice or report
delivered under the terms of the Indentures, copies of such notice or report;
     (h) all Patriot Act Disclosures, to the extent reasonably requested by the
Administrative Agents; and
     (i) [Reserved.]
     (j) such other financial and other information as any Lender or Issuer
through the Administrative Agents may from time to time reasonably request
(including information and reports in such detail as the Administrative Agents
may request with respect to the terms of and information provided pursuant to
the Compliance Certificate).
     Section 7.1.2 Maintenance of Existence; Compliance with Contracts, Laws,
etc. The Company will, and will cause each of its Subsidiaries to, preserve and
maintain its legal existence (except as otherwise permitted by Section 7.2.7),
perform in all material respects their obligations under material agreements to
which the Company or a Subsidiary is a party, and comply in all material
respects with all applicable laws, rules, regulations and orders, including the
payment (before the same become delinquent), of all Taxes, imposed upon the
Company or its Subsidiaries or upon their property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on the books of
the Company or its Subsidiaries, as applicable.
     Section 7.1.3 Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain, preserve, protect and keep its and their
respective properties in good repair, working order and condition (ordinary wear
and tear excepted), and make necessary repairs, renewals and replacements so
that the business carried on by the Borrowers and their Subsidiaries may be
properly conducted at all times, unless any Borrower or any Subsidiary
determines in good faith that the continued maintenance of such property is no
longer economically desirable, necessary or useful to the business of such
Borrower or any of its Subsidiaries or the Disposition of such property is
otherwise permitted by Sections 7.2.7 or 7.2.8.
     Section 7.1.4 Insurance. The Company will, and will cause each of its
Subsidiaries to maintain;
     (a) insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) customarily maintained, and against such risks as are
typically insured against in the same general area, by Persons of comparable
size engaged in the same or similar business as the Borrowers and their
Subsidiaries; and

72



--------------------------------------------------------------------------------



 



     (b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.
Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Collateral Agent on behalf of the Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Collateral Agent and (ii) be in addition to any requirements to
maintain specific types of insurance contained in the other Loan Documents.
     Section 7.1.5 Books and Records. The Company will, and will cause each of
its Subsidiaries to:
     (a) keep books and records in accordance with GAAP which accurately reflect
all of its business affairs and transactions;
     (b) permit the Administrative Agents or any of their respective
representatives, at reasonable times and intervals and upon reasonable notice to
the Company, to visit each of the Company’s and its Subsidiaries’ offices, to
discuss such Person’s financial matters with its officers and employees, and,
after the occurrence of an Event of Default, its independent public accountants
(and the Company hereby authorizes such independent public accountant to discuss
each of such Person’s financial matters with the Administrative Agents or any of
their respective representatives whether or not any representative of such
Person is present, so long as a representative of such Person has been afforded
a reasonable opportunity to be present) and to examine (and photocopy extracts
from) any of such Person’s books and records; and
     (c) afford all other Lenders and any of their respective representatives
the opportunity to collectively visit the Company’s and its Subsidiaries’
offices on one day per calendar year, coordinated with the Administrative Agents
(such date to be determined by the Company in consultation with the
Administrative Agents and each such Lender to be given reasonable notice of such
visitation date), to discuss such Person’s financial matters with its officers
and employees; provided that each such Lender or any of their respective
representatives, at reasonable times and intervals and upon reasonable notice to
the Company, shall be permitted to do any of the foregoing at any time after the
occurrence and during the continuation of an Event of Default.
     The Company shall pay any fees of such independent public accountant
incurred in connection with any Lender’s exercise of its rights pursuant to this
Section.
     Section 7.1.6 Environmental Law Covenant. The Company will, and will cause
each of its Subsidiaries to:
     (a) use and operate all of its and their facilities and properties in
material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all applicable
Environmental Laws; and
     (b) promptly notify the Agents and provide copies upon receipt of all
written claims, complaints, notices or inquiries relating to the condition of
its facilities and properties in respect

73



--------------------------------------------------------------------------------



 



of, or as to any material non-compliance with, Environmental Laws, and shall
promptly resolve such material non-compliance with Environmental Laws and keep
its property free of any Lien imposed by any Environmental Law.
     Section 7.1.7 Use of Proceeds. The Borrowers have applied, or will apply,
the proceeds of the Credit Extensions as follows:
     (a) in the case of Term Loans, (i) to repay Indebtedness of the Company
consisting of notes or debentures issued under the Indentures and (ii) to repay
Revolving Loans in an amount not to exceed $95,000,000; provided that at such
time there is no condition, occurrence or event which, after notice or lapse of
time or both, would constitute an Event of Default (as defined in each
Indenture) or any Event of Default (as defined in each Indenture) continuing
under any Indenture, the Company may repay an additional amount of Revolving
Loans in an amount not to exceed $55,000,000 with the proceeds of Term Loans;
     (b) in the case of the Revolving Loans, for working capital and general
corporate purposes of the Borrowers and the Subsidiary Guarantors, including
Capital Expenditures and Permitted Acquisitions by such Persons, and including
the repayment of outstanding Indebtedness, including Indebtedness under the
Indentures; provided that the Borrowers may not distribute the proceeds of
Revolving Loans outside of the United States if, after giving effect to the
proposed distribution and the use thereof, the aggregate cash and Cash
Equivalent Investments (other than any restricted cash that serves as collateral
for metal leases and other cash collateral) of the Company and its Subsidiaries
outside of the United States shall exceed $50,000,000; and
     (c) for issuing Letters of Credit for the account of the Borrowers and the
Subsidiary Guarantors.
     Section 7.1.8 Future Guarantors, Security, etc. The Company will, and will
cause each of its Subsidiaries to:
     (a) execute the Subsidiary Guaranty (Domestic) or a supplement thereto
unless, in the case of a Foreign Subsidiary, to do so would result in a
materially increased Tax liability for the Company (as reasonably determined by
the Administrative Agents in consultation with the Company).
     (b) with respect to each U.S. Subsidiary (and any subsequently acquired or
created U.S. Subsidiary), execute the Pledge and Security Agreement or a
supplement thereto and a Mortgage with respect to any real property owned by
such Person (other than any Excluded Property) with a net book value of more
than $500,000.
     (c) execute any documents, Foreign Pledge Agreements, Filing Statements,
agreements and instruments, and take all further action (including filing such
Mortgages) that may be required under applicable law, or that the Administrative
Agents may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority (subject to Liens permitted by
Section 7.2.3) of the Liens created or intended to be created by the Loan
Documents.
     (d) at its cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected Liens with respect to
such of its assets and properties as the Administrative Agents or the Required
Lenders shall designate, it being agreed

74



--------------------------------------------------------------------------------



 



that it is the intent of the parties that the Obligations shall be secured by,
among other things, substantially all the assets of the Company and its U.S.
Subsidiaries (including real and personal property acquired subsequent to the
Closing Date (subject to the limitation in clause (b)); provided that neither
the Company nor its Subsidiaries shall be required to pledge (i) more than 65%
of the Voting Securities of any Foreign Subsidiary unless such pledge would not
result in a materially adverse tax consequences to the Company (as determined by
the Administrative Agents) or (ii) the Capital Securities of any Excluded
Subsidiary. Such Liens will be created under the Loan Documents in form and
substance satisfactory to the Agents, and the Company shall deliver or cause to
be delivered to the Agents all such instruments and documents (including legal
opinions, surveys, title insurance policies and Lien searches) as the Agents
shall reasonably request to evidence compliance with this Section.
Notwithstanding the foregoing provisions of this Section, no SPV shall be
required, under any circumstances, to execute any Subsidiary Guaranty or any
other Loan Document to grant Liens in any of its assets to secure the
Obligations.
     Section 7.1.9 SEC Reports. The Company shall comply, on a timely basis,
with all SEC filing requirements applicable to the Company and its Subsidiaries.
     Section 7.1.10 Maintenance of Ratings of Loans. The Company will use
commercially reasonable efforts to cause its Index Debt Rating with S&P and
Moody’s to be in effect at all times through the Stated Maturity Date.
     Section 7.1.11 Cash Management. The Company will deliver to the Collateral
Agent fully executed Control Agreements with respect to each Deposit Account and
Securities Account of the Company and each U.S. Subsidiary (other than those
maintained with the Collateral Agent and accounts holding cash on deposit with
metal lessors or other cash collateral) that at any time holds assets in excess
of $1,000,000, in each case when such account is created or when such threshold
is reached.
     Section 7.1.12 Maintenance of Corporate Separateness. The Company will, and
will cause each of its Subsidiaries to, satisfy customary corporate formalities,
including the holding of regular board of directors’ and shareholders’ meetings
and the maintenance of corporate offices and records and take all actions
reasonably necessary to maintain their corporate separateness.
     Section 7.1.13 Foreign Subsidiaries; Foreign Pledge Agreements. The Company
will deliver, or cause to be delivered, on or before August 31, 2007 (unless
such date is extended with the consent of the Collateral Agent, such consent not
to be unreasonably withheld),
     (a) certificates (in the case of Capital Securities that are securities (as
defined in the UCC)), or such other instruments, agreements, or other
arrangements, as the Collateral Agent may reasonably approve (such approval not
to be unreasonably withheld), evidencing 65% of the issued and outstanding
Voting Securities of Ferro B.V., a company organized under the laws of Holland,
(together with all the issued and outstanding non-voting Capital Securities of
such Foreign Subsidiary) directly owned by the Company or any U.S. Subsidiary),
which certificates in each case shall be accompanied by undated instruments of
transfer duly executed in blank, or, if any Capital Securities (in the case of
Capital Securities that are uncertificated securities (as defined in the UCC)),
confirmation and evidence satisfactory to the Agents that the security interest
therein has been transferred to and perfected by the Collateral Agent for the
benefit of the Secured Parties in accordance with Articles 8 and 9 of the UCC
and all laws otherwise applicable to the perfection of the pledge of such
Capital Securities, and

75



--------------------------------------------------------------------------------



 



     (b) a Foreign Pledge Agreement with regard to the applicable Capital
Securities of Ferro B.V., duly executed and delivered by all parties thereto,
which such agreement shall remain in full force and effect, and all Liens
granted to the Collateral Agent thereunder shall be duly perfected to provide
the Collateral Agent with a security interest in and Lien on all collateral
granted thereunder free and clear of other Liens, except to the extent consented
to by the Administrative Agents.
     Section 7.1.14 Consultant. The Company will, and will cause each of its
Subsidiaries to, permit a consultant hired by the Administrative Agents, at
reasonable times and intervals and upon reasonable notice to the Company, to
visit each of the Company’s and its Subsidiaries’ offices, to discuss such
Person’s financial matters with its officers and employees and to examine (and
photocopy extracts from) any of such Person’s books and records; provided, that
the Company and its Subsidiaries shall only have obligations pursuant to this
sentence to the extent that such consultant executes and delivers a customary
confidentiality agreement and agrees to deliver to the Company a copy of its
final written report; and provided, further, that the Company’s and its
Subsidiaries’ obligations pursuant to this sentence shall terminate upon the
earlier of (a) the date that such consultant delivers its final written report
to the Administrative Agents and (b) the Second Restatement Effective Date,
unless the Company’s and its Subsidiaries’ obligations pursuant to this sentence
shall be reinstated by the Administrative Agents at their sole discretion any
time thereafter. The Borrowers agree to pay on demand the reasonable fees and
out-of-pocket expenses of such consultant to the Administrative Agents.
     Section 7.1.15 Use of Equity Proceeds. The net proceeds of the Equity
Offering shall be used to pay for certain restructuring costs of the Company and
its Subsidiaries and for other general corporate purposes in an aggregate
principal amount of up to $50,000,000. Any net proceeds in excess of $50,000,000
shall be applied in accordance with the terms of clause (b) of Section 3.1.2.
     SECTION 7.2 Negative Covenants. Each Borrower covenants and agrees with
each Lender, each Issuer and the Administrative Agents that until the
Termination Date has occurred, each Borrower will, and will cause its
Subsidiaries to, perform or cause to be performed the obligations set forth
below.
     Section 7.2.1 Business Activities. The Company will not, and will not
permit any of its Subsidiaries to, engage in any business activity except those
business activities engaged in as of the First Restatement Effective Date and
activities reasonably incidental thereto.
     Section 7.2.2 Indebtedness. The Company will not, and will not permit any
of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, other than:
     (a) Indebtedness in respect of the Obligations;
     (b) until the Closing Date, Indebtedness that is to be repaid in full as
further identified in Item 7.2.2(b) of the Disclosure Schedule;
     (c) Indebtedness existing as of the Closing Date which is identified in
Item 7.2.2(c) of the Disclosure Schedule, and refinancing of such Indebtedness
in a principal amount not in excess of that which is outstanding on the Closing
Date (as such amount has been reduced following the Closing Date);
     (d) unsecured Indebtedness (i) incurred in the ordinary course of business
of the Company and its Subsidiaries and (ii) in respect of performance, surety
or appeal bonds provided in the ordinary course of business, but excluding (in
each case), Indebtedness incurred through the borrowing of money or Contingent
Liabilities in respect thereof;

76



--------------------------------------------------------------------------------



 



     (e) Indebtedness (i) in respect of industrial revenue bonds or other
similar governmental or municipal bonds, (ii) evidencing the deferred purchase
price of newly acquired property or incurred to finance the acquisition of
equipment of the Company and its Subsidiaries (pursuant to purchase money
mortgages or otherwise, whether owed to the seller or a third party) used in the
ordinary course of business of the Company and its Subsidiaries (provided that
such Indebtedness is incurred within 90 days of the acquisition of such
property) and (iii) in respect of Capitalized Lease Liabilities; provided that
the aggregate amount of all Indebtedness outstanding pursuant to this clause
shall not at any time exceed $25,000,000;
     (f) Indebtedness of any Subsidiary owing to the Company or any other
Subsidiary;
     (g) Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Company, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and the aggregate
outstanding amount of all Indebtedness existing pursuant to this clause does not
exceed $10,000,000 at any time;
     (h) in addition to Indebtedness under the Indentures permitted under clause
(c) hereof, Indebtedness of the Company consisting of notes or debentures under
the 2008 Indenture in an aggregate principal amount not to exceed $200,000,000,
as such amount is reduced on or after the date of issuance thereof; provided
that all net proceeds from issuances of notes or debentures under the 2008
Indenture shall either (i) upon receipt thereof, be used to repurchase, redeem,
repay or otherwise extinguish the notes outstanding under the 1998 Indenture as
of the Amendment No. 3 Effective Date or (ii) to the extent such proceeds are
not used in the manner set forth in the foregoing clause (i), be placed in an
account with National City and will be used solely for the payment of
Indebtedness outstanding under the 1998 Indenture until such Indebtedness has
been paid in full; provided further that Indebtedness outstanding under the 1998
Indenture shall be repaid in full on or prior to the 90th day from the initial
date of issuance of notes or debentures under the 2008 Indenture;
     (i) Indebtedness incurred under the Permitted Receivables Programs;
     (j) Indebtedness of Foreign Subsidiaries in connection with local lines of
credit in an aggregate amount not to exceed (i) $25,000,000, if as of the date
of any such incurrence thereof, the Leverage Ratio is greater than 3.50:1.00 and
(ii) $50,000,000, if as of the date of any such incurrence thereof, the Leverage
Ratio is equal to or less than 3.50:1.00.
     (k) Indebtedness of the Company and its Subsidiaries in connection with
credit cards issued to employees in the ordinary course of business;
     (l) Indebtedness in respect of Hedging Obligations entered into in the
ordinary course of business and not for speculative purposes;
     (m) other Indebtedness of the Company and its Subsidiaries in an aggregate
amount at any time outstanding not to exceed $20,000,000; and
     (n) unsecured Indebtedness of the Company in an aggregate amount at any
time outstanding not to exceed $20,000,000, the net proceeds of which are used
solely to fund the Company’s cash collateralization obligations pursuant to
Section 2.10(a)(ii); provided that immediately prior to the incurrence of any
such Indebtedness, the Company and its Subsidiaries shall not have cash on hand
and Cash Equivalent Investments in an aggregate amount equal to the

77



--------------------------------------------------------------------------------



 



amount necessary to satisfy the Company’s cash collateralization obligations
pursuant to Section 2.10(a)(ii) plus $20,000,000;
provided that no Indebtedness otherwise permitted by clauses (c), (e), (g) or
(m) shall be assumed, created or otherwise incurred if a Default has occurred
and is then continuing or would result therefrom.
     Section 7.2.3 Liens . The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:
     (a) Liens securing payment of the Obligations, the Indebtedness incurred
under the Indentures and securing Indebtedness of the type described in clauses
(j), (k) or (l) of Section 7.2.2, which are secured on a pari passu basis in
accordance with the Collateral Sharing Agreement and the other Loan Documents;
     (b) until the Closing Date, Liens securing payment of Indebtedness of the
type described in clause (b) of Section 7.2.2;
     (c) Liens existing as of the Closing Date and disclosed in Item 7.2.3(c) of
the Disclosure Schedule securing Indebtedness described in clause (c) of Section
7.2.2, and refinancings of such Indebtedness; provided that no such Lien shall
encumber any additional property and the amount of Indebtedness secured by such
Lien is not increased from that existing on the Closing Date (as such
Indebtedness may have been permanently reduced subsequent to the Closing Date);
     (d) Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that (i) such Lien is granted within 90 days after such
Indebtedness is incurred, (ii) the Indebtedness secured thereby does not exceed
80% of the lesser of the cost or the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause;
     (e) Liens securing Indebtedness permitted by clause (g) of Section 7.2.2;
provided that such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific tangible
assets of such Person (and not assets of such Person generally);
     (f) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
     (g) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;
     (h) judgment Liens in existence for less than 45 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to

78



--------------------------------------------------------------------------------



 



a customary deductible) by insurance maintained with responsible insurance
companies and which do not otherwise result in an Event of Default under Section
8.1.6;
     (i) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;
     (j) Liens for Taxes not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
     (k) Liens on inventory that has been chemically combined with precious
metals inventory or inventories so long as the aggregate Indebtedness secured
thereby does not exceed $15,000,000, and Liens on consigned metals or leased
metals that are held as Inventory by an Obligor but for which title has not yet
transferred to such Obligor;
     (l) Liens on the assets of the Company or any of its Subsidiaries securing
Indebtedness permitted by clause (i) of Section 7.2.2; and
     (m) Liens securing up to $25,000,000 of Indebtedness of the type permitted
by clause (j) of Section 7.2.2; and
     (n) Liens (not otherwise permitted hereunder) securing obligations not
exceeding $5,000,000 in the aggregate at any time outstanding; provided that
such Liens are limited to assets other than accounts receivable.
     Section 7.2.4 Financial Condition and Operations. The Company will not
permit any of the events set forth below to occur.
     (a) The Company will not permit the Leverage Ratio as of the last day of
any Fiscal Quarter occurring during any period set forth below to be greater
than the ratio set forth opposite such period:

      Period   Leverage Ratio
July 1, 2009 through and including September 30, 2009
  7.00:1.00
October 1, 2009 through and including September 30, 2010
  5.75:1.00
October 1, 2010 through and including December 31, 2010
  5.25:1.00
January 1, 2011 through and including March 31, 2011
  4.75:1.00
April 1, 2011 through and including June 30, 2011
  4.25:1.00
July 1, 2011 through and including September 30, 2011
  4.00:1.00
October 1, 2011 and thereafter
  3.50:1.00

79



--------------------------------------------------------------------------------



 



     (b) The Company will not permit the Fixed Charge Coverage Ratio as of the
last day of any Fiscal Quarter occurring during any period set forth below to be
less than the ratio set forth opposite such period:

      Period   Fixed Charge Coverage Ratio
April 1, 2009 through and including September 30, 2010
  1.00:1.00
October 1, 2010 and thereafter
  1.10:1.00

     Section 7.2.5 Investments. The Company will not, and will not permit any of
its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:
     (a) Investments existing on the Closing Date and identified in
Item 7.2.5(a) of the Disclosure Schedule;
     (b) Cash Equivalent Investments;
     (c) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (d) Investments consisting of any deferred portion of the sales price
received by the Company or any Subsidiary in connection with any Disposition
permitted under Section 7.2.8;
     (e) Investments (i) by the Company in any Subsidiaries or by any Subsidiary
in other Subsidiaries or (ii) by any Subsidiary in the Company; provided that
the Company and its U.S. Subsidiaries may not make any Investment in any Foreign
Subsidiary if, at the time of such proposed Investment and after giving effect
to the proposed Investment and the use of proceeds thereof, the Company and its
Subsidiaries shall have in excess of $50,000,000 of cash and Cash Equivalent
Investments outside of the United States (excluding any restricted cash that
serves as collateral in favor of lessors under the Company’s and its
Subsidiaries’ metal leases and other cash collateral) unless any amounts in
excess of $50,000,000 are applied to prepay Revolving Loans in accordance with
and subject to clause (i) of Section 3.1.1(g);
     (f) Investments constituting (i) accounts receivable arising, (ii) trade
debt granted, or (iii) deposits made in connection with the purchase price of
goods or services, in each case in the ordinary course of business;
     (g) Investments by way of the acquisition of Capital Securities
constituting Permitted Acquisitions permitted by clause (b) of Section 7.2.7;
and
     (h) other Investments in an amount not to exceed $20,000,000 over the term
of this Agreement, which amount shall include any Investments made since the
Closing Date pursuant to clause (h) of Section 7.2.5 of the Existing Credit
Agreement, provided that at the time of the making of any such Investment and
after giving effect thereto and to any incurrence of Indebtedness in connection
therewith, the Leverage Ratio on a pro forma basis is less than 3.50:1.00;
provided that

80



--------------------------------------------------------------------------------



 



     (i) any Investment which when made complies with the requirements of the
definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and
     (j) no Investment otherwise permitted by clauses (g) or (h) shall be
permitted to be made if any Default has occurred and is continuing or would
result therefrom.
     Section 7.2.6 Restricted Payments, etc. The Company will not, and will not
permit any of its Subsidiaries to, declare or make a Restricted Payment, or make
any deposit for any Restricted Payment, other than (a) Restricted Payments made
by Subsidiaries to the Company, wholly owned Subsidiaries or joint venture
partners and (b) Restricted Payments consisting of dividends on the Company’s
Capital Securities so long as no Default has occurred and is continuing or would
be caused thereby, in a maximum aggregate amount of up to (i) $513,000 for
one-time catch-up payments made on or after the Second Restatement Effective
Date relating to the Company’s Series A ESOP Convertible Preferred Stock and
(ii) $170,000 per Fiscal Quarter after the Second Restatement Effective Date.
     Section 7.2.7 Consolidation, Merger; Permitted Acquisitions, etc. Except in
connection with a Disposition permitted by Section 7.2.8, the Company will not,
and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division or line of business thereof), except:
     (a) any Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Company or any other Subsidiary (provided that a
Guarantor may only liquidate or dissolve into, or merge with and into, the
Company or another Guarantor), and the assets or Capital Securities of any
Subsidiary may be purchased or otherwise acquired by the Company or any other
Subsidiary (provided that the assets or Capital Securities of any Guarantor may
only be purchased or otherwise acquired by any Borrower or another Guarantor);
provided further that in no event shall any Subsidiary consolidate with or merge
with and into any other Subsidiary unless after giving effect thereto, the
Collateral Agent shall have a perfected pledge of, and security interest in and
to, at least the same percentage of the issued and outstanding interests of
Capital Securities (on a fully diluted basis) and other assets of the surviving
Person as the Collateral Agent had immediately prior to such merger or
consolidation in form and substance satisfactory to the Agent and their
respective counsel, pursuant to such documentation and opinions as shall be
necessary in the opinion of the Agents to create, perfect or maintain the
collateral position of the Secured Parties therein; and
     (b) so long as no Default has occurred and is continuing or would occur
after giving effect thereto, the Company or any of its Subsidiaries may, (i) at
any time following the SEC Filing Date, purchase all or substantially all of the
assets of any Person (or any division or line of business thereof), or acquire
such Person by merger or otherwise, in each case, if such purchase or
acquisition constitutes a Permitted Acquisition and the amount expended in
connection with such transaction does not exceed $50,000,000 in any Fiscal Year
(except that any amounts unused in any Fiscal Year may be carried over to
subsequent Fiscal Years) and $200,000,000 over the term of this Agreement, which
$200,000,000 shall include any amounts expended in connection with Permitted
Acquisitions since the Closing Date pursuant to clause (b) of Section 7.2.7 of
the Existing Credit Agreement, provided that at the time of the making of any
such purchase or acquisition and after giving effect thereto and to any
incurrence of Indebtedness in connection therewith, the Leverage Ratio on a pro
forma basis is less than 3.50:1.00 and (ii) consummate the Specified
Acquisitions.

81



--------------------------------------------------------------------------------



 



     Section 7.2.8 Permitted Dispositions. The Company will not, and will not
permit any of its Subsidiaries to, Dispose of any of the Company’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:
     (a) inventory or obsolete, damaged, worn out or surplus property Disposed
of in the ordinary course of its business;
     (b) permitted by Section 7.2.7;
     (c) (i) (A) for fair market value (and the Company shall promptly deliver
to the Administrative Agents a resolution adopted by the Company’s board of
directors confirming its determination in good faith that such Disposition is
for fair market value if the Net Disposition Proceeds resulting therefrom are in
excess of $300,000,000) and the consideration received consists of no less than
80% in cash, (B) the Net Disposition Proceeds from such Disposition are applied
pursuant to Sections 3.1.1 and 3.1.2 and (C) at the time of the consummation of
such Disposition and after giving effect thereto and to any incurrence of
Indebtedness in connection therewith, the Leverage Ratio on a pro forma basis
(x) is not greater than the Leverage Ratio as calculated at such time without
giving effect to such Disposition and (y) shall not be greater than the maximum
Leverage Ratio permitted pursuant to Section 7.2.4(a) for the applicable period;
provided that the requirements of clause (C) of this Section 7.2.8(c)(i) shall
only apply if (I) the Net Disposition Proceeds resulting from such Disposition
are more than $5,000,000 and (II) the EBITDA attributable to the Disposed assets
or businesses constitutes more than 1% of EBITDA for the four Fiscal Quarter
period most recently ended for which financial statements of the Company have
been delivered to the Administrative Agents, and (ii) at any time during which
the Leverage Ratio (at the time of and immediately after giving effect to such
Disposition) is less than or equal to 3.50:1.00, (A) for fair market value and
the consideration received consists of no less than 80% in cash, (B) the Net
Disposition Proceeds received from such Disposition, together with the Net
Disposition Proceeds of all other assets Disposed of pursuant to this clause in
any Fiscal Year, does not exceed (individually or in the aggregate) $30,000,000
in such Fiscal Year and (C) the applicable portion of the Net Disposition
Proceeds from such Disposition are applied pursuant to Sections 3.1.1 and 3.1.2
     (d) a Disposition of assets by (i) the Company to an Obligor that
guarantees all of the Obligations, (ii) an Obligor that guarantees all of the
Obligations to the Company or another Obligor that guarantees all of the
Obligations, (iii) a Designated Borrower to an Obligor that guarantees all of
the Obligations of such Designated Borrower or by such Obligor to such
Designated Borrower;
     (e) made by the Company or any of its Subsidiaries to any Person who is not
a Subsidiary of the Company or is an SPV pursuant to the Permitted Receivables
Programs;
     (f) a Specified Disposition;
     (g) arises out of a closing, cessation of use or sale of the Niagara Falls
Property; or
     (h) a Disposition of certain ancillary property rights, as discussed with
the Administrative Agents; provided that the applicable portion of the Net
Disposition Proceeds from such Disposition are applied pursuant to
Sections 3.1.1 and 3.1.2.

82



--------------------------------------------------------------------------------



 



     Section 7.2.9 Modification of Certain Agreements. The Company will not, and
will not permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in:
     (a) any of the Material Debt Documents, other than any amendment,
supplement, waiver or modification which (i) extends the date or reduces the
amount of any required repayment, prepayment or redemption of the principal of
such Material Debt, (ii) reduces the rate or extends the date for payment of
principal, interest, premium (if any) or fees payable on such Material Debt or
(iii) makes the covenants, events of default or remedies in such Material Debt
Documents less restrictive on the Company or its Subsidiaries, as the case may
be; or
     (b) the Organic Documents of the Company or any of its Subsidiaries, if the
result would have an adverse effect on the rights or remedies of any Secured
Party.
     Section 7.2.10 Transactions with Affiliates. The Company will not, and will
not permit any of its Subsidiaries to, enter into or cause or permit to exist
any arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its other
Affiliates, unless such arrangement, transaction or contract (i) is on fair and
reasonable terms no less favorable to the Company or such Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate and (ii) is of the kind which would be entered into by a prudent
Person in the position of the Company or such Subsidiary with a Person that is
not one of its Affiliates.
     Section 7.2.11 Restrictive Agreements, etc. The Company will not, and will
not permit any of its Subsidiaries to, enter into any agreement prohibiting:
     (a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;
     (b) the ability of any Obligor to amend or otherwise modify any Loan
Document; or
     (c) the ability of any Subsidiary to make any payments, directly or
indirectly, to the Company, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments.
The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the case of clause (a), any agreement governing any
Indebtedness permitted by clause (e) of Section 7.2.2 as to the assets financed
with the proceeds of such Indebtedness, or (iii) in the case of clauses (a) and
(c), any agreement of a Foreign Subsidiary governing the Indebtedness permitted
by clause (f)(i) of Section 7.2.2.
     Section 7.2.12 Sale and Leaseback. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly enter into any
agreement or arrangement providing for the sale or transfer by it of any
property (now owned or hereafter acquired) to a Person and the subsequent lease
or rental of such property or other similar property from such Person except for
agreements providing for the sale or transfer of property with a value not
exceeding $15,000,000 in the aggregate over the term of this agreement, as long
as the lease or rental thereof is entered into within 90 days of such sale or
transfer.
     Section 7.2.13 Foreign Distributions and Investments. In the event that the
Company and its Subsidiaries shall maintain more than $50,000,000 of cash and
Cash Equivalent Investments outside of the United States (excluding any
restricted cash that serves as collateral in favor of lessors of the

83



--------------------------------------------------------------------------------



 



Company’s and its Subsidiaries’ metal leases and other cash collateral), the
Company will not, and will not permit any of its Subsidiaries to, invest or
otherwise distribute any amounts outside of the United States from within the
United States (whether from the proceeds of Revolving Loans or otherwise) if
after giving effect to such distribution and the use of proceeds thereof, the
Company and its Subsidiaries would have more than $50,000,000 of cash and Cash
Equivalent Investments outside the United States.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.
     Section 8.1.1 Non-Payment of Obligations. The Borrowers shall default in
the payment or prepayment when due of:
     (a) any principal of any Loan, or any Reimbursement Obligation or any
deposit of cash for collateral purposes pursuant to Section 2.7.4; or
     (b) any interest on any Loan or any fee described in Article III or any
other monetary Obligation, and such default shall continue unremedied for a
period of three Business Days after such amount was due.
     Section 8.1.2 Breach of Warranty. Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect when made
or deemed to have been made in any material respect.
     Section 8.1.3 Non-Performance of Certain Covenants and Obligations. The
Borrowers shall default in the due performance or observance of any of its
obligations under Section 7.1.1, Section 7.1.7, Section 7.1.9 or Section 7.2.
     Section 8.1.4 Non-Performance of Other Covenants and Obligations. Any
Obligor shall default in the due performance and observance of any other
agreement contained in any Loan Document executed by it, and such default shall
continue unremedied for a period of 30 days after the earlier to occur of
(i) notice thereof given to the Company by any Agent or any Lender or (ii) the
date on which any Obligor has knowledge of such default.
     Section 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Company or any of its Subsidiaries or any other Obligor
having a principal or stated amount, individually or in the aggregate, in excess
of $7,500,000 (or the Dollar Equivalent thereof), or a default shall occur in
the performance or observance of any obligation or condition with respect to
such Indebtedness if the effect of such default is to accelerate the maturity of
any such Indebtedness or such default shall continue unremedied for any
applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause or declare such
Indebtedness to become due and payable or to require such Indebtedness to be
prepaid, redeemed, purchased or defeased, or require an offer to purchase or
defease such Indebtedness to be made, prior to its expressed maturity.
     Section 8.1.6 Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $7,500,000 (or the Dollar
Equivalent thereof) (exclusive of any amounts fully

84



--------------------------------------------------------------------------------



 



covered by insurance (less any applicable deductible) and as to which the
insurer has acknowledged its responsibility to cover such judgment or order)
shall be rendered against the Company or any of its Subsidiaries or any other
Obligor and such judgment shall not have been vacated or discharged or stayed or
bonded pending appeal within 30 days after the entry thereof or enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order.
     Section 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:
     (a) the institution of any steps by the Company, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Company or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $5,000,000; or
     (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under section 302(f) of ERISA.
     Section 8.1.8 Change in Control. Any Change in Control shall occur.
     Section 8.1.9 Bankruptcy, Insolvency, etc. The Company, any of its
Subsidiaries or any other Obligor shall:
     (a) become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;
     (b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;
     (c) in the absence of such application, consent or acquiescence in or
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that the Company, each Subsidiary and each other
Obligor hereby expressly authorizes each Secured Party to appear in any court
conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;
     (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is
not-commenced by the Company, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by the Company, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 60 days undismissed; provided that the
Company, each Subsidiary and each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any such case or proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; or
     (e) take any action authorizing, or in furtherance of, any of the
foregoing.

85



--------------------------------------------------------------------------------



 



     Section 8.1.10 Impairment of Security, etc. Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; any Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien.
     SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to the Company shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations) shall automatically be
and become immediately due and payable, without notice or demand to any Person
and each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.
     SECTION 8.3 Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in clauses (a) through (d) of
Section 8.1.9 with respect to the Borrowers) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agents, upon the
direction of the Required Lenders, shall by notice to the Company declare all or
any portion of the outstanding principal amount of the Loans and other
Obligations (including Reimbursement Obligations) to be due and payable and/or
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of such Loans and other Obligations which shall be so
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate and the Borrowers shall automatically and
immediately be obligated to Cash Collateralize all Letter of Credit
Outstandings.
ARTICLE IX
THE AGENTS
     SECTION 9.1 Actions. Each Revolving Loan Lender hereby appoints PNC Bank as
its Revolving Loan Administrative Agent under and for purposes of each Loan
Document, each Term Loan Lender hereby appoints CS as its Term Loan
Administrative Agent under and for purposes of each Loan Document, and each
Lender hereby appoints National City as its Collateral Agent under and for
purposes of each Loan Document. Each Lender authorizes such Agent to act on
behalf of such Lender under each Loan Document and, in the absence of other
written instructions from the Required Lenders received from time to time by
such Agent (with respect to which each Agent agrees that it will comply, except
as otherwise provided in this Section or as otherwise advised by counsel in
order to avoid contravention of applicable law), to exercise such powers
hereunder and thereunder as are specifically delegated to or required of such
Agent by the terms hereof and thereof, together with such powers as may be
incidental thereto (including the release of Liens on assets Disposed of in
accordance with the terms of the Loan Documents). Each Lender hereby indemnifies
(which indemnity shall survive any termination of this Agreement) each Agent,
pro rata according to such Lender’s proportionate Total Exposure Amount, from
and against any and all liabilities, obligations, losses, damages, claims, costs
or expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against, such Agent in any way relating to or
arising out of any Loan Document, (including attorneys’ fees), and as to which
such Administrative Agent is not reimbursed by the Borrowers; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, claims, costs or expenses which are determined by
a court of competent jurisdiction in a final proceeding to have resulted from
such Agent’s gross negligence or willful misconduct. No Agent shall be required
to take any action under any Loan Document, or to prosecute or defend any suit
in respect of any Loan Document, unless it is indemnified hereunder to its
satisfaction. If any indemnity in favor of any Agent shall be or become, in

86



--------------------------------------------------------------------------------



 



such Agent’s determination, inadequate, Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
     SECTION 9.2 Funding Reliance, etc.
     (a) Unless the applicable Administrative Agent shall have been notified in
writing by any Lender by 3:00 p.m. on the Business Day prior to a Borrowing that
such Lender will not make available the amount which would constitute its
Percentage of such Borrowing on the date specified therefor, such Administrative
Agent may assume that such Lender has made such amount available to such
Administrative Agent and, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. If and to the extent that such Lender
shall not have made such amount available to such Administrative Agent, such
Lender and the Borrowers severally agree to repay such Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such Administrative Agent made such amount available
to the Borrowers to the date such amount is repaid to such Administrative Agent,
at the interest rate applicable at the time to Loans comprising such Borrowing
(in the case of the Borrowers) and (in the case of a Lender), at the Federal
Funds Rate (for the first two Business Days after which such amount has not been
repaid), and thereafter at the interest rate applicable to Loans comprising such
Borrowing.
     (b) Unless the applicable Administrative Agent shall have been notified in
writing prior to the time at which any payment hereunder is due to such
Administrative Agents for the account of the Secured Parties hereunder that the
Borrowers will not make such payment, such Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Secured Parties its
share of the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Secured Parties severally agrees to repay to the
applicable Administrative Agent forthwith on demand the amount so distributed to
such Secured Party, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to such Administrative Agent, at the Federal Funds
Rate (for the first two Business Days after which such amount has not been
repaid), and thereafter at the interest rate applicable to the Loans which were
repaid.
     SECTION 9.3 Exculpation. No Agent nor any of its directors, officers,
employees or agents shall be liable to any Secured Party for any action taken or
omitted to be taken by it under any Loan Document, or in connection therewith,
except for its own willful misconduct or gross negligence, nor responsible for
any recitals or warranties herein or therein, nor for the effectiveness,
enforceability, validity or due execution of any Loan Document, nor for the
creation, perfection or priority of any Liens purported to be created by any of
the Loan Documents, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by any Obligor of its Obligations. Any such inquiry
which may be made by an Agent shall not obligate it to make any further inquiry
or to take any action. Each Agent shall be entitled to rely upon advice of
counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing which such Agent believes to be genuine and to have been
presented by a proper Person.
     SECTION 9.4 Successor. Any of the Agents may resign as such at any time
upon at least 30 days’ prior notice to the other Agents, the Borrowers and all
Lenders. If an Agent at any time shall resign, the Required Lenders may appoint
another Lender as a successor Agent which shall thereupon become the applicable
Agent hereunder. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving notice of resignation, then such retiring Agent may,
on behalf of the Lenders, appoint a successor

87



--------------------------------------------------------------------------------



 



Agent, which shall be one of the Lenders or a commercial banking institution
organized under the laws of the United States (or any State thereof) or a United
States branch or agency of a commercial banking institution, and having a
combined capital and surplus of at least $250,000,000; provided that if such
retiring Agent is unable to find a commercial banking institution which is
willing to accept such appointment and which meets the qualifications set forth
in above, the retiring Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall assume and perform all of the duties of the
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor as provided for above. Upon the acceptance of any appointment as an
Agent hereunder by a successor Agent, such successor Agent shall be entitled to
receive from the retiring Agent such documents of transfer and assignment as
such successor Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. After any retiring Agent’s resignation
hereunder as the an Agent, the provisions of this Article shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under the Loan Documents, and Section 10.3 and Section 10.4 shall continue
to inure to its benefit.
     SECTION 9.5 Loans by the Agents. The Agents shall have the same rights and
powers with respect to (a) the Credit Extensions made by it or any of its
Affiliates, and (b) the Notes held by it or any of its Affiliates as any other
Lender and may exercise the same as if it were not an Agent. CS, National City,
PNC Bank and their Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrowers or any Subsidiary or
Affiliate of the Borrowers as if such Agent were not an Agent hereunder.
     SECTION 9.6 Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrowers, the Loan Documents (the
terms and provisions of which being satisfactory to such Lender) and such other
documents, information and investigations as such Lender has deemed appropriate,
made its own credit decision to extend its Commitments. Each Lender also
acknowledges that it will, independently of each Agent and each other Lender,
and based on such other documents, information and investigations as it shall
deem appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Loan Documents. Each Lender acknowledges that the
Obligations are secured by Liens that are pari passu with the Liens securing the
Indebtedness and other obligations under the Indentures.
     SECTION 9.7 Copies, etc. Each Administrative Agent shall give prompt notice
to each Lender of each notice or request required or permitted to be given to
such Administrative Agent by the Borrowers pursuant to the terms of the Loan
Documents (unless concurrently delivered to the Lenders by the Borrower). Each
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by such
Administrative Agent from the Borrowers for distribution to the Lenders by such
Administrative Agent in accordance with the terms of the Loan Documents.
     SECTION 9.8 Reliance by the Agents. The Agents shall be entitled to rely
upon any certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Agent. As to any matters not expressly provided for by
the Loan Documents, the Agents shall in all cases be fully protected in acting,
or in refraining from acting, thereunder in accordance with instructions given
by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Secured Parties. For
purposes of applying amounts in accordance with this

88



--------------------------------------------------------------------------------



 



Section, the Agents shall be entitled to rely upon any Secured Party that has
entered into a Rate Protection Agreement with any Obligor for a determination
(which such Secured Party agrees to provide or cause to be provided upon request
of the Administrative Agent) of the outstanding Obligations owed to such Secured
Party under any Rate Protection Agreement. Unless it has actual knowledge
evidenced by way of written notice from any such Secured Party or the Company to
the contrary, the Administrative Agents, in acting in such capacity under the
Loan Documents, shall be entitled to assume that no Rate Protection Agreements
or Obligations in respect thereof are in existence or outstanding between any
Secured Party and any Obligor.
     SECTION 9.9 Defaults. No Agent shall be deemed to have knowledge or notice
of the occurrence of a Default unless an Administrative Agent has received a
written notice from a Lender or the Company specifying such Default and stating
that such notice is a “Notice of Default”. In the event that an Administrative
Agent receives such a notice of the occurrence of a Default, such Administrative
Agent shall give prompt notice thereof to the Lenders. The Agents shall (subject
to Section 10.1 and the Collateral Sharing Agreement) take such action with
respect to such Default as shall be directed by the Required Lenders; provided
that subject to the Collateral Sharing Agreement, unless and until the Agents
shall have received such directions, the Agents may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interest of the Secured Parties
except to the extent that this Agreement expressly requires that such action be
taken, or not be taken, only with the consent or upon the authorization of the
Required Lenders or all Lenders.
     SECTION 9.10 Posting of Approved Electronic Communications.
     (a) The Borrowers hereby agree, unless directed otherwise by an
Administrative Agent or unless the electronic mail address referred to below has
not been provided by such Administrative Agent to the Borrowers, that it will,
or will cause its Subsidiaries to, provide to such Administrative Agent all
information, documents and other materials that it is obligated to furnish to
such Administrative Agent pursuant to the Loan Documents or to the Lenders under
Section 7.1.1, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any such communication that (i) is or relates to a Borrowing Request, a
Continuation/Conversion Notice or an Issuance Request, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default under this
Agreement or any other Loan Document or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agents to an electronic
mail address as directed by such Administrative Agent. In addition, the Company
agrees, and agrees to cause its Subsidiaries, to continue to provide the
Communications to the Administrative Agents or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by such Administrative Agent.
     (b) The Borrowers further agree that the Administrative Agents may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).
     (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND

89



--------------------------------------------------------------------------------



 



EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
INDEMNIFIED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE INDEMNIFIED PARTIES HAVE ANY LIABILITY TO ANY OBLIGOR, ANY
LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON
STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE AGENTS’
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     (d) Each Administrative Agent agrees that the receipt of the Communications
by such Administrative Agent at its e-mail address delivered to the Borrowers
shall constitute effective delivery of the Communications to such Administrative
Agent for purposes of the Loan Documents. Each Lender agrees that receipt of
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the applicable Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
     (e) Nothing herein shall prejudice the right of the Administrative Agents
or any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
     SECTION 9.11 Joint Lead Arrangers, Documentation Agent and Syndication
Agent. Notwithstanding anything else to the contrary contained in this Agreement
or any other Loan Document, the Joint Lead Arrangers, Joint Bookrunners, the
Documentation Agent and the Syndication Agent, in their respective capacities as
such, each in such capacity, shall have no duties or responsibilities under this
Agreement or any other Loan Document nor any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against such Person in such capacity. Each Joint Lead Arranger shall at all
times have the right to receive current copies of the Registers and any other
information relating to the Lenders and the Loans that they may request from the
Administrative Agents.
ARTICLE X
MISCELLANEOUS PROVISIONS
     SECTION 10.1 Waivers, Amendments, etc. The provisions of each Loan Document
(other than Rate Protection Agreements, Letters of Credit or the Fee Letter,
which shall be modified only in accordance with their respective terms) may from
time to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Company and the Required Lenders;
provided that no such amendment, modification or waiver shall:

90



--------------------------------------------------------------------------------



 



     (a) modify clause (b) of Section 4.7 or Section 4.8 (as it relates to
sharing of payments) or this Section, in each case, without the consent of all
Lenders;
     (b) increase the aggregate amount of any Credit Extensions required to be
made by a Lender pursuant to its Commitments, extend the final Revolving Loan
Commitment Termination Date of Credit Extensions made (or participated in) by a
Lender or extend the final Stated Maturity Date for any Lender’s Loan, in each
case without the consent of such Lender (it being agreed, however, that any vote
to rescind any acceleration made pursuant to Section 8.2 and Section 8.3 of
amounts owing with respect to the Loans and other Obligations shall only require
the vote of the Required Lenders);
     (c) reduce (by way of forgiveness), the principal amount of or reduce the
rate of interest on any Lender’s Loan, reduce any fees described in Article III
payable to any Lender or extend the date on which interest or fees are payable
in respect of such Lender’s Loans, in each case without the consent of such
Lender (provided that the vote of Required Lenders shall be sufficient to waive
the payment, or reduce the increased portion, of interest accruing under
Section 3.2.2);
     (d) reduce the percentage set forth in the definition of “Required Lenders”
or modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;
     (e) increase the Stated Amount of any Letter of Credit unless consented to
by the Issuer of such Letter of Credit;
     (f) except as otherwise expressly provided in a Loan Document, release
(i) the Borrowers from their Obligations under the Loan Documents or any
Guarantor from its obligations under a Guaranty or (ii) all or substantially all
of the collateral under the Loan Documents, in each case without the consent of
all Lenders;
     (g) amend, modify or waive after the Closing Date any condition precedent
set forth in Section 5.2 (or any Default to the extent such amendment, waiver or
other modification would enable the Borrowers to satisfy clause (b) of Section
5.2.1) unless consented to by the Required Revolving Lenders; or
     (h) affect adversely the interests, rights or obligations of any Agent (in
its capacity as such Agent), any Issuer (in its capacity as Issuer), or the
Swing Line Lender (in its capacity as Swing Line Lender) unless consented to by
such Person, as the case may be.
No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
     SECTION 10.2 Notices; Time. Except as otherwise provided in clause (d) of
Section 9.10 All notices and other communications provided under each Loan
Document shall be in writing or by facsimile and addressed, delivered or
transmitted, if to the Borrowers, the Agents, a Lender or an Issuer,

91



--------------------------------------------------------------------------------



 



to the applicable Person at its address or facsimile number set forth on
Schedule II hereto or set forth in the Lender Assignment Agreement, or at such
other address or facsimile number as may be designated by such party in a notice
to the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when the confirmation of transmission thereof is received by the
transmitter. Electronic mail and Internet and intranet websites may be used only
to distribute routine communications by the Administrative Agents to the
Lenders, such as financial statements and other information as provided in
Section 7.1.1 and for the distribution and execution of Loan Documents for
execution by the parties thereto, and may not be used for any other purpose. The
parties hereto agree that delivery of an executed counterpart of a signature
page to this Agreement and each other Loan Document by facsimile (or electronic
transmission) shall be effective as delivery of an original executed counterpart
of this Agreement or such other Loan Document. Unless otherwise indicated, all
references to the time of a day in a Loan Document shall refer to New York time.
     SECTION 10.3 Payment of Costs and Expenses. The Borrowers agree to pay on
demand all expenses of the Agent (including the reasonable fees and
out-of-pocket expenses of Latham & Watkins LLP, counsel to the Agents and of
local counsel, if any, who may be retained by or on behalf of the Agents) in
connection with:
     (a) the negotiation, preparation, execution and delivery of each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated;
     (b) the actual costs of filing or recording of any Loan Document (including
the Filing Statements) and all amendments, supplements, amendment and
restatements and other modifications to any thereof, searches made following the
Closing Date in jurisdictions where Filing Statements (or other documents
evidencing Liens in favor of the Secured Parties) have been recorded and any and
all other documents or instruments of further assurance required to be filed or
recorded by the terms of any Loan Document; and
     (c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.
The Borrowers further agree to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Loan Document, the Credit Extensions or
the issuance of the Notes. The Borrowers also agree to reimburse the Agents and
each Lender upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses of counsel to the Agents) incurred
by the Agents or such Lender in connection with (x) the negotiation of any
restructuring or “work-out” with the Borrowers, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations.
     SECTION 10.4 Indemnification. In consideration of the execution and
delivery of this Agreement by each Secured Party, the Borrowers hereby
indemnify, exonerate and hold each Secured Party, each Joint Lead Arranger, the
Documentation Agent, the Syndication Agent and each of their respective
officers, directors, employees and agents (collectively, the “Indemnified
Parties”) free and harmless from and against any and all actions, causes of
action, suits, losses, costs, liabilities and damages, and expenses incurred in
connection therewith (irrespective of whether any such Indemnified Party is a
party to the action for which indemnification hereunder is sought), including
reasonable attorneys’ fees and disbursements, whether incurred in connection
with actions between or among the

92



--------------------------------------------------------------------------------



 



parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to:
     (a) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with the Transaction;
     (b) the entering into and performance (including the issuance of Letters of
Credit) of any Loan Document by any of the Indemnified Parties (including any
action brought by or on behalf of the Company as the result of any determination
by the Required Lenders pursuant to Article V not to fund any Credit Extension,
provided that any such action is resolved in favor of such Indemnified Party);
     (c) any investigation, litigation or proceeding related to any acquisition
or proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;
     (d) any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by any Obligor or any Subsidiary
thereof of any Hazardous Material;
     (e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or
     (f) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);
except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party’s gross negligence
or willful misconduct. In no event shall the Indemnified Parties have any
liability to any Obligor, any Lender or any other Person for incidental or
consequential damages of any kind as a result of, or arising out of, or relating
to any of the items described in clause (a) through (f) above. Each Obligor and
its successors and assigns hereby waive, release and agree not to make any claim
or bring any cost recovery action against, any Indemnified Party under CERCLA or
any state equivalent, or any similar law now existing or hereafter enacted. It
is expressly understood and agreed that to the extent that any Indemnified Party
is strictly liable under any Environmental Laws, each Obligor’s obligation to
such Indemnified Party under this indemnity shall likewise be without regard to
fault on the part of any Obligor with respect to the violation or condition
which results in liability of an Indemnified Party. If and to the extent that
the foregoing undertaking may be unenforceable for any reason, each Obligor
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.
     SECTION 10.5 Survival. The obligations of the Borrowers under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under Section
9.1, shall in each case survive any assignment from one Lender to another (in
the case of Sections 10.3 and 10.4) and the occurrence of the Termination Date.
The representations and warranties made by each Obligor in each Loan Document
shall survive the execution and delivery of such Loan Document.

93



--------------------------------------------------------------------------------



 



     SECTION 10.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
     SECTION 10.7 Headings. The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.
     SECTION 10.8 Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be an original and all of which shall constitute together but one and the
same agreement. This Agreement shall become effective on the date first above
written when counterparts hereof executed on behalf of the Borrowers, the
Administrative Agents and each Lender (or notice thereof satisfactory to the
Administrative Agents), shall have been received by the Administrative Agents.
     SECTION 10.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER
THAN THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL
STANDBY PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER
590 (THE “ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE
INTERNAL LAWS OF THE STATE OF NEW YORK. The Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.
     SECTION 10.10 Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that the Borrowers may not assign or transfer
its rights or obligations hereunder without the consent of all Lenders.
     SECTION 10.11 Sale and Transfer of Credit Extensions; Participations in
Credit Extensions; Notes. Each Lender may assign, or sell participations in, its
Loans, Letters of Credit and Commitments to one or more other Persons in
accordance with the terms set forth below.
     (a) Any Lender may, with the consent of (x) the applicable Administrative
Agent (such consent not to be unreasonably withheld or delayed); provided that
such consent shall not be required for assignments to an Affiliate of a Lender
or an Approved Fund, and (y) each Issuer in the case of any assignment of a
Revolving Loan Commitment (such consent not to be unreasonably withheld or
delayed), assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments or Loans at the time owing to it); provided that:
     (i) the aggregate amount of the Commitments (which for this purpose
includes Loans outstanding thereunder), or principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the

94



--------------------------------------------------------------------------------



 



Lender Assignment Agreement with respect to such assignment is delivered to such
Administrative Agent) shall not be less than $1,000,000, unless (A) such
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); (B) such assignment is an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans at the
time owing to it, (C) such assignment is an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, (D) such
assignment is an assignment during the Primary Syndication or (E) such
assignment is to one or more Eligible Assignees managed by an Affiliate of such
Eligible Assignee(s) and the aggregate amount of such assignments is not less
than $1,000,000;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans, and/or the Commitments assigned,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate tranches on a non-pro
rata basis; and
     (iii) the parties to each assignment shall (A) electronically execute and
deliver to the applicable Administrative Agent a Lender Assignment Agreement via
an electronic settlement system acceptable to such Administrative Agent (an
“ESS”) or (B) with the consent of the applicable Administrative Agent, manually
execute and deliver to such Administrative Agent a Lender Assignment Agreement,
together with, in either case, a processing and recordation fee of $3,500 (which
fee may be waived or reduced in the sole discretion of such Administrative
Agent); provided that only one processing and recordation fee of $3,500 shall be
required to be paid in connection with the simultaneous assignment by a Lender
to multiple Approved Funds of such Lender, and if the Eligible Assignee is not
already a Lender, administrative details information with respect to such
Eligible Assignee and applicable tax forms.
     (b) Subject to acceptance and recording thereof by the applicable
Administrative Agent pursuant to clause (c), from and after the effective date
specified in each Lender Assignment Agreement, (i) the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Lender Assignment Agreement, have the rights and obligations of a Lender
under this Agreement, and (ii) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Lender Assignment Agreement, subject to
Section 10.5, be released from its obligations under this Agreement (and, in the
case of a Lender Assignment Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto, but shall continue to be entitled to the benefits of any
provisions of this Agreement which by their terms survive the termination of
this Agreement). If the consent of the Company to an assignment or to an
Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment thresholds specified in this
Section), the Company shall be deemed to have given its consent five Business
Days after the date notice thereof has been delivered by the assigning Lender
(through the Administrative Agents or an ESS) unless such consent is expressly
refused by the Company prior to such fifth day.
     (c) The Administrative Agents shall record each assignment made in
accordance with this Section in the applicable Register pursuant to clause (a)
of Section 2.8. The Registers shall be available for inspection by the Borrowers
and any Lender, at any reasonable time upon reasonable prior notice to the
Administrative Agents.

95



--------------------------------------------------------------------------------



 



     (d) Any Lender may, without the consent of, or notice to, any Person, sell
participations to one or more Persons (other than Ineligible Assignees) (a
“Participant”) in all or a portion of such Lender’s rights or obligations under
the Loan Documents (including all or a portion of its Commitments or the Loans
owing to it); provided that (i) such Lender’s obligations under the Loan
Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells a participation shall provide that such Lender shall retain
the sole right to enforce the rights and remedies of a Lender under the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, take any
action of the type described in clauses (a) through (d) or clause (f) of
Section 10.1 with respect to Obligations participated in by that Participant.
Subject to clause (f), the Borrowers agrees that each Participant shall be
entitled to the benefits of Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3 and 10.4 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.9 as though it
were a Lender, but only if such Participant agrees to be subject to Section 4.8
as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 4.3, 4.4, 4.5, 4.6, 10.3 or 10.4 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent. A Participant that would be a Non-U.S.
Secured Party if it were a Lender shall not be entitled to the benefits of
Section 4.6 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with the requirements set forth in Section 4.6 as though it were a
Lender. Any Lender that sells a participating interest in any Loan, Commitment
or other interest to a Participant under this Section shall indemnify and hold
harmless the Borrowers and the Agents from and against any taxes, penalties,
interest or other costs or losses (including reasonable attorneys’ fees and
expenses) incurred or payable by the Borrowers or the Administrative Agents as a
result of the failure of the Borrowers or the Administrative Agents to comply
with its obligations to deduct or withhold any Taxes from any payments made
pursuant to this Agreement to such Lender or the Administrative Agents, as the
case may be, which Taxes would not have been incurred or payable if such
Participant had been a Non-U.S. Lender that was entitled to deliver to the
Borrowers, the applicable Administrative Agent or such Lender, and did in fact
so deliver, a duly completed and valid Form W-8BEN or W-8ECI (or applicable
successor form) entitling such Participant to receive payments under this
Agreement without deduction or withholding of any United States federal taxes.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
     (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agents and the Company, the option to provide to the Company all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Company pursuant to this Agreement;

96



--------------------------------------------------------------------------------



 



provided that (x) nothing herein shall constitute a commitment by any SPC to
make any Loans and (y) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this clause, any
SPC may (i) with notice to, but without the prior written consent of, the
Company or the Administrative Agents and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Company, and the
Administrative Agents) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This Section may not
be amended without the written consent of the SPC. The Company acknowledges and
agrees, subject to the next sentence, that, to the fullest extent permitted
under applicable law, each SPC, for purposes of Sections 4.3, 4.4, 4.5, 4.6,
4.8, 4.9, 10.3 and 10.4 shall be considered a Lender. The Borrowers shall not be
required to pay any amount under Sections 4.3, 4.4, 4.5, 4.6, and 10.4 that is
greater than the amount which it would have been required to pay had no grant
been made by a Granting Lender to an SPC.
     SECTION 10.12 Other Transactions. Nothing contained herein shall preclude
the Administrative Agents, any Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with any
Borrower or any of its Affiliates in which such Borrower or such Affiliate is
not restricted hereby from engaging with any other Person.
     SECTION 10.13 Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENTS, THE LENDERS, ANY ISSUER OR
THE BORROWERS IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED
IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
AGENTS’ OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PERSON PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONAL, THE NONEXCLUSIVE JURISDICTION OF SUCH
COURTS. THE BORROWERS IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2. THE
BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY

97



--------------------------------------------------------------------------------



 



SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWERS HAVE OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWERS HEREBY IRREVOCABLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.
     SECTION 10.14 Waiver of Jury Trial. EACH ADMINISTRATIVE AGENT, EACH LENDER,
EACH ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF SUCH ADMINISTRATIVE
AGENT, SUCH LENDER, SUCH ISSUER OR EACH BORROWER IN CONNECTION THEREWITH. THE
BORROWERS ACKNOWLEDGE AND AGREE THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENTS, EACH LENDER AND EACH ISSUER ENTERING
INTO THE LOAN DOCUMENTS.
     SECTION 10.15 Patriot Act. Each Lender that is subject to Section 326 of
the Patriot Act and/or the Administrative Agents and/or the Joint Lead Arrangers
(each of the foregoing acting for themselves and not acting on behalf of any of
the Lenders) hereby notify the Borrowers that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender, the Administrative
Agents or the Joint Lead Arrangers, as the case may be, to identify the
Borrowers in accordance with the Patriot Act.
     SECTION 10.16 Judgment Currency. The Obligations of each Obligor in respect
of any sum due to any Secured Party under or in respect of any Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum was originally denominated (the
“Original Currency”), be discharged only to the extent that on the Business Day
following receipt by such Secured Party or any sum adjudged to be so due in the
Judgment Currency, such Secured Party, in accordance with normal banking
procedures, purchases the Original Currency with the Judgment Currency. If the
amount of Original Currency so purchased is less than the sum originally due to
such Secured Party, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Secured Party,
as the case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to such Secured Party, as the case may
be, such Secured Party, as the case may be, agrees to remit such excess to the
Borrowers.
     SECTION 10.17 Confidentiality.
     (a) Subject to the provisions of clause (b) of this Section, each Lender
agrees that it will follow its customary procedures in an effort not to disclose
without the prior consent of the Company (other than to its employees, auditors,
advisors or counsel or to another Lender if the Lender or such Lender’s holding
or parent company in its sole discretion determines that any such party should
have access to such information, provided such Persons shall be subject to the
provisions of this Section to the same extent as such Lender) any confidential
information which

98



--------------------------------------------------------------------------------



 



is now or in the future furnished pursuant to this Agreement or any other Loan
Document; provided that any Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this clause by the respective Lender or any other Person to whom such Lender has
provided such information as permitted by this Section, (ii) as may be required
or appropriate in any report, statement or testimony submitted to any municipal,
state, provincial or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agents, (vi) to any pledgee
referred to in clause (f) of Section 10.11 or any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender; provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section, (vii) to any direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section) and (viii) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender. For purposes of
this Section 10.17, all information furnished to the Lenders by the Company or
any of its Affiliates shall be deemed public information unless prior to or
concurrently with the delivery of such information, the Lenders have been
notified otherwise by the Company or such Affiliate.
     (b) The Borrowers hereby acknowledge and agree that each Lender may share
with any of its Affiliates, and such Affiliates may share with such Lender, any
information related to the Company or any of its Subsidiaries, provided such
Persons shall be subject to the provisions of this Section to the same extent as
such Lender.
Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure. The foregoing language is not intended to waive
any confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence. This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of any negotiations, or (c) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.
     SECTION 10.18 Counsel Representation. EACH BORROWER ACKNOWLEDGES AND AGREES
THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION OF THIS
AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW ENABLING SUCH BORROWER TO
ASSERT THAT ANY AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF
THE TERMS OF THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF THE
ADMINISTRATIVE AGENTS OR THE OTHER SECURED PARTIES ARE HEREBY WAIVED BY SUCH
BORROWER.

99



--------------------------------------------------------------------------------



 



     SECTION 10.19 Effect of Amendment and Restatement of the Existing Credit
Agreement. On the Second Restatement Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety. The parties hereto
acknowledge and agree that (a) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Second Restatement Effective Date and which remain outstanding,
(b) the “Obligations” are in all respects continuing (as amended and restated
hereby and which are hereinafter subject to the terms herein) and (c) the Liens
as granted under the applicable Loan Documents securing payment of such
“Obligations” are in all respects continuing and in full force and effect (as
assigned to the Collateral Agent for the benefit of the Secured Parties pursuant
to this Agreement and the other Loan Documents).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

100



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            FERRO CORPORATION
      By:   /s/ John T. Bingle         Name:   John T. Bingle        Title:  
Treasurer     

1000 Lakeside Avenue
Cleveland, Ohio 44114
Facsimile No.: (216) 875-7275
Attention: General Counsel

1



--------------------------------------------------------------------------------



 



CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as the Term Loan Administrative Agent and a Lender
and on behalf of each Term Loan Lender

                  By:   /s/ William O’Daly         Name:   William O’Daly       
Title:   Director              By:   /s/ Ilya Ivashkov         Name:   Ilya
Ivashkov        Title:   Associate     

Eleven Madison Avenue
New York, New York 10010-3629
Facsimile No.: (212) 325 8321
Attention: William O’Daly

 



--------------------------------------------------------------------------------



 



PNC BANK, NATIONAL ASSOCIATION,
as the Revolving Loan Administrative Agent and on
behalf of each Revolving Loan Lender

                  By:    /s/ Peter M. Hilton       Name:   Peter M. Hilton      
Title:   Executive Vice President    

PNC First Side Center
500 First Avenue
PNC Agency Services
Pittsburgh, Pennsylvania 15219
Facsimile No.: (412) 762 8672
Attention: Lisa Pierce

1



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK,
as the Collateral Agent, the Issuer and a Lender
      By:   /s/Robert S. Coleman         Name:   Robert S. Coleman       
Title:   Senior Vice President     

629 Euclid Avenue
Cleveland, Ohio 44114
Facsimile No.: (216) 222-0103
Attention: Traci Sajewski

 



--------------------------------------------------------------------------------



 



SCHEDULE I
DISCLOSURE SCHEDULE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



Disclosure Schedule to Second Amended and Restated Credit Agreement

*   All previous disclosure schedules to the credit agreement and the amended
and restated credit agreement are hereby incorporated into this document, except
for the disclosure schedules that are amended and restated as set forth below.

ITEM 6.8 Existing Subsidiaries

      Name of Subsidiary    
 
   
Ferro China Holdings Inc.
  USA
Zibo Ferro Performance Materials Company, Limited (70%)
  Peoples Republic of China
Ferro Electronic Materials Inc.
  USA
Ferro Finance Corporation
  USA
Ferro Color & Glass Corporation
  USA
Ferro Colores SA de CV
  Mexico
Ferro International Services Inc.
  USA
Ferro Pfanstiehl Laboratories, Inc.
  USA
Ferro Pfanstiehl (Europe) Ltd.
  United Kingdom
Ferro Argentina SA
  Argentina
Minera Loma Blanca SA
  Argentina
Procesadora de Boratos Argentinos SA
  Argentina
Ferro Corporation (Australia) Pty Ltd.
  Australia
Ferro Enamel do Brasil Industria e Comercio Ltda.
  Brazil
Ferro Industrial Products Ltd.
  Canada
ESFEL SA (19%)
  Ecuador
Ferro Holding GmbH
  Germany
Ferro GmbH
  Germany
Ferro Magmalor GmbH
  Germany
PT Ferro Mas Dinamika (95%)
  Indonesia
Ferro Japan K.K
  Japan
Ferro Far East Ltd.
  Hong Kong
Ferro Far East Company SDN, BHD
  Malaysia
Ferro Mexicana SA de CV
  Mexico
Ferro B.V.
  The Netherlands
Ferro (Belgium) Sprl.
  Belgium
FC France Acquisition Sarl
  France
Ferro Couleurs France SA
  France
PT Ferro Ceramic Colors Indonesia (59%)
  Indonesia
PT Ferro Additives Asia (75.4%)
  Indonesia
Ferro France Sarl
  France
Ferro Services Sarl
  France
Ferro Arnsberg GmbH iL
  Germany
Ferro (Italia) SrL
  Italy
Smaltochimica SrL (40%)
  Italy
Ferro (Holland) BV
  The Netherlands
Ferro Investments BV
  The Netherlands
Ferro Industrias Quimicas (Portugal) Lda
  Portugal
Ferro LLC
  Russia
Ferro (Suzhou) Performance Materials Co. Ltd.
  Peoples Republic of China
Ferro Taiwan Ltd.
  Republic of China
DC-Ferro Co., Ltd. (50%)
  Republic of Korea
Ferro Spain SA
  Spain
Gardenia-Quimica SA (36%)
  Spain
Kerajet SA (19.99%)
  Spain
Ferro (Thailand) Co. Ltd.
  Thailand
Ferro Cerdec (Thailand) Co. Ltd (49%)
  Thailand
Ferro de Venezuela CA (51%)
  Venezuela
Ferro (Great Britain) Ltd.
  United Kingdom
Ferro Colours (UK) Ltd. (Dormant)
  United Kingdom

 



--------------------------------------------------------------------------------



 



      Name of Subsidiary    
 
 
Ferro Drynamels Limited (Dormant)
  United Kingdom
Ferro Normandy Plastics Limited (Dormant)
  United Kingdom
Midland Coatings Limited (Dormant)
  United Kingdom
Ohio-Mississippi Corporation (Dormant)
  USA
Cataphote Contracting Company (Dormant)
  USA
The Ferro Enamel Supply Company (Dormant)
  USA
Ferro Far East, Inc. (Dormant)
  USA

ITEM 6.12 Environmental Matters
See attached.

 



--------------------------------------------------------------------------------



 



Item 6.12 Environmental Disclosures

                                              Estimated Section   Location  
Issue   Estimated Cost   Completion Date
6.12(i)
  Niagara Falls, NY   Buried TENORM. When Cookson owned the site they buried
some silica fume in back of the plant that contains TENORM. The landfill area
has been of interest to NRC and NYDEC.   Not Known   Not Known
 
                       
6.12(e)
  Hammond, IN   CERCLIS list. One of the three land parcels (parking lot area)
at the former Keil Chemical site is listed on CERCLIS because it has a landfill
area created by Union Carbide when they owned the land. No clean up was required
due to a low CERCLIS score.   Not Known   Not Known
 
                       
6.12(e)
  South Plainfield, NJ   CERCLIS list. This site was put on the CERCLIS list in
1993 and we don’t know why. Ferro sold this site in 2003 and went through a NJ
ISRA investigation. After some limited remediation it met residential clean up
criteria.   Not Known   Not Known
 
                       
6.12(a),(d)
  Castenheira, Portugal   Wastewater treatment. Need to upgrade wastewater
treatment plant to meet discharge limitations during storm events, which
hydraulically overload the current treatment system.   $ 360,000     Not Known
 
                       
6.12(a), (b), (d)
  South Plainfield, NJ   Title V Air Permitting Compliance. The State of New
Jersey has notified the Company of alleged non-compliance with the facility’s
Title V operating permit. The New Jersey Department of Environmental Protection
(NJDEP) informally alleged up to $1.9MM in liability for alleged violations of
its Title V permit. The Company and NJDEP have been participating in discussions
to resolve the issues. To date, no Complaint or Administrative Order & Notice of
Civil Administrative Penalty Assessment have been filed or issued by the NJDEP.
The Company expects to enter an Administrative Consent Order, which will be   $
400,000     Consent Order
Finalized in Fourth
Quarter 2009.
Penalty paid in
quarterly
installments
until 2010.

1



--------------------------------------------------------------------------------



 



                                              Estimated Section   Location  
Issue   Estimated Cost   Completion Date
 
      negotiated to resolve outstanding alleged Title V Operating Permit issues,
including the penalty settlement. The NJDEP’s most recent informal penalty
settlement offer is $400,000.                
 
                       
6.12(a), (b), (d)
  Bridgeport, NJ   The Company is in receipt of October 2008 correspondence from
the Mid Atlantic Environmental Law Center on behalf of the New Jersey
Environmental Federation (NJEF) communicating NJEF’s notice of intent to file a
citizens’ suit under the Clean Water Act for alleged non-compliance with the
facility’s New Jersey Pollution Discharge Elimination System permit. The
violations alleged in the NJEF’s notice of intent stem from events at the
facility that were previously resolved with the NJDEP through the payment of a
civil penalty and entry into an administrative consent order requiring upgrades
to the facility’s operations. The company responded to NJEF’s letter citing the
resolution of the issues and other reasons why the NJEF’s claims are deficient.
  Not Known   Not Known
 
                       
6.12 (b),(c)
  Geelong, Australia   The Company is in receipt of a May 2008 Cleanup Notice
from EPA Victoria indicating that the Geelong facility is being placed and
Priority Sites Register due to alleged soil and groundwater contamination. The
Cleanup Notice requires the Company to commission, conduct, and submit an
approved environmental audit by February 28, 2009. The Company is then required
to submit an Environmental   Not Known   Not Known
 
      Management Plan, consistent with recommendations of the Environmental
Audit, by May 30, 2009. Site investigation is ongoing. The Company is in the
process of pursuing other potentially responsible parties for any costs or work
it may incur or have to conduct pursuant to the Cleanup Notice.                
 
                       
6.12(b),(c)
  Rotterdam,
Netherlands   Potential liability associated with remediation for site. The
Company believes that any soil/groundwater issues at the site were the result of
historic operations (a former gas works)   Not Known   Not Known

2



--------------------------------------------------------------------------------



 



                                              Estimated Section   Location  
Issue   Estimated Cost   Completion Date
 
      prior to Ferro’s purchase. The company is in the process of selling the
facility and the Company expects to transfer potential liability to the buyer
upon closing of the transaction.                
 
                       
6.12(b),(c)
  Maasdam, Netherlands   Closed site where Ferro ceased operation in the 1980s.
The Government alleged contamination and filed legal action whereby a Lien was
placed on the Company’s Uden facility for an amount up to €1.36M. The Lien is
permitted pursuant to 7.2.3(m). Technical reports to support Ferro’s position
that most contamination was caused by prior owner. Ferro and government are
completing a settlement for €125,000.   € 125,000.     Fourth Quarter 2009.
 
                       
6.12(b),(c)
  Sao Bernardo, Brazil   Ferro closed the site but retained ownership of a
portion of the property for which remediation may be necessary. The company has
sought and is awaiting approval of the remediation plan. Additional
investigation is proceeding.   $ 920K     Not Known
 
                       
6.12(a),(d)
  Newport, United
Kingdom   New effluent limits in the site’s discharge permit require an upgrade
to the site’s biological treatment plant for Ferro and Solutia generated
wastewater prior to discharge. Costs of upgrades to be split by Ferro and
Solutia. Construction of the plant is in progress and the balance of the
remaining financial commitment is estimated to be $500K. Construction and
start-up is complete.   $ 500,000       2009  

3



--------------------------------------------------------------------------------



 



Summary of Superfund Site Liabilities and Environmental Reserves
Active Ferro Sites

                                                  Changes in the Site   Issue  
Description   Reserve   Comments   Reserve Amount
Hammond
  Groundwater
contamination   Under a 1993 consent order with IDEM, a subsurface investigation
study revealed groundwater contamination that will be required to be cleaned up
in the future.   $ 2,900,000     In January 2007 we met with Dover (current site
operator) to review the proposed groundwater treatment system. We will need to
work closely with Dover during the installation to minimize its impact on their
ongoing operations. In March 2007 the Remediation Work Plan was completed and
submitted to IDEM that includes the treatability testing results, risk
assessment showing the preliminary remediation objectives (PRO), and proposed
groundwater treatment system. The Company and IDEM modified the workplan and the
revised workplan was approved by IDEM on November 17, 2008. The Company is in
the process of implementing the workplan and provides quarterly project status
updates to IDEM.   No change.
 
                       
Various
  Superfund Sites   The Company has been a party in several current and former
Superfund Sites. The largest Superfund exposure was the WDIG Site. Ferro has
resolved liability for this site but is still a   $ 350,000     Ongoing.   No
change.

4



--------------------------------------------------------------------------------



 



                                                  Changes in the Site   Issue  
Description   Reserve   Comments   Reserve Amount
 
      party at several
other Superfund
Sites                 Metallica   (Powder Coatings Sale)    
 
                       
Arnsberg
  Soil contamination   Former USTs may have contaminated soil   $ 100,000    
Site had contamination issues. No claims or ascertains received from buyer to
date.   No change.

5



--------------------------------------------------------------------------------



 



SCHEDULE II
PERCENTAGES;
LIBOR OFFICE;
DOMESTIC OFFICE

                                                  ORIGINAL       EXTENDED    
NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM NOTICE
ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR OFFICE  
OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
National City Bank
1900 East Ninth Street
Cleveland, OH 44114
Facsimile No.: (216) 222-9396
Attention: Robert S. Coleman
  National City Bank
1900 East Ninth Street
Cleveland, OH 44114   National City Bank
1900 East Ninth Street
Cleveland, OH 44114     0.0000000000 %   4.7878846837%
    18.3333333333 %     18.3333333333 %
 
                                   
Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010-3629
Facsimile No.: (212) 325-8321
Attention: Brian T. Caldwell
  Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010-3629   Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010-3629     0.0000000000 %   3.0387424128%
    13.3333333333 %     13.3333333333 %
 
                                   
PNC Bank, National Association
Address on file with Revolving Loan Administrative Agent
  PNC Bank, National Association
Address on file with Revolving Loan Administrative Agent   PNC Bank, National
Association
Address on file with Revolving Loan Administrative Agent
    0.0000000000 %   0.4029564575%
    2.9277576667 %     2.9277576667 %

 



--------------------------------------------------------------------------------



 



                                                  ORIGINAL       EXTENDED    
NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM NOTICE
ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR OFFICE  
OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
KeyBank National Association
127 Public Square, 6th Floor
Cleveland, Ohio 44114
Facsimile No.: (216) 689-4649
Attention: Brian Fox
  KeyBank National Association
127 Public Square, 6th Floor
Cleveland, Ohio 44114   KeyBank National Association
127 Public Square, 6th Floor
Cleveland, Ohio 44114     0.0000000000 %   1.1111111211%
    10.0000000000 %     10.0000000000 %
 
                                   
Citicorp North America, Inc.
388 Greenwich Street, 21st floor
New York, NY 10013
Facsimile No.: (646) 291-1817
Attention: Daniel H. Gouger
  Citicorp North America, Inc.
388 Greenwich Street, 21st floor
New York, NY 10013   Citicorp North America, Inc.
388 Greenwich Street, 21st floor
New York, NY 10013     0.0000000000 %   1.2446257286%
    9.0722423333 %     9.0722423333 %
 
                                   
JPMorgan Chase Bank, N.A.
One Oxford Centre
301 Grant Street, Suite 1100
Facsimile No.: (312) 385-7096
Attention: Shawuana Simmons
  JPMorgan Chase Bank, N.A.
One Oxford Centre
301 Grant Street, Suite 1100   JPMorgan Chase Bank, N.A.
One Oxford Centre
301 Grant Street, Suite 1100     0.0000000000 %   0.0000000000%
    11.6666666667 %     11.6666666667 %

 



--------------------------------------------------------------------------------



 



                                                  ORIGINAL       EXTENDED    
NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM NOTICE
ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR OFFICE  
OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
Bank of America, N.A.
Address on file with Revolving Loan Administrative Agent and Term Loan
Administrative Agent

  Bank of America, N.A.
Address on file with Revolving Loan Administrative Agent and Term Loan
Administrative Agent   Bank of America, N.A.
Address on file with Revolving Loan Administrative Agent and Term Loan
Administrative Agent     0.0000000000 %   2.4939096449%
    6.6666666667 %     6.6666666667 %
 
                                   
Fifth Third Bank
600 Superior Avenue East
Cleveland, OH 44114
Facsimile No.: (216) 274-5507
Attention: Roy C. Lanctot
  Fifth Third Bank
600 Superior Avenue East
Cleveland, OH 44114   Fifth Third Bank
600 Superior Avenue East
Cleveland, OH 44114     0.0000000000 %   0.0000000000%
    10.0000000000 %     10.0000000000 %
 
                                   
U.S. Bank National Association
Address on file with Revolving Loan Administrative Agent and Term Loan
Administrative Agent

  U.S. Bank National Association
Address on file with Revolving Loan Administrative Agent   U.S. Bank National
Association
Address on file with Revolving Loan Administrative Agent     0.0000000000 %  
1.6467766948%
    6.6666666667 %     6.6666666667 %  
RBS Citizens, National Association
Address on file with Revolving Loan Administrative Agent and Term Loan
Administrative Agent

  RBS Citizens, National Association
Address on file with Revolving Loan Administrative Agent
  RBS Citizens, National Association
Address on file with Revolving Loan Administrative Agent
    0.0000000000 %   0.0000000000%
    6.6666666667 %     6.6666666667 %

 



--------------------------------------------------------------------------------



 



                                                  ORIGINAL       EXTENDED    
NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM NOTICE
ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR OFFICE  
OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
FirstMerit Bank, N.A.
101 West Prospect Avenue,
Suite 350
Cleveland, OH 44115
Facsimile No.: (216) 802-6514
Attention: Jonathan M. Isaacs
  FirstMerit Bank, N.A.
101 West Prospect Avenue,
Suite 350
Cleveland, OH 44115   FirstMerit Bank, N.A.
101 West Prospect Avenue, Suite 350
Cleveland, OH 44115     0.0000000000 %   0.2222222387%
    4.6666666667 %     4.6666666667 %
 
                                   
Highland Capital Management, L.P.
Address on file with Term Loan Administrative Agent
  Highland Capital Management, L.P.
Address on file with Term Loan Administrative Agent   Highland Capital
Management, L.P.
Address on file with Term Loan Administrative Agent     0.0000000000 %  
21.7063285064%
    0.0000000000 %     0.0000000000 %
 
                                   
Credit Suisse Alternative Investments
Address on file with Term Loan Administrative Agent
  Credit Suisse Alternative Investments
Address on file with Term Loan Administrative Agent   Credit Suisse Alternative
Investments
Address on file with Term Loan Administrative
Agent
    0.0000000000 %   21.3675026472%
    0.0000000000 %     0.0000000000 %
 
                                   
Eaton Vance Management
Address on file with Term Loan Administrative
Agent

  Eaton Vance Management
Address on file with Term Loan Administrative Agent   Eaton Vance Management
Address on file with Term Loan Administrative Agent     0.0000000000 %  
9.5691077821%
    0.0000000000 %     0.0000000000 %

 



--------------------------------------------------------------------------------



 



                                                  ORIGINAL       EXTENDED    
NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM NOTICE
ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR OFFICE  
OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
Metropolitan Life Insurance Company
Address on file with Term Loan Administrative
Agent

  Metropolitan Life Insurance Company
Address on file with Term Loan Administrative Agent   Metropolitan Life
Insurance Company
Address on file with Term Loan Administrative Agent     0.0000000000 %  
3.1435132705%
    0.0000000000 %     0.0000000000 %
 
                                   
Deerfield Capital Management LLC
Address on file with Term Loan Administrative
Agent

  Deerfield Capital Management LLC
Address on file with Term Loan Administrative Agent   Deerfield Capital
Management LLC
Address on file with Term Loan Administrative Agent     0.0000000000 %  
3.9670205420%
    0.0000000000 %     0.0000000000 %
 
                                   
Sankaty Advisors, LLC
Address on file with Term Loan Administrative
Agent

  Sankaty Advisors, LLC
Address on file with Term Loan Administrative
Agent
  Sankaty Advisors, LLC
Address on file with Term Loan Administrative Agent     0.0000000000 %  
4.3702434440%
    0.0000000000 %     0.0000000000 %
 
                                   
Seneca Capital
Address on file with Term Loan Administrative
Agent

  Seneca Capital
Address on file with Term Loan Administrative Agent   Seneca Capital
Address on file with Term Loan Administrative Agent     0.0000000000 %  
0.6891549410%
    0.0000000000 %     0.0000000000 %
 
                                   
First Commonwealth Bank
Address on file with Term Loan Administrative
Agent

  First Commonwealth Bank
Address on file with Term Loan Administrative
Agent
  First Commonwealth Bank
Address on file with Term Loan Administrative Agent     0.0000000000 %  
4.9551967486%
    0.0000000000 %     0.0000000000 %
 
                                   
TriState Capital Bank
Address on file with Term Loan Administrative Agent
  TriState Capital Bank
Address on file with Term Loan Administrative Agent   TriState Capital Bank
Address on file with Term Loan Administrative
Agent
    0.0000000000 %   3.3564505247%
    0.0000000000 %     0.0000000000 %

 



--------------------------------------------------------------------------------



 



                                                  ORIGINAL       EXTENDED    
NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM NOTICE
ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR OFFICE  
OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
McDonnell Investment Management, LLC
Address on file with Term Loan Administrative
Agent

  McDonnell Investment Management, LLC Address on
file with Term Loan Administrative Agent
  McDonnell Investment Management, LLC Address on
file with Term Loan Administrative Agent
    0.0000000000 %   0.0861443745%
    0.0000000000 %     0.0000000000 %
 
                                   
Morgan Stanley Investment Management Inc.
Address on file with Term Loan Administrative Agent

  Morgan Stanley Investment Management Inc.
Address on file with Term Loan Administrative Agent   Morgan Stanley Investment
Management Inc.
Address on file with Term Loan Administrative Agent     0.0000000000 %  
2.6666666368%
    0.0000000000 %     0.0000000000 %
 
                                   
The PrivateBank & Trust Company
Address on file with Term Loan Administrative
Agent

  The PrivateBank & Trust Company
Address on file with Term Loan Administrative Agent   The PrivateBank & Trust
Company
Address on file with Term Loan Administrative Agent     0.0000000000 %  
2.6561527374%
    0.0000000000 %     0.0000000000 %
 
                                   
Travelers Insurance Co.
Address on file with Term Loan Administrative Agent

  Travelers Insurance Co.
Address on file with Term Loan Administrative Agent   Travelers Insurance Co.
Address on file with Term Loan Administrative Agent     0.0000000000 %  
1.0959151891%
    0.0000000000 %     0.0000000000 %
 
                                   
Fortis Bank SA/NV, New York Branch
Address on file with Term Loan Administrative Agent
  Fortis Bank SA/NV, New York Branch
Address on file with Term Loan Administrative Agent   Fortis Bank SA/NV, New
York Branch
Address on file with Term Loan Administrative Agent     0.0000000000 %  
1.3303464520%
    0.0000000000 %     0.0000000000 %

 



--------------------------------------------------------------------------------



 



                                                  ORIGINAL       EXTENDED    
NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM NOTICE
ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR OFFICE  
OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
Lufkin Advisors
Address on file with Term Loan Administrative
Agent

  Lufkin Advisors
Address on file with Term Loan Administrative Agent   Lufkin Advisors
Address on file with Term Loan Administrative Agent     0.0000000000 %  
0.6666666816%
    0.0000000000 %     0.0000000000 %
 
                                   
Linden Capital LP
Address on file with Term Loan Administrative
Agent

  Linden Capital LP
Address on file with Term Loan Administrative Agent   Linden Capital LP
Address on file with Term Loan Administrative Agent     0.0000000000 %  
1.7228873525%
    0.0000000000 %     0.0000000000 %
 
                                   
Arbiter Partners
Address on file with Term Loan Administrative
Agent

  Arbiter Partners
Address on file with Term Loan Administrative Agent   Arbiter Partners
Address on file with Term Loan Administrative Agent     0.0000000000 %  
0.3241633056%
    0.0000000000 %     0.0000000000 %
 
                                   
Frontfour Master Fund
Address on file with Term Loan Administrative
Agent

  Frontfour Master Fund
Address on file with Term Loan Administrative Agent   Frontfour Master Fund
Address on file with Term Loan Administrative Agent     0.0000000000 %  
0.3445774705%
    0.0000000000 %     0.0000000000 %
 
                                   
Amida Capital Management
Address on file with Term Loan Administrative Agent
  Amida Capital Management
Address on file with Term Loan Administrative Agent   Amida Capital Management
Address on file with Term Loan Administrative
Agent
    0.0000000000 %   1.0337324115%
    0.0000000000 %     0.0000000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
FOREIGN SUBSIDIARIES

     
Zibo Ferro Performance Materials Company, Limited (70%)*
  Peoples Republic of China
Ferro Colores S.A. de C.V**
  Mexico
Ferro Argentina SA
  Argentina
Ferro Corporation (Australia) Pty Ltd
  Australia
Ferro Enamel do Brasil Industria e Comercio Ltda
  Brazil
Ferro Industrial Products Ltd
  Canada
Ferro Holding GmbH
  Germany
PT Ferro Mas Dinamika (95%)
  Indonesia
Ferro Japan K.K
  Japan
Ferro Far East Ltd
  Hong Kong
Ferro Mexicana SA de CV
  Mexico
Ferro (Suzhou) Performance Materials Co. Ltd
  Peoples Republic of China
Ferro Taiwan Ltd
  Taiwan
Ferro Spain SA
  Spain
Ferro (Thailand) Co. Ltd.
  Thailand
Ferro de Venezuela CA (51%)
  Venezuela
Ferro (Great Britain) Ltd
  United Kingdom
Ferro BV
  (Netherlands)
Ferro LLC
  Russia

 

*   Subsidiary of Ferro China Holdings Inc.   **   Subsidiary of Ferro Color &
Glass Corporation

 



--------------------------------------------------------------------------------



 



Disclosure Schedules to Amendment No. 4 to the Existing Credit Agreement

*   All previous disclosure schedules to the credit agreement and the amended
and restated credit agreement are hereby incorporated into this document, except
for the disclosure schedules that are amended and restated as set forth below.

ITEM 6.7 Litigation
     In February 2003, the Company received a request to produce documents in
connection with an investigation by the United States Department of Justice into
possible antitrust violations in the heat stabilizer industry. In April 2006.
the Company was notified by the Department of Justice that the Government had
closed its investigation and that the Company was relieved of any obligation to
retain documents that were responsive to the Government’s earlier document
request. Before closing its investigation, the Department of Justice took no
action against the Company or any of its current or former employees. The
Company was previously named as a defendant in several lawsuits alleging civil
damages and requesting injunctive relief relating to the conduct the Government
was investigating and, in June 2008, the Company was named in four more indirect
purchaser lawsuits related to an existing lawsuit in the Eastern District of
Pennsylvania. In July 2007, the Company entered into a definitive written
settlement agreement in the class action lawsuit involving direct purchasers.
The settlement agreement was approved by the United States District Court for
the Eastern District of Pennsylvania in December 2007. Although the Company
decided to bring this matter to a close through settlement, the Company did not
admit to any of the alleged violations and continues to deny any wrongdoing. The
Company is vigorously defending the remaining six civil actions alleging
antitrust violations in the heat stabilizer industry. These actions are in their
early stages; therefore, the Company cannot determine the outcomes of these
lawsuits at this time. In December 2006. the Company filed a lawsuit against the
former owner of our heat stabilizer business seeking indemnification for the
defense of these lawsuits and any resulting payments by the Company. In
April 2008, the United States District Court for the Northern District of Ohio
dismissed the Company’s lawsuit, and the Company has appealed the court’s
decision to the United States Court of Appeals for the Sixth Circuit.
ITEM 6.8 Existing Subsidiaries

      Name of Subsidiary  
 
 
Ferro China Holdings Inc
  USA
Zibo Ferro Performance Materials Company Limited (70%)
  Peoples Republic of China
Ferro Electronic Materials Inc
  USA
Ferro Finance Corporation
  USA
Ferro Color & Glass Corporation
  USA
Ferro Colores SA de CV
  Mexico
Ferro International Services Inc
  USA
Ferro Pfanstiehl Laboratories, Inc
  USA
Ferro Pfanstiehl (Europe) Ltd.
  United Kingdom
Ferro Argentina SA
  Argentina
Minera Loma Blanca SA
  Argentina
Procesadora de Boratos Argentinos
  Argentina
Ferro Corporation (Australia) Pty Ltd
  Australia

 



--------------------------------------------------------------------------------



 



      Name of Subsidiary  
 
 
Ferro Enamel Do Brasil Industria e Comercio Ltda.
  Brazil
Ferro Industrial Products Ltd.
  Canada
ESFFL SA(19%)
  Ecuador
Ferro Holding GmbH
  Germany
Ferro GmbH
  Germany
Ferro Magmalor GmbH
  Germany
PT Ferro Mas Dinamika (95%)
  Indonesia
Ferro Japan K. K
  Japan
Ferro Far East Ltd
  Hong Kong
Ferro Far East Company SDN, BHD
  Malaysia
Ferro Maxiciana SA de CV
  Mexico
Ferro B.V.
  The Netherlands
Ferro (Belgium) Sprl
  Belgium
FC France Acquisition Sarl
  France
Ferro Couleurs France SA
  France
PT Ferro Ceramics Colors Indonesia (59%)
  Indonesia
PT Ferro Additives Asia (75.4%)
  Indonesia
Ferro France Sarl
  France
Ferro Services Sarl
  France
Ferro Arnsberg GMBH iL
  Germany
Ferro (Italia) SrL
  Italy
Smaltochimica SrL (40%)
  Italy
Ferro (Holland) BV
  The Netherlands
Ferro Investments BV
  The Netherlands
Ferro Industrias Quimicas (Portugal) Lda
  Portugal
Ferro (Suzhou) Performance Materials Co. Ltd.
  Peoples Republic of China
Ferro Taiwan Ltd
  Republic of China
DC-Ferro Co., Ltd. (50%)
  Republic of Korea
Ferro Spain SA
  Spain
Gardenia-Quimica SA (36%)
  Spain
Kerajet SA (19.99%)
  Spain
Ferro (Thailand) Co. Ltd.
  Thailand
Ferro Cerdec (Thailand) Co. Ltd. (49%)
  Thailand
Ferro de Venezuela CA (51%)
  Venezuela
Ferro (Great Britain) Ltd
  United Kingdom
Ferro Colours (UK) Ltd. (Dormant)
  United Kingdom
Ferro Drynamels Limited (Dormant)
  United Kingdom
Ferro Normandy Plastics Limited (Dormant)
  United Kingdom
Midland Coatings Limited (Dormant)
  United Kingdom
Ohio-Mississippi Corporation (Dormant)
  USA
Cataphole Contracting Company (Dormant)
  USA
The Ferro Enamel Supply Company (Dormant)
  USA
Ferro Far East, Inc. (Dormant)
  USA

ITEM 6.12 Environmental Matters
See attached.

 



--------------------------------------------------------------------------------



 



Item 6.12 Environmental Disclosures

                                          Estimated Section   Location   Issue  
Estimated Cost   Completion Date
6.12(i)
  Niagara Falls, NY   Buried TENORM. When Cookson owned the site they buried
some silica fume in back of the plant that contains TENORM. The landfill area
has been of interest to NRC and NYDEC.   Not Known   Not Known
 
                       
6.12(e)
  Hammond, IN   CERCLIS list. One of the three land parcels (parking lot area)
at the former Keil Chemical site is listed on CERCLIS because it has a landfill
area created by Union Carbide when they owned the land. No clean up was required
due to a low CERCLIS score.   Not Known   Not Known
 
                       
6.12(e)
  South Plainfield, NJ   CERCLIS list. This site was put on the CERCLIS list in
1993 and we don’t know why. Ferro sold this site in 2003 and went through a NJ
ISRA investigation. After some limited remediation it met residential clean up
criteria.   Not Known   Not Known
 
                       
6.12(a),(d)
  Castenheira, Portugal   Wastewater treatment. Need to upgrade wastewater
treatment plant to meet discharge limitations during storm events, which
hydraulically overload the current treatment system.   $ 360,000     Not Known
 
                       
(6.12(a), (b),(d))
  South Plainfield, NJ   Title V Air Permitting Compliance. The State of New
Jersey has notified the Company of alleged non-compliance with the facility’s
Title V operating permit. The New Jersey Department of Environmental Protection
(NJDEP) informally alleged up to $1.9MM in liability for alleged violations of
its Title V permit. The Company and NJDEP have been participating in discussions
to resolve the issues. To date, no Complaint or Administrative Order & Notice of
Civil Administrative Penalty Assessment have been filed or issued by the NJDEP.
The Company expects to enter an Administrative Consent Order, which will be  
Not Known   Not Known

1



--------------------------------------------------------------------------------



 



                                          Estimated Section   Location   Issue  
Estimated Cost   Completion Date
 
      negotiated to resolve outstanding alleged Title V Operating Permit issues,
including the penalty settlement. The NJDEP’s most recent informal penalty
settlement offer is $400,000.                
 
                       
(6.12(a), (b),(d))
  Bridgeport, NJ   The Company is in receipt of October 2008 correspondence from
the Mid Atlantic Environmental Law Center on behalf of the New Jersey
Environmental Federation (NJEF) communicating NJEF’s notice of intent to file a
citizens’ suit under the Clean Water Act for alleged non-compliance with the
facility’s New Jersey Pollution Discharge Elimination System permit. The
violations alleged in the NJEF’s notice of intent stem from events at the
facility that were previously resolved with the NJDEP through the payment of a
civil penalty and entry into an administrative consent order requiring upgrades
to the facility’s operations. The company responded to NJEF’s letter citing the
resolution of the issues and other reasons why the NJEF’s claims are deficient.
  Not Known   Not Known
 
                       
(6.12 (b),(c))
  Geelong, Australia   The Company is in receipt of a May 2008 Cleanup Notice
from EPA Victoria indicating that the Geelong facility is being placed and
Priority Sites Register due to alleged soil and groundwater contamination. The
Cleanup Notice requires the Company to commission, conduct, and submit an
approved environmental audit by February 28, 2009. The Company is then required
to submit an Environmental Management Plan, consistent with recommendations of
the Environmental Audit, by May 30, 2009. The Company is in the process of
pursuing other potentially responsible parties for any costs or work it may
incur or have to conduct pursuant to the Cleanup Notice.   Not Known   Not Known
 
                       
6.12(b),(c)
  Rotterdam,
Netherlands   Potential liability associated with remediation for site. The
Company believes that any soil/groundwater issues at the site were the result of
historic operations (a former gas works) prior to Ferro’s purchase. The company
is in the process of   Not Known   Not Known

2



--------------------------------------------------------------------------------



 



                                          Estimated Section   Location   Issue  
Estimated Cost   Completion Date
 
      selling the facility and the Company expects to transfer potential
liability to the buyer upon closing of the transaction.                
 
                       
6.12(b),(c)
  Maasdam, Netherlands   Closed site where Ferro ceased operation in the 1980s.
The Government alleged contamination and filed legal action whereby a Lien was
placed on the Company’s Uden facility for an amount up to €1.36M. The Lien is
permitted pursuant to 7.2.3(m).   $ 512,449     Not Known
 
                       
6.12(b),(c)
  Sao Bernardo, Brazil   Ferro closed the site but retained ownership of a
portion of the property for which remediation may be necessary. The company has
sought and is awaiting approval of the remediation plan.   $ 920K     Not Known
 
                       
6.12(a),(d)
  Newport, United
Kingdom   New effluent limits in the site’s discharge permit require an upgrade
to the site’s biological treatment plant for Ferro and Solutia generated
wastewater prior to discharge. Costs of upgrades to be split by Ferro and
Solutia. Construction of the plant is in progress and the balance of the
remaining financial commitment is estimated to be $500K.   $ 500,000       2009
 

3



--------------------------------------------------------------------------------



 



Summary of Superfund Site Liabilities and Environmental Reserves
Active Ferro Sites

                                                  Changes in the Site   Issue  
Description   Reserve   Comments   Reserve Amount
Hammond
  Groundwater
contamination   Under a 1993 consent order with IDEM, a subsurface investigation
study revealed ground water contamination that will be required to be cleaned up
in the future.   $ 2,900,000     In January 2007 we met with Dover (current site
operator) to review the proposed groundwater treatment system. We will need to
work closely with Dover during the installation to minimize its impact on their
ongoing operations. In March 2007 the Remediation Work Plan was completed and
submitted to IDEM that includes the treatability testing results, risk
assessment showing the preliminary remediation objectives (PRO), and proposed
groundwater treatment system. The Company and IDEM modified the workplan and the
revised workplan was approved by IDEM on November 17, 2008. The Company is in
the process of implementing the workplan and provides quarterly project status
updates to IDEM.   No change.
 
                       
Various
  Superfund Sites   The Company has been a party in several current and former
Superfund Sites. The largest Superfund exposure was the WDIG Site. Ferro has
resolved liability for this site but is still a   $ 350,000     Ongoing.   No
change.

4



--------------------------------------------------------------------------------



 



                                                  Changes in the Site   Issue  
Description   Reserve   Comments   Reserve Amount
 
      party at several other Superfund
sites                

                          Metallica   (Powder Coatings Sale)
 
                       
Arnsberg
  Soil
contamination   Former USTs may have contaminated soil   $ 100,000     Site had
contamination issues. No claims or ascertains received from buyer to date.   No
change.

5



--------------------------------------------------------------------------------



 



Disclosure Schedules to Amended and Restated Credit Agreement
 

*   All previous disclosure schedules to the credit agreement are hereby
incorporated into this document, except for the disclosure schedules that are
amended and restated as set forth below.

ITEM 6.7 Litigation
     In February 2003, the Company received a request to produce documents in
connection with an investigation by the United States Department of Justice into
possible antitrust violations in the heat stabilizer industry. In April 2006,
the Company was notified by the Department of Justice that the Government had
closed its investigation and that the Company was relieved of any obligation to
retain documents that were responsive to the Government’s earlier document
request. Before closing its investigation, the Department of Justice took no
action against the Company or any of its current or former employees. The
Company was previously named as a defendant in several lawsuits alleging civil
damages and requesting injunctive relief relating to the conduct the Government
was investigating. The Company is vigorously defending the Company in those
actions and believes the Company would have a claim for indemnification by the
former owner of the Company’s heat stabilizer business if the Company were found
liable. Because these actions are in their preliminary stages, the Company
cannot determine the outcomes of these lawsuits at this time.
ITEM 6.12 Environmental Matters
See attached.

 



--------------------------------------------------------------------------------



 



Section 6.12 Environmental Disclosures

                                              Estimated Section   Location  
Issue   Estimated Cost   Completion Date
6.12(d)
  Buenos Aires, Argentina   Air emissions compliance. Need to install scrubbers
on smelters to comply with air emission limitations for lead and dust.   $
1,326,000     December 2007
 
                       
6.12(d)
  Limoges, France   Air emissions compliance. Scrubbers were installed last year
and are not meeting the emissions limits in their new operating permit. We
continue to negotiate a compliance schedule with the authorities. The estimated
cost assumes additional dry type filters are needed.   $ 1,000,000    
December 2008
 
                       
6.12(d)
  Saraburi, Thailand   Air emissions compliance. Installed scrubbers on smelters
to comply with air emission limitations for lead and dust. However, compliance
testing has not yet been completed.   $ 606,000     September 2006
 
                       
6.12(i)
  Bekasi, Indonesia   Air emissions compliance. Need to install scrubbers on
smelters to resolve neighbor compliants over dust in emissions. Two additional
scrubbers are planned for late 2007, finish in 2008.   $ 550,000       2008  
 
                       
6.12(i)
  Niagara Falls, NY   Buried TENORM. When Cookson owned the site they buried
some silica fume in back of the plant that contains TENORM. The landfill area
has been of interest to NRC and NYDEC.   Not Known   Not Known
 
                       
6.12(e)
  Hammond, IN   CERCLIS list. One of the three land parcels (parking lot area)
at the former Keil Chemical site is listed on CERCLIS because it has a landfill
area created by Union Carbide when they owned the land. No clean up was required
due to a low CERCLIS score.   Not known   Not Known
 
                       
6.12(e)
  South Plainfield, NJ   CERCLIS list. This site was put on the CERCLIS list in
1993 and we don’t know why. Ferro sold this site in 2003 and went through a NJ
ISRA investigation. After some limited remediation it met residential clean up
criteria.   Not Known   Not Known
 
                       
6.12(d)
  Castenheira, Portugal   Wastewater treatment. Need to upgrade wastewater
treatment plant to meet discharge limitations during storm events, which
hydraulically overload the current treatment system.   $ 500,000     Not Known

rbs/5.29.07

 



--------------------------------------------------------------------------------



 



Second Quarter 2007
Summary of Superfund Site Liabilities and Environmental Reserves
Active Ferro Sites

                                                  Changes in the Site   Issue  
Description   Reserve   Comments   Reserve Amount
Hammond
  Groundwater
contamination   Under a 1993 consent order with IDEM, a subsurface investigation
study revealed groundwater contamination that will be required to be cleaned up
in the future.   $ 3,000,000     In January 2007 we met with Dover (current site
operator) to review the proposed groundwater treatment system. We will need to
work closely with Dover during the installation to minimize its impact on their
ongoing operations. In March 2007 the Remediation Work Plan was completed and
submitted to IDEM that includes the treatability testing results, risk
assessment showing the preliminary remediation objectives (PRO), and proposed
groundwater treatment system. We don’t expect comments back from the agency for
a few months.   No change.

                          Metallica       (Powder Coatings Sale)
 
 
Arnsberg
  Soil
contamination   Former USTs may have contaminated soil   $ 100,000     Site had
contamination issues. No claims or ascertains received from buyer to date.   No
change.

Rbs/5-29-07
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE I
DISCLOSURE SCHEDULE TO CREDIT AGREEMENT
     ITEM 6.7. Litigation.
None.
     ITEM 6.8. Existing Subsidiaries.

     
Ferro China Holdings Inc.
  USA
Zibo Ferro Performance Materials Company, Limited (70%)
  Peoples Republic of China
Ferro Electronic Materials Inc.
  USA
Ferro Finance Corporation
  USA
Ferro Color & Glass Corporation
  USA
Ferro Colores SA de CV
  Mexico
Ferro International Services Inc.
  USA
Ferro Pfanstiehl Laboratories, Inc.
  USA
Ferro Pfanstiehl (Europe) Ltd.
  United Kingdom
Ferro Argentina SA
  Argentina
Minera Loma Blanca SA
  Argentina
Procesadora de Boratos Argentinos SA
  Argentina
Ferro Corporation (Australia) Pty Ltd.
  Australia
Ferro Enamel do Brasil Industria e Comercio Ltda,
  Brazil
Ferro Industrial Products Ltd.
  Canada
Ferro Holding GmbH
  Germany
Ferro GmbH
  Germany
Ferro Magmalor GmbH
  Germany
FC France Acquisition Sarl
  France
Ferro Couleurs France SA
  France
PT Ferro Ceramic Colors Indonesia (59%)
  Indonesia
PT Ferro Additives Asia (60%)
  Indonesia
PT Ferro Mas Dinamika (95%)
  Indonesia
Ferro Japan K. K
  Japan
Ferro Far East Ltd.
  Hong Kong
Ferro Far East Company SDN, BHD
  Malaysia
Ferro Mexicana SA de CV
  Mexico
Ferro B.V
  The Netherlands
Ferro (Belgium) Sprl,
  Belgium
Ferro France Sarl,
  France
Ferro Chemicals SA
  France
Ferro Services Sarl
  France
Ferro Arnsberg GmbH iL
  Germany
Ferro (Italia) SrL
  Italy
Ferro (Holland) BV
  The Netherlands
Ferro Investments BV
  The Netherlands
Ferro Industrias Quimicas (Portugal) Lda
  Portugal
Ferro (Suzhou) Performance Materials Co. Ltd.
  Peoples Republic of China
Ferro Taiwan Ltd.
  Republic of China
Ferro Spain SA
  Spain
Ferro (Thailand) Co. Ltd.
  Thailand
Ferro de Venezuela CA (51%)
  Venezuela

 



--------------------------------------------------------------------------------



 



     
Ferro (Great Britain) Ltd
  United Kingdom
Ferro Colours (UK) Ltd. (dormant)
  United Kingdom
Ferro Drynamels Limited (dormant)
  United Kingdom
Ferro Normandy Plastics Limited (dormant)
  United Kingdom
Midland Coatings Limited (dormant)
  United Kingdom
Ohio-Mississippi Corporation (dormant)
  USA
Cataphote Contracting Company (dormant)
  USA
The Ferro Enamel Supply Company (dormant)
  USA
Ferro Far East, Inc. (dormant)
  USA

     ITEM 6.11. Employee Benefit Plans.
Benefits Plan for Ferro Corporation Employees (Plan No. 552), including:
     1. PPO Plan, Indemnity Plan or Drug Only Plan (dmc2) — all with
UnitedHealthcare (UHC)
     2. Kaiser HMO (available in addition to the PPO Plan with UHC for the
Hourly at Walton Hills and 4150 Frit)
     3. Independent Health HMO (available in addition to the PPO Plan with UHC
at Hourly at Niagara Falls)
     4. Community Blue HMO (available in addition to the PPO Plan with UHC at
Hourly at Niagara Falls)
     ITEM 6.12. Environmental Matters.
See spreadsheets of Environmental Matters, attached
     ITEM 7.2.2(b) Indebtedness to be Paid.
See summary of Indebtedness, attached
     ITEM 7.2.2(c) Existing Indebtedness.
See summary of Indebtedness, attached
     ITEM 7.2.3(c) Ongoing Liens.
See summaries of Lien Search Results, attached
     ITEM 7.2.5(a) Ongoing Investments
None.

 



--------------------------------------------------------------------------------



 



Section 6.12 Environmental Disclosures

                      Section   Location   Issue   Estimated Cost   Completion
Date
6.12(d)
  Buenos Aires, Argentina   Air emissions compliance. Need to install scrubbers
on smelters to comply with air emission limitations for lead and dust.   $
1,326,000     December 2007  
6.12(d)
  Limoges, France   Air emissions compliance. Scrubbers were installed this year
and are not meeting the emissions limits in their new operating permit. Ferro is
negotiating a compliance schedule with the authorities.   Not Known   Estimated
mid-2007  
6.12(d)
  Limoges, France   Landfill cover. The site’s new operating permit requires an
engineered cover that is currently being installed.   $ 613,000    
December 2006  
6.12(d)
  Saraburi, Thailand   Air emissions compliance. Need to install scrubbers on
smelters to comply with air emission limitations for lead and dust.   $ 606,000
    September 2006  
6.12(i)
  Bekasi, Indonesia   Air emissions compliance. Need to install scrubbers on
smelters to resolve neighbor compliants over dust in emissions.   $ 600,000    
September 2006  
6.12(d)
  Bekasi, Indonesia   Wastewater treatment. Need to upgrade wastewater treatment
plant to meet discharge limitations.   $ 250,000     Not Known  
6.12(d)
  Alamazora, Spain   Wastewater treatment. Need to upgrade wastewater treatment
plant to meet discharge limitations. Occasionally exceed limits for metals and
boron.   $ 520,000     Not Known  
6.12(i)
  Niagara Falls, NY   Buried TENORM (low level radioactive material). When
Cookson owned the site they buried some silica fume in back of the plant that
contains TENORM. The landfill area has been of interest to NRC and NYDEC.   Not
Known   Not Known  
6.12(a)
  Bridgeport, NJ   Wastewater compliance. Potential violation of New Jersey
Wastewater Pollution Control Act discovered during routine audit and voluntarily
disclosed to NJDEP. Penalty not yet assessed. Records have been subpoenaed.  
Not Known   Not Known  
6.12(e)
  Hammond, IN   CERCLIS list. One of the three land parcels (parking lot area)
at the former Keil Chemical site is listed on CERCLIS because it has a landfill
area created by Union Carbide when they owned the land. No clean up was required
due to a low CERCLIS score.   Not Known   Not Known  
6.12(e)
  South Plainfield, NJ   CERCLIS list. This site was put on the CERCLIS list in
1993 and we don’t know why. Ferro sold this site in 2003 and went through a NJ
ISRA investigation. After some limited remediation it met residential clean up
criteria.   Not Known   Not Known

rbs/5.26.06

 



--------------------------------------------------------------------------------



 



First Quarter 2006
Environmental Issues and Reserves1 Update — Active and Former Sites

                                      Suggested         Site   Issue  
Description   Reserve   Comments   Changes in the Reserve Amount
Hammond
  Groundwater
contamination   Under a 1993 consent order with IDEM, a subsurface investigation
study revealed groundwater contamination that will be required to be cleaned up
in the future.   $ 3,000,000     A plan to develop a RAP along with work plans
for the human health risk assessment and treatability study were submitted to
IDEM at the end of October. Sampling for the treatability study was conducted at
Keil just before Christmas. Samples were also sent out for analytical and to
selected vendors.   No change.
 
                       
Total
          $ 3,000,000          
 
                       
Metallica
      (Powder Coatings Sale)                
 
                       
Arnsberg
  Soil contamination   Former USTs may have contaminated soil   $ 100,000    
Site had contamination issues. No claims or ascertains received from buyer to
date.   No change.
 
                       
Total
          $ 100,000          

 

1   Updates are shown in italics

 



--------------------------------------------------------------------------------



 



Ferro Corporation Indebtedness
As of 3/31/06 — or Date Indicated
7.2.2 (b) Indebtedness to be repaid or rolled into new credit agreement at
closing

         
(1) Revolving Credit Agreement Borrowings as of 5/31/06
  $ 242,800,000  
 
       
(2) Letters of Credit (Face Amount) as of 5/31/06
       

                              LC#   Bank   Face Amount                  
SCL012516
  National City Bank   $ 5,200,000                  
3692
  National City Bank     2,500,000                  
4419
  National City Bank     2,682,853                  
SCL011141
  National City Bank     2,000,000                  
SCL011142
  National City Bank     2,000,000                  
SCL006242
  National City Bank     118,133                  
SCL006590
  National City Bank     64,169                  
S304999
  KeyBank     2,673,597                  
 
                         
 
      $ 17,238,752             $ 17,238,752  

7.2.2 (c) Other indebtedness existing as of 3/31/06 available for repayment
(1) Bonds and Indentures

                                      Face Value     Book Value           Senior
notes, 9.125%, due 2009   $ 200,000,000     $ 198,999,754           Debentures,
7.625%, due 2013     25,000,000       24,879,693           Debentures, 7.375%,
due 2015     25,000,000       24,965,500           Debentures, 8.0%, due 2025  
  50,000,000       49,555,435           Debentures, 7.125%, due 2028    
55,000,000       54,537,342          
 
                       
 
      $ 355,000,000     $ 352,937,724     $ 352,937,724  

         
(1) Other Long Term Debt, Including Current Portion of Long Term Debt
  $ 1,460,382  
(1) Local Lines of Credit
  $ 4,752,897  
(1) Overdraft on Bank Accounts
  $ 1,440,239  
(1) Capital Lease Obligations
  $ 7,129,031  
(2) Permitted Receivables Program as of 5/31/06
  $ 67,300,000  
(1) Outstanding Balance of Trade Receivables/Notes Sold with Full Recourse
  $ 99,803  
(3) Net Hedging Obligations: Various FX Forward Contracts and Commodity Swap
Contracts — Contracts were in a net gain position
  $ 0  
(2) Other Various Foreign Letters of Credit
  $ 2,057,340  

         
Balance Sheet Debt
  $ 610,620,076  



Notes   1 Included as debt in the Company’s consolidated balance sheet       2
Not Included in consolidated balance sheet       3 Included in consolidated
balance sheet — but not as debt

 



--------------------------------------------------------------------------------



 



ITEM 7.2.3(c) Ongoing Liens.

 



--------------------------------------------------------------------------------



 



FERRO CORPORATION
REFINANCING OF SENIOR CREDIT FACILITY
UCC SEARCH RESULTS CHART
as of 05-12-06
Ferro Corporation

                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral
Indiana
  Konica Business Technologies
Fleet Capital Leasing   200100003158555
filed 6/11/01       Leased Konica Fax
 
               
New Jersey
  Toyota Motor Credit Corp.   2018877 filed
1/16/01       Forklift
 
               
New Jersey
  Minolta National Bank   2039531 filed 5/2/01   Con’t 2/23/06   Leased manlifts
 
               
New Jersey
  Xerox Corporation   21238031 filed
9/26/02       Xerox 957389737
 
               
Ohio
  See separate chart            
 
               
Texas
  Mellon US Leasing   0100087548 filed
5/9/01       Leased Dell
 
               
East Baton Rouge
Parish, Louisiana
  Air Products and Chemicals   17-1170152 filed
5/13/99   Con’t 2/18/04   Fixture (Absorbers vessels, vaporizers, air
co9mpressor, switchboard, vacuum can, injection manifold, tank, etc.)
 
               
East Baton Rouge
Parish, Louisiana
  Fleet Capital Leasing   17-1214906 filed
5/23/01       Leased Konica Fax

 



--------------------------------------------------------------------------------



 



Ferro Electronic Materials Inc.

                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral
 
               
Delaware
  Pacific Industrial Development Corp.   41315847 filed
5/11/04       All chemical or other products
delivered for storage (bailment)
 
               
Delaware
  Hyster Credit Company   41327750 filed
5/12/04       Certain equipment (Hyster HI 10XL)
 
               
Delaware
  CitiCorp North America, Inc., as Agent   52679091 filed
8/29/05   Debtor Amended
4/12/06   Accounts Receivable Securitization
 
               
Delaware
  CitiCorp North America, Inc., as Agent   52679323 filed
8/29/05   Debtor Amended
4/12/06   Accounts Receivable Securitization
 
               
Delaware
  National City Bank, as Administrative
Agent   61310549 filed
4/19/06       All Personal Property
 
               
Delaware
  JP Morgan Trust Company, National
Association   61319276 filed
4/19/06       Blanket (subject to Collateral Sharing Agreement)
 
               
New York
  Ferro Finance Corporation CitiCorp North America, Inc.   187312 filed 9/27/00
      Accounts Receivable Securitization
 
               
New York
  Ferro Finance Corporation CitiCorp North America, Inc.   187314 filed 9/27/00
      Accounts Receivable Securitization

Clear searches:
          California
          New Jersey
          Ohio

 



--------------------------------------------------------------------------------



 



Ferro Pfanstiehl Laboratories, Inc.

                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral
 
               
Delaware
  Agilent Financial Services, Inc.   21138100 filed 4/18/02   Coll amended
10/1/02   Lease of certain equipment (chemical analysis equipment)
 
               
Delaware
  Mitsubishi International Corporation   31158537 filed 5/5/03       Consignment
(Maltose powder
owned by Secured Party)
 
               
Delaware
  GFC Leasing   32022351 filed 8/5/03       Lease of Canon Imagerunner
 
               
Delaware
  GFC Leasing   40208076 filed 1/27/04       Lease of Laser Fax
 
               
Delaware
  MIC Specialty Chemicals, Inc.   42097907 filed 7/26/04       Consignment
(Maltose powder
owned by Secured Party)
 
               
Delaware
  Mitsubishi International Food Ingredients, Inc.   52204445 filed 7/18/05      
Consignment (Maltose powder
owned by Secured Party)
 
               
Delaware
  National City Bank, as
Administrative Agent   61310689 filed 4/19/06       All Personal Property
 
               
Delaware
  JP Morgan Trust Company, National
Association   61319268 filed 4/19/06       Blanket (subject to Collateral
Sharing Agreement)
 
               
Illinois
  Marlin Leasing Corp   004911636000 filed
3/13/02       Leased CCTV Security System
 
               
Illinois
  Mitsubishi International Corporation   006962009 filed 5/6/03      
Consignment (Maltose powder
owned by Secured Party)
 
               
Illinois
  GFC Leasing, a Division of Gordon Flesch Co., Inc.   009931015 filed 6/16/05  
    Lease of Canon Imagerunner
 
               
Illinois
  GFC Leasing, a Division of Gordon Flesch Co., Inc.   010824419 filed 4/5/06  
    Lease of Laser Fax

Clear searches:
          Ohio

 



--------------------------------------------------------------------------------



 



Ferro Color & Glass Corporation

                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral
 
               
Pennsylvania
  National City Bank   2006042003365 filed
4/19/06       All Personal Property
 
               
Pennsylvania
  JP Morgan Trust Company   2006042003353 filed
4/19/06       Blanket (subject to Collateral Sharing Agreement)

Clear searches:
          Georgia
          Ohio

 



--------------------------------------------------------------------------------



 



Ferro Finance Corporation

                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral
 
               
Ohio
  CitiCorp North America Inc.   AP282387 filed 9/27/00   Coll Amended
9/27/02
Coll Amended
5/28/03
Coll Amended
6/27/03
Partial Coll Release
6/27/03
Con’t 8/29/05   Accounts Receivable Securitization
 
               
Ohio
  CitiCorp North America Inc.   AP282392 filed 9/27/00   Coll Amended
9/27/02   Accounts Receivable Securitization
 
          Coll Amended 5/28/03
Coll Amended
6/27/03
Partial Coll Release
6/27/03
Con’t 8/29/05    
 
               
Ohio
  CitiCorp North America Inc.   OH00064315659 filed
5/28/03   Coll Amended
5/30/03
Coll Amended
6/27/03
Partial Coll Release
6/27/03   Accounts Receivable Securitization
 
               
Ohio
  CitiCorp North America Inc.   OH00064315760 filed
5/28/03   Coll Amended
5/30/03
Coll Amended
6/27/03
Partial Coll
Release 6/27/03   Accounts Receivable Securitization

 



--------------------------------------------------------------------------------



 



Ferro China Holdings Inc.
Clear searches:

          Ohio

 



--------------------------------------------------------------------------------



 



Ferro International Services Inc.
Clear searches:

          Delaware
101307275, Ferro — UCC Search Results 05-12-06

 



--------------------------------------------------------------------------------



 



FERRO CORPORATION
REFINANCING OF SENIOR CREDIT FACILITY
UCC SEARCH RESULTS CHART
Ferro Corporation
Ohio Only Results

                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral
 
               
Ohio
  National City Bank   AM50718 filed
2/20/96   Assigned 1/13/97 Con’t 11/13/00
Con’t 9/7/05   Equipment Schedule 001; Master Lease Ref No. 115; Disk Drive
 
               
Ohio
  Fleet Precious Metals Inc.   AN42567 filed
2/24/97   Con’t 9/10/01   Consignment; gold, silver, platinum and palladium
inventory
 
               
Ohio
  E I Du Pont De Nemours and Company   AP0011225 filed
12/18/97   Term 9/25/00
Con’t 12/13/02
????????    
 
               
Ohio
  Safeco Credit Company Inc.   AP0124794 filed
2/17/99   DB Amended
12/26/03
Con’t 12/26/03   Lease forklift truck
 
               
Ohio
  Safeco Credit Company Inc.   AP0124795 filed
2/17/99   DB Amended
12/26/03
Con’t 12/26/03   Lease forklift truck
 
               
Ohio
  Safeco Credit Company Inc.   AP0124796 filed
2/17/99   DB Amended
12/26/03
Con’t 12/26/03   Lease forklift trucks
 
               
Ohio
  Konica Business Technologies Inc.   AP0131706 filed
3/10/99   Con’t 3/1/04   Leased copiers
 
               
Ohio
  Safeco Credit Company Inc.   AP0127960 filed
3/18/99   Amended 6/1/99 Amended 1/29/04 Amended 1/29/04
Con’t 1/29/04   Lease forklift trucks
 
               
Ohio
  Safeco Credit Company Inc.   AP0149250 filed   Amended 3/15/01
Amended 2/17/04   Lease forklift truck

 



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
 
      4/5/99   Con’t 2/17/04    
 
               
Ohio
  Tennant Financial Services   AP0136672 filed
4/26/99   Con’t 12/16/03   Leased battery sweeper
 
               
Ohio
  Tennant Financial Services   AP0262041 filed
8/15/00   Con’t 6/23/05   Leased scrubber
 
               
Ohio
  CitiCorp North America, Inc., as agent   AP282393 filed
9/27/00   Coll Amd 9/27/02
Coll Amd /28/03
Coll Amd 6/27/03
Part Rele 6/27/03
Con’t 8/29/05   Blanket
 
               
Ohio
  Fleet Leasing Corporation   AP295865 filed
10/27/00   Con’t 4/27/05   Leased fax
 
               
Ohio
  Mellon US Leasing   AP335654 filed
5/9/01       Leased certain equipment
 
               
Ohio
  Mellon US Leasing   AP336233 filed
5/10/01       Leased certain equipment
 
               
Ohio
  Mellon US Leasing   AP336266 filed
5/10/01       Leased certain equipment
 
               
Ohio
  Fleet Capital Leasing — Technology Finance   OH00035159814 filed
6/7/01       Leased copier
 
               
Ohio
  Fleet Capital Leasing — Technology Finance   OH00035160160 filed
6/7/01       Leased faxes
 
               
Ohio
  Fleet Capital Leasing — Technology Finance   OH00035796773 filed
6/22/01       Leased copier
 
               
Ohio
  Konica Business Technologies   OH00035972515 filed
6/28/01       Leased fax
 
               
Ohio
  Marlin Leasing Corp.   OH00036180860 filed
7/19/01       Leased water purification systems

2



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  Fleet Business Credit Corporation   OH00037536159 filed
8/20/01       Leased copier
 
               
Ohio
  Fleet Business Credit Corporation   OH00037856985 filed
8/27/01       Leased fax
 
               
Ohio
  Ervin Leasing Company   OH00037920457 filed
8/29/01       Leased plotter
 
               
Ohio
  Fleet Business Credit Corporation   OH00038077499 filed
8/31/01       Leased fax
 
               
Ohio
  CIT Communications Finance
Corpration   OH00038201373 filed
9/4/01       Leased Avaya Inc. Definity G3S1
 
               
Ohio
  ICX Corporation   OH00038335801 filed
9/7/01       Leased viewstation video conferencing system
 
               
Ohio
  ICX Corporation   OH00038336368 filed
9/7/01       Leased s-video monitor, polycom viewstation network equipment and
stand
 
               
Ohio
  Fleet Precious Metals Inc.   OH00038384177 filed
9/10/01       Consignment — gold, silver, platinum and palladium inventory
 
               
Ohio
  Foothill Capital Corporation   OH00039452254 filed
10/2/01       Raw materials and work in progress
 
               
Ohio
  Fleet Business Credit Corporation   OH00039494878 filed
10/4/01       Leased copier
 
               
Ohio
  Fleet Business Credit Corporation   OH00039525825 filed
10/5/01       Leased finisher
 
               
Ohio
  Ervin Leasing Co.   OH00040538885 filed
10/29/01       Leased panafax
 
               
Ohio
  ICX Corporation   OH00040986187 filed
11/6/01       Leased video conferencing system

3



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  ICX Corporation   OH00040986309 filed
11/6/01       Leased video conferencing system
 
               
Ohio
  ICX Corporation   OH00041569164 filed
11/20/01       Leased video station, video monitor and stand
 
               
Ohio
  Fleet Business Credit, LLC   OH00043324067 filed
12/31/01       Leased faxes
 
               
Ohio
  Raymond Leasing Corporation   OH00043608231 filed
1/7/02       Leased counterbalance, batteries, charges and reach
 
               
Ohio
  Toyota Motor Credit Corp.   OH00044288737 filed
1/22/02       Leased forklift trucks
 
               
Ohio
  American Packaging Capital, Inc.   OH00044485270 filed
1/25/02       Leased stretch wrapper
 
               
Ohio
  Safeco Credit Co. Inc. DBA Safeline Leasing   OH00044532756 filed
1/28/02       Leased boomlift
 
               
Ohio
  ICX Corporation   OH00045431632 filed
2/20/02       Leased viewstation, monitor and cart
 
               
Ohio
  Universal Process Equipment, Inc.   OH00046180438 filed
3/8/02       Leased bottom, discharge perforated basket centrifuge
 
               
Ohio
  Toyota Motor Credit Corp.   OH00046480131 filed
3/15/02       Leased forklift
 
               
Ohio
  Fleet Business Credit, LLC   OH00046561911 filed
3/18/02       Leased copier and fax
 
               
Ohio
  Fleet Business Credit, LLC   OH00046710423 filed
3/20/02       Leased fax
 
               
Ohio
  SOM North America   OH00047279761 filed
4/1/02       Potassium nitrate and lithium carbonate

4



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  Toyota Motor Credit Corp.   OH00047483956
filed 4/5/02       Leased forklift
 
               
Ohio
  Fleet Business Credit, LLC   OH00048024753 filed
4/17/02       Leased copier
 
               
Ohio
  Relational Funding Corporation   OH00048929579 filed
5/2/02       Capitalized tax, Definity wire, Definity SRU size sensitivity, CKT
card analog line, Definity tape G3, Definity software and other Definity
equipment
 
               
Ohio
  Raymond Leasing Corporation   OH00049753193 filed
5/24/02       Exide batteries
 
               
Ohio
  NMHG Financial Services Inc   OH00050397594 filed
6/10/02       All leased equipment
 
               
Ohio
  Relational Funding Corporation   OH00050798433 filed
6/19/02   Assigned 8/7/02   Leased computer equipment software under Equipment
Schedule 001
 
               
Ohio
  IBM Credit Corporation   OH00051881693 filed
7/15/02       Leased notebook/laptop, monitor, scanner and printer
 
               
Ohio
  Fleet Business Credit, LLC
Konica Business Technologies, Inc.   OH00051981827 filed
7/17/02       Leased copier
 
               
Ohio
  IBM Credit Corporation   OH00052125612 filed
7/19/02       Leased notebook/laptop
 
               
Ohio
  IBM Credit Corporation   OH00052336215 filed
7/25/02       Leased miscellaneous equipment and server
 
               
Ohio
  Fleet Business Credit, LLC
Konica Business Technologies, Inc.   OH00052531401 filed
7/30/02       Leased copier
 
               
Ohio
  Fleet Business Credit, LLC
Konica Business Technologies, Inc.   OH00052622303 filed
8/1/02       Leased copier

5



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit Corporation   OH00052632425 filed
8/1/02       Leased notebook/laptop
 
               
Ohio
  IBM Credit Corporation   OH000526282925
filed 8/2/02       Leased notebook/laptop
 
               
Ohio
  Equistar Chemicals, LP   OH00053141607 filed
8/14/02   Coll Amended 9/13/04   Polyolefin resin product
 
               
Ohio
  Raymond Leasing Corporation   OH00053345881 filed
8/19/02       Leased counter balance, exide batteries and exide charger
 
               
Ohio
  IBM Credit Corporation   OH00053517341 filed
8/23/02       Leased notebook/laptop, monitor
 
               
Ohio
  IBM Credit Corporation   OH00053518686 filed
8/23/02       Leased notebook/laptop
 
               
Ohio
  IBM Credit Corporation   OH00053764506 filed
8/30/02       Leased notebook/laptop, monitor, server
 
               
Ohio
  IBM Credit Corporation   OH00054080294 filed
9/10/02       Leased notebook/laptop
 
               
Ohio
  IBM Credit Corporation   OH00054150162 filed
9/12/02       Leased zebra printer
 
               
Ohio
  Fleet Business Credit, LLC Konica Business Technologies, Inc.   OH00054362888
filed
9/17/02       Leased copier
 
               
Ohio
  IBM Credit Corporation   OH00054456605 dated
9/20/02       Leased notebook/laptop, monitor
 
               
Ohio
  IBM Credit Corporation   OH00054533881 filed
9/23/02       Leased printer
 
               
Ohio
  Relational Funding Corporation   OH00054581589 filed
9/24/02   Assigned 1/30/03   Leased certain computer equipment, software and
other assets

6



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  Fleet Business Credit, Inc. Konica Business Technologies, Inc.   OH00054583381
filed
9/24/02   Terminated 10/21/02    
 
               
Ohio
  Fleet Business Credit, LLC Konica Business Technologies, Inc.   OH00054830669
filed
10/1/02       Leased copier
 
               
Ohio
  Fleet Business Credit, LLC Konica Business Technologies, Inc.   OH00054881060
filed
10/2/02       Leased faxes
 
               
Ohio
  NMHG Financial Services, Inc.   OH00056083131 filed
10/31/02       All equipment
 
               
Ohio
  IBM Credit Corporation   OH00056126880 filed
11/1/02       Leased notebook/laptop, monitor, scanner and printer
 
               
Ohio
  IBM Credit Corporation   OH00056214978 filed
11/4/02       Leased notebook/laptop, monitor, scanner and printer
 
               
Ohio
  IBM Credit Corporation   OH00056495104 filed
11/12/02       Leased notebook/laptop
 
               
Ohio
  Fleet Business Credit, Inc. Konica Business Technologies, Inc.   OH00056501078
filed
11/12/02       Leased copier
 
               
Ohio
  IBM Credit Corporation   OH00056751592 filed
11/18/02       Leased notebook/laptop, scanner
 
               
Ohio
  IBM Credit Corporation   OH00056941161 filed
11/21/02       Leased notebook/laptop
 
               
Ohio
  IBM Credit Corporation   OH00057241431 filed
12/2/02       Leased server, desktop, notebook/laptop,
miscellaneous equipment
 
               
Ohio
  Fleet Business Credit, LLC Konica Business Technologies, Inc.   OH00057249851
filed
12/2/02       Leased copier

7



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit Corporation   OH00057852294 filed
12/13/02       Leased monitor
 
               
Ohio
  IBM Credit Corporation   OH00058059293 filed
12/18/02       Leased notebook/laptop, desktop monitor, printer
 
               
Ohio
  IBM Credit Corporation   OH00058299695 filed
12/26/02       Leased notebook/laptop, printer
 
               
Ohio
  IBM Credit Corporation   OH00058503458 filed
1/2/03       Leased notebook/laptop, monitor, printer
 
               
Ohio
  IBM Credit LLC   OH00058635295 filed
1/6/06       Leased notebook/laptop, monitor, printer
 
               
Ohio
  IBM Credit LLC   OH00058753316 filed
1/8/03       Leased notebook/laptop
 
               
Ohio
  Fleet Business Credit, LLC Konica Business Technologies, Inc.   OH00058853217
filed
1/9/03       Leased copier
 
               
Ohio
  Fleet Business Credit, LLC Konica Business Technologies, Inc.   OH00058998768
filed
1/14/03       Leased faxes
 
               
Ohio
  IBM Credit LLC   OH00059094521 filed
1/16/03       Leased printers
 
               
Ohio
  Fleet Business Credit, Inc. Konica Business Technologies, Inc.   OH00059515505
filed
1/30/03       Leased fax
 
               
Ohio
  Standard Bank London Limited   OH00059543625 filed
1/30/03       Platinum, palladium and rhodium
 
               
Ohio
  Fleet Business Credit, LLC Konica Business Technologies, Inc.   OH00059856698
filed
2/10/03       Leased copier

8



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit, Inc.   OH00060029072 filed
2/13/03       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH00060192532 filed
2/19/03       Leased notebook/laptop, server, monitor, printer
 
               
Ohio
  Toyota Motor Credit Corporation   OH00060350265 filed
2/24/03       Leased Toyota, forks, backup alarm
Ohio
  IBM Credit LLC   OH00060521591 filed
2/28/03       Leased desktop
 
               
Ohio
  IBM Credit LLC   OH00060725220 filed
3/6/03       Leased notebook/laptop, desktop, server
 
               
Ohio
  IBM Credit LLC   OH00060953031 filed
3/11/03       Leased printer
 
               
Ohio
  IBM Credit LLC   OH00061054066 filed
3/14/03       Leased notebook/laptop, printer
 
               
Ohio
  IBM Credit LLC   OH00061759979 filed
4/1/03       Leased notebook/laptop, desktop, monitor, scanner and printer
 
               
Ohio
  Rhodia Inc.   OH00061869770 filed
4/3/03       Consigned inventory and proceeds
 
               
Ohio
  IBM Credit LLC   OH00061947857 filed
4/7/03       Leased desktop
 
               
Ohio
  IBM Credit LLC   OH00062101442 filed
4/9/03       Leased monitor
 
               
Ohio
  IBM Credit LLC   OH00062321488 filed
4/14/03       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH00062511946 filed
4/18/03       Leased monitor

9



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit LLC   OH00062858324
filed 4/25/03       Leased notebook/laptop, printer
 
               
Ohio
  Fleet Business Credit, LLC
Konica Business Technologies, Inc.   OH00063179628
filed 5/1/03       Leased copiers
 
               
Ohio
  Raymond Leasing Corporation   OH00063214476
filed 5/2/03       Leased counter balance, batteries, charger
 
               
Ohio
  Fleet Business Credit, LLC
Konica Business Technologies, Inc.   OH00063217761
filed 5/2/03       Leased copiers
 
               
Ohio
  IBM Credit LLC   OH00063277383
filed 5/5/03       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  Rhodia Electronics & Catalysis   OH00063329364
filed 5/5 03       Rhodia electronics and catalysis consigned inventory and
proceeds
 
               
Ohio
  Fleet Business Credit, LLC
Konica Business Technologies, Inc.   OH00063383580
filed 5/6/03       Leased copier
 
               
Ohio
  IBM Credit LLC   OH0063539400
filed 5/9/03       Leased notebook/laptop, desktop, monitor, printer
 
               
Ohio
  Fleet Business Credit, LLC Konica Business Technologies, Inc.   OH00063572581
filed 5/12/03       Leased copier
 
               
Ohio
  IBM Credit LLC   OH00063793751
filed 5/15/03       Leased notebook/laptop, monitor
 
               
Ohio
  Fleet Business Credit, LLC Konica Business Technologies, Inc.   OH00063795775
filed 5/15/03       Leased copier
 
               
Ohio
  IBM Credit LLC   OH00064059605
filed 5/21/03       Leased notebook/laptop, desktop, monitor

10



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit LLC   OH00064070962 filed 5/21/03       Leased notebook/laptop,
monitor
 
               
Ohio
  Citicorp North American, Inc.   OH00064315437
filed 5/28/03   Coll Amend 5/30/03 Coll
Amend 6/27/03 Part Rel
6/27/03   Blanket
 
               
Ohio
  IBM Credit LLC   OH00064491489
filed 6/2/03       Leased desktop, monitor, printer
 
               
Ohio
  IBM Credit LLC   OH00064806711
filed 6/9/03       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH00064941484
filed 6/11/03       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH00065183144
filed 6/17/03       Leased server
 
               
Ohio
  IBM Credit LLC   OH00065391599
filed 6/23/03       Leased printer, server
 
               
Ohio
  IBM Credit LLC   OH00065786132
filed 7/1/03       Leased notebook/laptop, monitor, miscellaneous equipment
 
               
Ohio
  IBM Credit LLC   OH00066031518
filed 7/9/03       Leased notebook/laptop, server, printer
 
               
Ohio
  Fleet Business Credit, LLC Konica Business Technologies, Inc.   OH00066264379
filed 7/15/03       Leased copier
 
               
Ohio
  IBM Credit LLC   OH00066289907
filed 7/16/03       Leased printer
 
               
Ohio
  Fleet Business Credit, LLC Konica Business Technologies, Inc.   OH 00066818102
filed 7/30/03       Leased copier
 
               
Ohio
  First Merit Bank   OH00067410755
filed 8/14/03       Leased forklifts

11



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  First Merit Bank   OH00067411090
filed 8/14/03       Leased forklifts
 
               
Ohio
  Farrel Corporation   OH00067787166
filed 8/25/03       Leased Banbury mixer body
 
               
Ohio
  IBM Credit LLC   OH00068679178
filed 9/19/03       Leased notebook/laptop, desktop, monitor, scanner and
printer
 
               
Ohio
  IBM Credit LLC   OH00068798201
filed 9/24/03       Leased desktop
 
               
Ohio
  IBM Credit LLC   OH00068938603
filed 9/29/03       Leased notebook/laptop, desktop, printer
 
               
Ohio
  IBM Credit LLC   OH00069128627
filed 10/2/03       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH000692167I5
filed 10/6/03       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH00070907925
filed 11/19/03       Leased notebook/laptop, desktop, server, monitor, printer
 
               
Ohio
  IBM Credit LLC   OH00070999049
filed 11/21/03       Leased notebook/laptop, server, printer
 
               
Ohio
  IBM Credit LLC   OH00071143845
filed 11/25/03       Leased notebook/laptop, monitor, server
 
               
Ohio
  De Lage Landen Financial Services, Inc.   OH00071181865 filed 11/26/03   Coll
amend 3/23/04
Part Assgn 3/23/04   All good leased from Relational Funding Corporation
 
               
Ohio
  IBM Credit LLC   OH00071335438
filed 12/2/03       Leased notebook/laptop

12



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  Raymond Leasing Corporation   OH00071392680
filed 12/3/03       Certain leased exide equipment
 
               
Ohio
  IBM Credit LLC   OH00071669879
filed 12/10/03       Leased notebook/laptop, server, monitor, printer
 
               
Ohio
  IBM Credit LLC   OH00072005046
filed 12/18/03       Leased notebook/laptop
 
               
Ohio
  Safeco Credit Company, Inc.   OH00072311489
filed 12/29/03       Leased forklift truck
 
               
Ohio
  Safeco Credit Company, Inc.   OH00072311712
filed 12/29/03       Leased forklift trucks
 
               
Ohio
  IBM Credit LLC   OH00072369298
filed 12/30/03       Leased notebook/laptop, desktop
 
               
Ohio
  IBM Credit LLC   OH00072450534
filed 1/2/04       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH00072628167
filed 1/7/04       Leased notebook/laptop, desktop
 
               
Ohio
  NMHG Financial Services, Inc.   OH00072754053
filed 1/12/04       All equipment
 
               
Ohio
  IBM Credit LLC   OH00072956980
filed 1/15/04       Leased notebook/laptop, server, hard drive, tape drive
 
               
Ohio
  Safeco Credit Company, Inc.   OH00073339498
filed 1/29/04       Leased forklift trucks
 
               
Ohio
  IBM Credit LLC   OH00073368075
filed 1/30/04       Leased desktop
 
               
Ohio
  IBM Credit LLC   OH00073578444
filed 2/4/04       Leased notebook/laptop, desktop, monitor
 
               

13



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit LLC   OH00073874654
filed 2/13/04       Leased notebook/laptop, desktop, monitor, printer
 
               
Ohio
  IBM Credit LLC   OH00074104391
filed 2/20/04       Leased notebook/laptop, desktop, monitor, server
 
               
Ohio
  Channel-Prime Alliance LLC   OH00074013055
filed 2/23/04   SP Amend 9/17/04   Consigned or sold plastic resins
 
               
Ohio
  IBM Credit LLC   OH00074132522
filed 2/23/04       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH00074334126
filed 2/27/04       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00074455384
filed 3/2/04       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00074637744
filed 3/8/04       Leased notebook/laptop, desktop, monitor, printer
 
               
Ohio
  NMHG Financial Services, Inc.   OH00074821028
filed 3/15/04       All equipment
 
               
Ohio
  IBM Credit LLC   OH00074843620
filed 3/15/04       Leased desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH 00075218818
filed 3/23/04       Leased notebook/laptop
 
               
Ohio
  IBM Credit LL   OH00075420867
filed 3/29/04       Leased notebook/laptop, printer
 
               
Ohio
  IBM Credit LLC   OH00075582304
filed 4/1/04       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH00075713696
filed 4/5/04       Leased tape drive
 
               

14



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit LLC   OH00075917981
filed 4/9/04       Leased notebook/laptop, desktop, server, monitor
 
               
Ohio
  Mitsubishi International Corporation   OH00076214114
filed 4/19/04       All metal
 
               
Ohio
  IBM Credit LLC   OH00076280365
filed 4/20/04       Leased notebook/laptop, desktop, server
 
               
Ohio
  IBM Credit LLC   OH00076453837
filed 4/23/04       Leased notebook/laptop, printer
 
               
Ohio
  IBM Credit LLC   OH00076620458
filed 4/28/04       Leased notebook/laptop, monitor, printer
 
               
Ohio
  IBM Credit LLC   OH00076644630
filed 4/29/04       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH00076850405
filed 5/4/04       Leased desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00077423582
filed 5/19/04       Leased notebook/laptop, desktop
 
               
Ohio
  IBM Credit LLC   OH00077652416
filed 5/25/04       Leased notebook/laptop, monitor
 
               
Ohio
  Stone Container Corporation   OH00077706411
filed 5/26/04       Leased clean-pak, clean-pak interface, applicator,
end-of-arm tool, conveyors, flattener, checkweigher, system controls, robot
riser, slip sheet magazine, pallet dispenser, robot, patrionplus printer,
stretchwrapper
 
               
Ohio
  IBM Credit LLC   OH00078104991
filed on 6/7/04       Leased notebook/laptop, monitor, miscellaneous equipment
 
               
Ohio
  Wells Fargo Financial Leasing   OH00078196560
filed 6/8/04       Leased telephone system

15



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit LLC   OH00078342046
filed 6/14/04       Leased notebook/laptop, monitor
 
               
Ohio
  IBM Credit LLC   OH00078738580
filed 6/23/04       Leased notebook/laptop, desktop, monitor, server
 
               
Ohio
  Ciba Specialty Chemicals Corporation   OH00078972364
filed 6/29/04       Products listed in Consignment Agreement
 
               
Ohio
  IBM Credit LLC   OH00079115036
filed 7/2/04       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00079488954
filed 7/15/04       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  Palm Commodities International, Inc.   OH00079628134
filed 7/19/04   SP Assign 5/9/05   Chemicals, metals and other plating supplies
 
               
Ohio
  IBM Credit LLC   OH00079781027
filed 5/9/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  ILE Leasing, Inc.   OH00079946613
filed 7/27/04       Leased forklifts
 
               
Ohio
  IBM Credit LLC   OH00080041921
filed 7/30/04       Leased desktop
 
               
Ohio
  IBM Credit LLC   OH00080171188
filed 8/3/04       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH00080697112
filed 8/19/04       Leased notebook/laptop, server
 
               
Ohio
  IBM Credit LLC   OH00080942143
filed 8/26/04       Leased notebook/laptop, desktop, monitor, server
 
               
Ohio
  IBM Credit LLC   OH00081181766
filed 9/2/04       Leased notebook/laptop, monitor

16



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit LLC   OH00081379755
filed 9/9/04       Leased notebook/laptop, desktop, monitor, miscellaneous
equipment
 
               
Ohio
  IBM Credit LLC   OH00081634919
filed 9/20/04       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00081813909
filed 9/24/04       Leased notebook/laptop, monitor
 
               
Ohio
  IBM Credit LLC   OH00081962176
filed 9/29/04       Leased notebook/laptop, monitor
 
               
Ohio
  The Bank of Nova Scotia   OH00081988938
filed 9/29/04       Certain gold, platinum, palladium and/or silver (“Bullion”)
 
               
Ohio
  IBM Credit LLC   OH00082174358
filed 10/5/04       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00082465830
filed 10/14/04       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00082954756
filed 10/28/04       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00083052311
filed 11/1/04       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  Fleet Business Credit, LLC
Konica Business Technologies, Inc.   OH00083122067 filed 11/2/04       Leased
copiers
 
               
Ohio
  Fleet Business Credit, LLC
Konica Business Technologies, Inc.   OH00083122289 filed 11/2/04       Leased
copiers
 
               
Ohio
  IBM Credit LLC   OH00083605021
filed 11/17/04       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00083815945       Leased notebook/laptop, desktop, monitor
 
               

17



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit LLC   OH00084168296
filed 12/3/04       Leased notebook/laptop, desktop
 
               
Ohio
  IBM Credit LLC   OH00084317031
filed 12/8/04       Leased notebook/laptop
 
               
Ohio
  IBM Credit LLC   OH00084787268
filed 12/21/04       Leased notebook/laptop, monitor
 
               
Ohio
  IBM Credit LLC   OH00085217929
filed 1/4/05       Leased notebook/laptop, monitor, printer
 
               
Ohio
  Marlin Leasing Corp.   OH 00085664097
filed 1/18/05       Leased LVC copier, doc feeders, sheet drawer, prt/scan
system,
 
               
Ohio
  IBM Credit LLC   OH00086030075
filed 1/31/05       Leased notebook/laptop, desktop, monitor, router/bridges
 
               
Ohio
  IBM Credit LLC   OH00086146616
filed 2/3/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00086502905
filed 2/16/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00086566454
filed 2/18/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00086738803
filed 2/24/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00087024891
filed 3/7/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00087199719
filed 3/11/05       Leased notebook/laptop, desktop, monitor

18



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit LLC   OH00087486708
filed 3/21/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  Heracus Precious
Metals Management,
LLC   OH00087562861
filed 3/22/05       Precious metals
 
               
Ohio
  IBM Credit LLC   OH00087621938
filed 3/24/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00087700138
filed 3/28/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00088016148
filed 4/5/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00088016704
filed 4/5/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00088052811
filed 4/6/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00088384905
filed 4/15/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00088689436
filed 4/25/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00088969773
filed 5/2/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00089074868
filed 5/4/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00089249809
filed 5/9/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00089569524
filed 5/18/05       Leased notebook/laptop, desktop, monitor

19



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit LLC   OH00089718369
filed 5/23/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00090146006
filed 6/6/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  Toyota Motor Credit Corporation   OH00090131823
filed 6/7/05       Leased fork lifts
 
               
Ohio
  IBM Credit LLC   OH00090640761
filed 6/21/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00091013379
filed 7/1/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00091045982
filed 7/5/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  NMHG Financial Services, Inc.   OH00091981198
filed 8/4/05       All equipment
 
               
Ohio
  IBM Credit LLC   OH00092212847
filed 8/10/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00092410847
filed 8/17/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00092639982
filed 8/25/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00092995269
filed 9/6/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00093155149
filed 9/12/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00093223104
filed 9/13/05       Leased notebook/laptop, desktop, monitor

20



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit LLC   OH000937241666
filed 9/27/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00093744300
filed 9/28/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00093920708
filed 10/3/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00093974579
filed 10/4/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00094892910
filed 10/28/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00095277775
filed 11/7/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00095370268
filed 11/8/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00095539125
filed 11/14/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00095938373
filed 11/23/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  HSBC Bank USA, National Association   OH00096578835
filed 12/12/05       Precious metals
 
               
Ohio
  IBM Credit LLC   OH00096873366
filed 12/20/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00096947505
filed 12/22/05       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00097480970
filed 1/6/06       Leased notebook/laptop, desktop, monitor

21



--------------------------------------------------------------------------------



 



                  Filing Jurisdiction   Secured Party   UCC-1 File No.   History
  Collateral  
Ohio
  IBM Credit LLC   OH00097638147
filed 1/11/06       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00098156328
filed 1/27/06       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  PB Financial Services, Inc.   OH00098259811
filed 1/31/06       Metals
 
               
Ohio
  NMHG Financial Services, Inc.   OH00098774611
filed 2/15/06       All equipment
 
               
Ohio
  IBM Credit LLC   OH00098824234
filed 2/16/06       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  IBM Credit LLC   OH00098881153
filed 2/17/06       Leased notebook/laptop, desktop, monitor
 
               
Ohio
  Solvay Chemicals, Inc.   OH00099053957
filed 2/24/06       Consigned inventory
 
               
Ohio
  Toyota Motor Credit Corporation   OH00099593618
filed 3/10/06       Leased lift truck
 
               
Ohio
  National City Bank, as
Administrative Agent   OH00101077629
filed 4/19/06       Personal property
 
               
Ohio
  J.P. Morgan Trust Company, National Association   OH00101129600
filed 4/20/06       Blanket
 
               
Ohio
  Farrel Corporation   OH00101245818
filed 4/24/06       Leased mixer body
 
               
Ohio
  General Electric Capital Corporation   OH00101312083
filed 4/26/06       All equipment

     101314224, Ferro — UCC Ohio Search Results 05-22-06

22



--------------------------------------------------------------------------------



 



SCHEDULE II
PERCENTAGES;
LIBOR OFFICE;
DOMESTIC OFFICE

                                      PERCENTAGES NAME AND NOTICE          
REVOLVING LOAN   TERM LOAN ADDRESS OF LENDER   LIBOR OFFICE   DOMESTIC OFFICE  
COMMITMENT   COMMITMENT
 
                       
National City Bank
  National City Bank   National City Bank     22.20000000 %        
1900 East Ninth Street
  1900 East Ninth Street   1900 East Ninth Street                
Cleveland, OH 44114
  Cleveland, OH 44114   Cleveland, OH 44114                
Facsimile No.: (216) 222-9396
                       
Attention: Robert S. Coleman
                       
 
                       
Credit Suisse, Cayman Islands Branch
  Credit Suisse, Cayman Islands Branch   Credit Suisse, Cayman Islands Branch  
  18.20000000 %     100.000000000 %
Eleven Madison Avenue
  Eleven Madison Avenue   Eleven Madison Avenue                
New York, NY 10010-3629
  New York, NY 10010-3629   New York, NY 10010-3629                
Facsimile No.: (212) 325-8321
                       
Attention: Brian T. Caldwell
                       
 
                       
KeyBank National Association
  KeyBank National Association   KeyBank National Association     16.00000000 %
       
127 Public Square, 6th Floor
  127 Public Square, 6th Floor   127 Public Square, 6th Floor                
Cleveland, Ohio 44114
  Cleveland, Ohio 44114   Cleveland, Ohio 44114                
Facsimile No.: (216) 689-4649
                       
Attention: Brian Fox
                       
 
                       
Citicorp North America, Inc.
  Citicorp North America, Inc.   Citicorp North America, Inc.     10.00000000 %
       
388 Greenwich Street, 21st floor
  388 Greenwich Street, 21st floor   388 Greenwich Street, 21st floor          
     
New York, NY 10013
  New York, NY 10013   New York, NY 10013                
Facsimile No.: (646) 291-1817
                       
Attention: Daniel H. Gouger
                       

 



--------------------------------------------------------------------------------



 



                                      PERCENTAGES NAME AND NOTICE          
REVOLVING LOAN   TERM LOAN ADDRESS OF LENDER   LIBOR OFFICE   DOMESTIC OFFICE  
COMMITMENT   COMMITMENT
 
                       
Fifth Third Bank
  Fifth Third Bank   Fifth Third Bank     10.000000000 %        
600 Superior Avenue East
  600 Superior Avenue East   600 Superior Avenue East                
Cleveland, OH 44114
  Cleveland, OH 44114   Cleveland, OH 44114                
Facsimile No.: (216) 274-5507
                       
Attention: Roy C. Lanctot
                       
 
                       
JPMorgan Chase Bank, N.A.
  JPMorgan Chase Bank, N.A.   JPMorgan Chase Bank, N.A.     10.00000000 %      
 
One Oxford Centre
  One Oxford Centre   One Oxford Centre                
301 Grant Street, Suite 1100
  301 Grant Street, Suite 1100   301 Grant Street, Suite 1100                
Facsimile No.: (312) 385-7096
                       
Attention: Shawuana Simmons
                       
 
                       
LaSalle Bank National Association
  LaSalle Bank National Association   LaSalle Bank National Association    
6.000000000 %        
1300 E. 9th Street, #1000
  1300 E. 9th Street, #1000   1300 E. 9th Street, #1000                
Cleveland, OH 44114
  Cleveland, OH 44114   Cleveland, OH 44114                
Facsimile No.: (216) 802-2212
                       
Attention: Patrick F. Dunphy
                       
 
                       
FirstMerit Bank, N.A.
  FirstMerit Bank, N.A.   FirstMerit Bank, N.A.     5.600000000 %        
101 West Prospect Avenue, Suite 350
  101 West Prospect Avenue, Suite 350   101 West Prospect Avenue, Suite 350    
           
Cleveland, OH 44115
  Cleveland, OH 44115   Cleveland, OH 44115                
Facsimile No.: (216) 802-6514
                       
Attention: Jonathan M. Isaacs
                       
 
                       
The Bank of New York
            2.00000000 %        
One Wall Street, 21st Floor
                       
New York, NY 10286
                       
Facsimile No.: (212) 635-1066
                       
Attention: Kenneth R. McDonnell
                       

 



--------------------------------------------------------------------------------



 



SCHEDULE III
MORTGAGED PROPERTIES
1200 Melrose, Waukegan, ILL
1301 North Flora Street, Plymouth, IN
7050 Krick Road, Bedford, OH
1000 and 1636 Wayside Ave.Cleveland, OH
1560 Main Street, Orrville, OH
1000 Lakeside Ave, Cleveland, OH
7500 E. Pleasant Valley Road, Independence, Ohio
54 Kellog Court, Edison, NJ
4150 E. 56th Street, Cleveland, Ohio
3 Railroad Avenue, Stryker, Ohio
1789 Transelco Drive, Pen Yan, NY
510 E. Central Avenue, Fort Worth, Texas
1200 Gladstone Bldg 4, Waukegan, Ill
1200 Gladstone Bldg 4A/4B, Waukegan, Ill
1200 Gladstone Bldg 5, Waukegan, Ill
1200 Gladstone Bldg 6A, Waukegan, Ill
1200 Gladstone Bldg 7, Waukegan, Ill
1321 Glen Rock, Waukegan, Ill
1413 Glen Rock, Waukegan, Ill
1415 Glen Rock, Waukegan, Ill
3900 S. Clinton Road, Building B, South Plainfield, NJ
2495 S. Clinton Road Building E, South Plainfield, NJ
2501 S. Clinton Building F, South Plainfield, NJ
West Wylie Ave, Washington, PA
Peters Road, Evansville, IN
5001 Ohara, Evansville, IN

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
FOREIGN SUBSIDIARIES

     
Zibo Ferro Performance Materials Company, Limited (70%)*
  Peoples Republic of China
Ferro Colores S.A. de C.V**.
  Mexico
Ferro Argentina SA
  Argentina
Ferro Corporation (Australia) Pty Ltd
  Australia
Ferro Enamel do Brasil Industria e Comercio Ltda.
  Brazil
Ferro Industrial Products Ltd
  Canada
Ferro Holding GmbH
  Germany
PT Ferro Mas Dinamika (95%)
  Indonesia
Ferro Japan K.K
  Japan
Ferro Far East Ltd
  Hong Kong
Ferro Mexicana SA de CV
  Mexico
Ferro (Suzhou) Performance Materials Co. Ltd.
  Peoples Republic of China
Ferro Taiwan Ltd
  Taiwan
Ferro Spain SA
  Spain
Ferro (Thailand) Co. Ltd.
  Thailand
Ferro de Venezuela CA (51%)
  Venezuela
Ferro (Great Britain) Ltd
  United Kingdom
Ferro BV
  (Netherlands)

 

*   Subsidiary of Ferro China Holdings Inc.   **   Subsidiary of Ferro Color &
Glass Corporation

